Exhibit 10.6

 

Execution Copy

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of February 22, 2008

 

$350,000,000

 

among

 

BOISE CASCADE, L.L.C.,

a Delaware limited liability company,

 

BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C.,

a Delaware limited liability company,

and

BOISE BUILDING SOLUTIONS MANUFACTURING, L.L.C.,

a Delaware limited liability company,

as Borrowers,

 

CERTAIN SUBSIDIARIES OF BORROWERS,

as Guarantors,

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

 

BANK OF AMERICA, N.A.,

as Agent for Lenders

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------

 

[g67241kg01i001.jpg]

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1

 

DEFINITIONS; RULES OF CONSTRUCTION

 

1

 

 

 

 

 

1.1.

Definitions

 

1

 

 

 

 

 

1.2.

Accounting Terms

 

32

 

 

 

 

 

1.3.

Uniform Commercial Code

 

32

 

 

 

 

 

1.4.

Certain Matters of Construction

 

32

 

 

 

 

 

SECTION 2

 

CREDIT FACILITIES

 

33

 

 

 

 

 

2.1.

Revolver Commitment

 

33

 

 

 

 

 

2.2.

PP&E Addition to the Borrowing Base

 

34

 

 

 

 

 

2.3.

Letter of Credit Facility

 

35

 

 

 

 

 

2.4.

Increase in Revolving Credit Facility.

 

37

 

 

 

 

 

SECTION 3

 

INTEREST, FEES AND CHARGES

 

38

 

 

 

 

 

3.1.

Interest

 

38

 

 

 

 

 

3.2.

Fees

 

40

 

 

 

 

 

3.3.

Computation of Interest, Fees, Yield Protection

 

40

 

 

 

 

 

3.4.

Reimbursement Obligations

 

40

 

 

 

 

 

3.5.

Illegality

 

41

 

 

 

 

 

3.6.

Inability to Determine Rates

 

41

 

 

 

 

 

3.7.

Increased Costs; Capital Adequacy

 

41

 

 

 

 

 

3.8.

Mitigation

 

42

 

 

 

 

 

3.9.

Funding Losses

 

42

 

 

 

 

 

3.10.

Maximum Interest

 

42

 

 

 

 

 

SECTION 4

 

LOAN ADMINISTRATION

 

43

 

 

 

 

 

4.1.

Manner of Borrowing and Funding Revolver Loans

 

43

 

 

 

 

 

4.2.

Defaulting Lender

 

44

 

 

 

 

 

4.3.

Number and Amount of LIBOR Loans; Determination of Rate

 

44

 

 

 

 

 

4.4.

Borrower Agent

 

45

 

 

 

 

 

4.5.

One Obligation

 

45

 

 

 

 

 

4.6.

Effect of Termination

 

45

 

 

 

 

 

SECTION 5

 

PAYMENTS

 

45

 

 

 

 

 

5.1.

General Payment Provisions

 

45

 

 

 

 

 

5.2.

Repayment of Revolver Loans

 

46

 

i

--------------------------------------------------------------------------------


 

5.3.

[Reserved]

 

46

 

 

 

 

 

5.4.

Payment of Other Obligations

 

46

 

 

 

 

 

5.5.

Marshaling; Payments Set Aside

 

46

 

 

 

 

 

5.6.

Post-Default Allocation of Payments

 

46

 

 

 

 

 

5.7.

Application of Payments

 

47

 

 

 

 

 

5.8.

Loan Account; Account Stated

 

47

 

 

 

 

 

5.9.

Taxes

 

47

 

 

 

 

 

5.10.

Foreign Lenders

 

48

 

 

 

 

 

5.11.

Nature and Extent of Each Borrower’s Liability

 

49

 

 

 

 

 

SECTION 6

 

CONDITIONS PRECEDENT

 

51

 

 

 

 

 

6.1.

Conditions Precedent to Initial Loans

 

51

 

 

 

 

 

6.2.

Conditions Precedent to All Credit Extensions

 

53

 

 

 

 

 

6.3.

Limited Waiver of Conditions Precedent

 

54

 

 

 

 

 

SECTION 7

 

COLLATERAL

 

54

 

 

 

 

 

7.1.

Grant of Security Interest

 

54

 

 

 

 

 

7.2.

Lien on Deposit Accounts; Cash Collateral

 

55

 

 

 

 

 

7.3.

[Reserved].

 

55

 

 

 

 

 

7.4.

Other Collateral

 

55

 

 

 

 

 

7.5.

No Assumption of Liability

 

56

 

 

 

 

 

7.6.

Filing Authorization

 

56

 

 

 

 

 

7.7.

Further Assurances

 

56

 

 

 

 

 

7.8.

No Further Actions

 

56

 

 

 

 

 

7.9.

Cooperation

 

56

 

 

 

 

 

SECTION 8

 

COLLATERAL ADMINISTRATION

 

57

 

 

 

 

 

8.1.

Borrowing Base Certificates

 

57

 

 

 

 

 

8.2.

Administration of Accounts

 

57

 

 

 

 

 

8.3.

Administration of Inventory

 

58

 

 

 

 

 

8.4.

Administration of Equipment

 

58

 

 

 

 

 

8.5.

Administration of Deposit Accounts

 

59

 

 

 

 

 

8.6.

General Provisions

 

59

 

 

 

 

 

8.7.

Power of Attorney

 

61

 

 

 

 

 

SECTION 9

 

REPRESENTATIONS AND WARRANTIES

 

61

 

 

 

 

 

9.1.

General Representations and Warranties

 

61

 

 

 

 

 

9.2.

Complete Disclosure

 

67

 

 

 

 

 

SECTION 10

 

COVENANTS AND CONTINUING AGREEMENTS

 

67

 

ii

--------------------------------------------------------------------------------


 

10.1.

Affirmative Covenants

 

67

 

 

 

 

 

10.2.

Negative Covenants

 

72

 

 

 

 

 

10.3.

Financial Covenants

 

78

 

 

 

 

 

SECTION 11

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

78

 

 

 

 

 

11.1.

Events of Default

 

78

 

 

 

 

 

11.2.

Remedies upon Default

 

80

 

 

 

 

 

11.3.

License

 

80

 

 

 

 

 

11.4.

Setoff

 

81

 

 

 

 

 

11.5.

Remedies Cumulative; No Waiver

 

81

 

 

 

 

 

SECTION 12

 

AGENT

 

81

 

 

 

 

 

12.1.

Appointment, Authority and Duties of Agent

 

81

 

 

 

 

 

12.2.

Agreements Regarding Collateral and Field Examination Reports

 

82

 

 

 

 

 

12.3.

Reliance By Agent

 

83

 

 

 

 

 

12.4.

Action Upon Default

 

83

 

 

 

 

 

12.5.

Ratable Sharing

 

84

 

 

 

 

 

12.6.

Indemnification of Agent Indemnitees

 

84

 

 

 

 

 

12.7.

Limitation on Responsibilities of Agent

 

84

 

 

 

 

 

12.8.

Successor Agent and Co-Agents

 

84

 

 

 

 

 

12.9.

Due Diligence and Non-Reliance

 

85

 

 

 

 

 

12.10.

Replacement of Certain Lenders

 

85

 

 

 

 

 

12.11.

Remittance of Payments and Collections

 

86

 

 

 

 

 

12.12.

Agent in its Individual Capacity

 

86

 

 

 

 

 

12.13.

Agent Titles

 

86

 

 

 

 

 

12.14.

No Third Party Beneficiaries

 

86

 

 

 

 

 

SECTION 13

 

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

87

 

 

 

 

 

13.1.

Successors and Assigns

 

87

 

 

 

 

 

13.2.

Participations

 

87

 

 

 

 

 

13.3.

Assignments

 

87

 

 

 

 

 

SECTION 14

 

MISCELLANEOUS

 

88

 

 

 

 

 

14.1.

Consents, Amendments and Waivers

 

88

 

 

 

 

 

14.2.

Indemnity

 

89

 

 

 

 

 

14.3.

Notices and Communications

 

89

 

 

 

 

 

14.4.

Performance of Obligors’ Obligations

 

89

 

 

 

 

 

14.5.

Credit Inquiries

 

90

 

 

 

 

 

14.6.

Severability

 

90

 

iii

--------------------------------------------------------------------------------


 

14.7.

Cumulative Effect; Conflict of Terms

 

90

 

 

 

 

 

14.8.

Counterparts

 

90

 

 

 

 

 

14.9.

Entire Agreement

 

90

 

 

 

 

 

14.10.

Relationship with Lenders

 

90

 

 

 

 

 

14.11.

No Advisory or Fiduciary Responsibility

 

90

 

 

 

 

 

14.12.

Confidentiality

 

91

 

 

 

 

 

14.13.

Certifications Regarding Indenture

 

91

 

 

 

 

 

14.14.

GOVERNING LAW

 

92

 

 

 

 

 

14.15.

Consent to Forum; Arbitration

 

92

 

 

 

 

 

14.16.

Waivers by Obligors

 

93

 

 

 

 

 

14.17.

Patriot Act Notice

 

93

 

 

 

 

 

SECTION 15

 

GUARANTY

 

93

 

 

 

 

 

15.1.

Guaranty; Limitation of Liability

 

93

 

 

 

 

 

15.2.

Guaranty Absolute

 

94

 

 

 

 

 

15.3.

Waivers and Acknowledgments

 

96

 

 

 

 

 

15.4.

Subrogation

 

96

 

 

 

 

 

15.5.

Subordination

 

97

 

 

 

 

 

15.6.

Continuing Guaranty; Assignments

 

98

 

 

 

 

15.7

Limitations on Guarantors

 

98

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

Revolver Note

Exhibit B

Assignment and Acceptance

Exhibit C

Assignment Notice

 

 

 

Schedule 1.1

 

Commitments of Lenders

Schedule 1.2

 

Pre-Closing Financial Information

Schedule 1.3

 

Material Contracts

Schedule 1.4

 

Pledged Foreign Subsidiaries

Schedule 7.8

 

Foreign Intellectual Property Filings

Schedule 8.5

 

Deposit Accounts

Schedule 8.6.1

 

Collateral Locations

Schedule 9.1.4

 

Names and Capital Structure

Schedule 9.1.5

 

Former Names and Companies

Schedule 9.1.12

 

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.15

 

Environmental Matters

Schedule 9.1.16

 

Restrictive Agreements

Schedule 9.1.17

 

Litigation

Schedule 9.1.19

 

Pension Plans

Schedule 9.1.21

 

Labor Contracts

Schedule 9.1.9.

 

Surety Obligations

Schedule 10.2.1

 

Existing Debt

Schedule 10.2.2

 

Existing Liens

Schedule 10.2.8

 

Restrictions on Payment of Certain Debt - from Paper Group Sale

Schedule 10.2.17

 

Existing Affiliate Transactions

 

v

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of February 22,
2008, among BOISE CASCADE, L.L.C., a Delaware limited liability company (“Boise
Cascade”), BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C., a Delaware limited
liability company (“Boise Distribution”) and BOISE BUILDING SOLUTIONS
MANUFACTURING, L.L.C., a Delaware limited liability company (“Boise
Manufacturing”, and together with Boise Cascade and Boise Distribution,
collectively, “Borrowers”), BOISE BUILDING SOLUTIONS MANUFACTURING HOLDINGS
CORP., a Delaware corporation (“Boise Manufacturing Holding”), BC CHILE
INVESTMENT CORPORATION, a Delaware corporation (“BC Chile Investment”), and BC
BRAZIL INVESTMENT CORPORATION, a Delaware corporation (“BC Brazil Investment”,
and together with Boise Manufacturing Holding and BC Chile Investment],
collectively, “Initial Guarantors”), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”) and BANK OF
AMERICA, N.A., a national banking association, as agent for Lenders (in such
capacity, “Agent”).

 

RECITALS:

 

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise to make Loans to the
Borrowers to, among other things, refinance the Existing Credit Agreement and
existing securitization facility.  Lenders are willing to provide the credit
facility on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1

 

DEFINITIONS; RULES OF CONSTRUCTION

 

 

 

1.1.

 

Definitions. As used herein, the following terms have the meanings set forth
below:

 

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

 

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

 

Adjusted Net Income: determined on a consolidated basis in accordance with GAAP
for any fiscal period of Boise Cascade and Subsidiaries, net income (or loss),
excluding (a) any gain (or loss) arising from the sale of capital assets if
either (i) such sale was not a sale made in the Ordinary Course of Business or
(ii) the gain (or loss) from such sale is greater than $1,500,000; (b) income of
any entity (other than a Subsidiary) in which a Borrower has an ownership
interest unless such income has actually been received by a Borrower in the form
of cash Distributions; (c) income of any Subsidiary accrued prior to the date it
became a Subsidiary; (d) income of any Person, substantially all the assets of
which have been acquired by a Borrower, realized by such Person prior to the
date of acquisition; (e) income of any Person with which a Borrower has merged,
consolidated or otherwise combined, prior to the date of such transaction;
(f) any unrealized Statement of Financial Accounting Standards No. 133 non-cash
gain or loss in respect of any Hedging Agreement; (g) any non-cash gains or
losses attributable to the early extinguishment of debt; (h) non-recurring
non-cash gains or losses; (i) any non-cash goodwill impairment charges resulting
from the application of Statement of Financial Accounting Standards No. 142; and
(j) any non-cash compensation charge or expense, including any such charge or
expense arising from grants of stock options or restricted stock or other
equity-incentive programs for the benefit of officers, directors and employees
of Parent, the Borrowers or any Subsidiary.

 

--------------------------------------------------------------------------------


 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.  For the avoidance of doubt, the Paper
Group and its Subsidiaries are not Affiliates of Boise Cascade and its
Subsidiaries.

 

Agent: as defined in the preamble of this Agreement.

 

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 

Allocable Amount: as defined in Section 5.11.3.

 

Amortization Equipment Amount:  The product of (a) 85% of the Value of Eligible
Equipment on the PP&E Inclusion Date, times (b) 1/60.

 

Amortization Mortgage Property Amount:  The product of (a) 65% of the Appraisal
Value of Mortgaged Property on the PP&E Inclusion Date, times (b) 1/96.

 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

 

Applicable Law: all laws, rules, regulations, orders and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities having jurisdiction over such Person.

 

Applicable Margin: with respect to any Type of Loan and the Unused Fee, the
margins set forth below, as determined by Average Availability for the most
recently ended Fiscal Quarter:

 

Level

 

Average Availability

 

Base Rate Loans

 

LIBOR
Revolver Loans and
Letters of Credit Fees

 

Unused Line
Fee

I

 

≤ $75,000,000

 

1.00 %

 

2.50 %

 

0.375 %

II

 

> $75,000,000 but ≤ $175,000,000

 

0.75 %

 

2.25 %

 

0.425 %

III

 

> $175,000,000

 

0.50 %

 

2.00 %

 

0.50 %

 

Until May 31, 2008, margins shall be determined as if Level III were
applicable.  Thereafter, the margins shall be subject to increase or decrease
upon receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the most recently ended Fiscal Quarter
and determination by Agent of Average Availability for such Fiscal Quarter,
which change shall be effective on the first day of the calendar month following
receipt.  If, by the first day of a month, any financial statements and
Compliance Certificate due in the preceding month have not been received, then
the margins shall be determined as if Level I were applicable, from such day
until the first day of the calendar month following actual receipt.

 

Appraisal Value: the fair market value determined from the appraisals of Real
Estate required as part of the PP&E Inclusion Conditions in Section 2.2.

 

2

--------------------------------------------------------------------------------


 

Appraised Inventory: an appraisal of inventory conducted for the benefit of the
Lenders at the Agent’s request and otherwise reasonably satisfactory to the
Agent.

 

Approved Foreign Jurisdiction: (a) the United Kingdom and (b) each other foreign
jurisdiction approved by the Agent so long as the Accounts owing from Account
Debtors organized in or having their principal office or assets located in such
other foreign jurisdiction shall be subject to a letter of credit, bond,
insurance or other credit support acceptable to the Agent.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

 

Availability: (i) the Borrowing Base, plus (ii) unrestricted cash deposited or
held in a depositary account subject to a Deposit Control Agreement and first
priority Lien in favor of Agent, minus (iii) the principal balance of all
Revolver Loans.

 

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the Dilution Reserve; (f) all accrued Royalties, whether or
not then due and payable by a Borrower; (g) the aggregate amount of liabilities
secured by Liens upon Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default, if any,
arising therefrom); and (h) such additional reserves, in such amounts and with
respect to such matters (including, without limitation, with respect to unpaid
liabilities owing by Borrowers to vendors with respect to purchases of logs and
timber and Collateral subject to a Licensor’s Intellectual Property rights with
respect to which the Borrowers have not obtained a Lien Waiver), as Agent in its
Credit Judgment may elect to impose from time to time.

 

Availability Threshold: (a) at any time other than during the PP&E Inclusion
Period, the greater of (i) $30,000,000 or (ii) 10% of the Revolving Credit
Facility, and (b) at any time during the PP&E Inclusion Period, the greater of
(i) $30,000,000, (ii) 10% of the Revolving Credit Facility or (iii) 75% of the
PP&E Formula Amount.

 

Average Availability: with respect to any period of time, the average daily
Availability during such period of time.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by any Lender or any of its Affiliates in reliance on
such Lender’s agreement to indemnify such Affiliate: (a) Cash Management
Services; (b) products under Hedging Agreements; (c) commercial credit card and
merchant card services; and (d) leases and other banking products or services as
may be requested by any Borrower or Subsidiary, other than Letters of Credit.

 

3

--------------------------------------------------------------------------------


 

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

 

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is a rate set by Bank of America based upon
various factors including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

Base Rate Loan: any Loan that bears interest based on the Base Rate.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Boise Cascade: Boise Cascade, L.L.C., a Delaware limited liability company.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

 

Borrower Agent: as defined in Section 4.4.

 

Borrowers: as defined in the preamble of this Agreement.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base: on any date of determination an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or
(b) the sum of (i) the Accounts Formula Amount, plus (ii) the Inventory Formula
Amount, plus (iii) during the PP&E Inclusion Period, the PP&E Formula Amount
minus (iv) the Availability Reserve.

 

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.

 

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in New York, and if such day relates to a LIBOR Loan, any such day on
which dealings in Dollar deposits are conducted between banks in the London
interbank Eurodollar market.

 

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases, in each case calculated in accordance with GAAP;
provided that Capital Expenditures shall not include (a) the purchase price paid
in connection with a Permitted

 

4

--------------------------------------------------------------------------------


 

Acquisition, (b) the non-cash consideration transferred or disposed of in
connection with capital expenditures made with Permitted Operating Asset Swaps,
(c) any additions to property, plant and equipment and other capital
expenditures made with (i) the proceeds of any issued Equity to the extent that
the proceeds and/or consideration therefrom are utilized for capital
expenditures within twelve months of the receipt of such proceeds, (ii) the
proceeds from any casualty insurance or condemnation or eminent domain, to the
extent that the proceeds therefrom are utilized for capital expenditures within
twelve months of the receipt of such proceeds, (iii) the proceeds or
consideration received from any sale, trade in or other disposition of Equipment
or Real Estate prior to the PP&E Inclusion Date or after the termination of the
PP&E Inclusion Period, to the extent that the proceeds and/or consideration
therefrom are utilized for capital expenditures within twelve months of the
receipt of such proceeds, or (d) any expenditures which are contractually
required to be, and have been, reimbursed to the Obligors in cash by a third
party (including landlords) during such period of calculation.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

 

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000.

 

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the

 

5

--------------------------------------------------------------------------------


 

administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

Change of Control: an event or series of events by which:

 

(a)                                  at any time prior to an IPO, the failure by
Principal Holder to own and control, directly or indirectly, beneficially and of
record, Equity Interests of Boise Cascade representing at least a majority of
the aggregate ordinary voting power and issued and outstanding Equity Interests
and aggregate equity value represented by the issued and outstanding Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of Boise Cascade on a fully-diluted basis; or

 

(b)                                 at any time after any IPO, any Person or two
or more Persons (other than the Principal Holder) acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Boise Cascade, or control, directly
or indirectly, over the Equity Interests of Boise Cascade entitled to vote for
members of the board of directors or equivalent governing body of Boise Cascade
on a fully-diluted basis (and taking into account all such Equity Interests that
such Person or Persons have the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests;
or

 

(c)                                  a “change of control” or any comparable
term under, and as defined in, the Indenture shall have occurred; or

 

(d)                                 Boise Cascade shall cease at any time to own
and control, directly or indirectly, beneficially and of record, 100% of the
Equity Interests each of the other Borrowers (except as a result of a
transaction permitted by Section 10.2.9).

 

Chattel Paper: as defined in Section 1.3.

 

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

 

Closing Date: as defined in Section 6.1.

 

Closing Date Material Adverse Effect: a change, occurrence or development having
occurred or become known to Agent since September 30, 2007, that could
reasonably be expected to have a material adverse effect on the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) of Borrowers and Subsidiaries, taken as a whole, except
any adverse effect related to or resulting from (a) general business or economic
conditions affecting the industry in which the Borrowers or any Subsidiaries
operate (including, without limitation, the commercial and residential real
estate industries), (b) national or international political or social
conditions, including the engagement by the United States in hostilities or the
escalation thereof, whether or not pursuant to the declaration of a

 

6

--------------------------------------------------------------------------------


 

national emergency or war, or the occurrence or the escalation of any military
or terrorist attack upon the United States, or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, unless any of the
foregoing actions cause material physical harm to any of the assets or
properties of any Borrower or any Material Subsidiaries, (c) financial, banking,
capital or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (d) changes in GAAP or,
solely as a result of changes in GAAP, (e) changes in laws, rules, regulations,
orders, or other binding directives issued by any governmental entity or (f) the
taking of any action contemplated by the Purchase and Sale Agreement or the
announcement of the Purchase and Sale Agreement or the transactions contemplated
thereby, unless such action results in a material change of the amount, form or
timing of the proceeds payable to Borrowers pursuant to that which is otherwise
set forth on page 4 of the December 12, 2007 Boise Management Presentation,
(except in the case of each of the immediately preceding clause (a), (b), (c),
(d) and (e), any such adverse effect which has a materially disproportionate
effect on the Borrowers and the Subsidiaries, taken as a whole, relative to the
effect on other companies operating in the same industry).

 

Code: the Internal Revenue Code of 1986, as amended.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commercial Tort Claim: as defined in Section 1.3.

 

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.

 

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

 

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3 and calculate the
applicable Level for the Applicable Margin.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

Contribution Agreement: the Contribution Agreement, dated as of February 22,
2008, between Boise Cascade and Boise Paper Holdings, L.L.C., a Delaware limited
liability company.

 

Controlled Deposit Account:  (a) any Deposit Account of an Obligor in existence
on the Closing Date and identified on Schedule 8.5 as a “Controlled Deposit
Account” and (b)(i) any Deposit Account

 

7

--------------------------------------------------------------------------------


 

opened by an Obligor following the Closing Date that at any time has a balance
in excess of $250,000 or (ii) any two or more Deposit Accounts opened by the
Obligors following the Closing Date that at any time have an aggregate balance
in excess of $500,000 (provided that in no event shall any Deposit Account used
solely for the purpose of making tax, payroll, or employee benefit payments be a
“Controlled Deposit Account”).

 

Controlled Securities Account:  any Securities Account of an Obligor that at any
time has a balance in excess of $250,000 or (ii) any two or more Securities
Accounts that at any time have an aggregate balance in excess of $500,000, in
each case other than any Securities Account to the extent it holds only the cash
and Cash Equivalents described in Section 6.1(o)(iii) or cash collateral posted
on the Closing Date with US Bank in connection with letters of credit in
existence on the Closing Date.

 

Copyrights: (a) all copyrights arising under the laws of the United States, any
other country, or union of countries, or any political subdivision of any of the
foregoing, whether registered or unregistered and whether published or
unpublished (including those listed on Schedule 9.1.12 hereto), all
registrations and recordings thereof, and all applications in connection
therewith and rights corresponding thereto throughout the world, including all
registrations, recordings and applications in the United States Copyright Office
or any similar office in a foreign jurisdiction, and (b) all other rights of any
kind whatsoever accruing thereunder or pertaining thereto including rights to
receivables and royalties from the exploitation thereof; provided, however, that
Copyrights does not include the Excluded Copyrights.

 

Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its Copyrights, as security for the Obligations.

 

Credit Judgment: Agent’s reasonable credit judgment based upon its consideration
of any factor that it believes (a) could adversely affect the quantity, quality,
mix or value of the Collateral (including any Applicable Law that may inhibit
collection of Accounts), the enforceability or priority of Agent’s Liens, or the
amount that Agent and Lenders could receive in liquidation of any Collateral;
(b) suggests that any collateral report or financial information delivered by
any Obligor is incomplete, inaccurate or misleading in any material respect;
(c) materially increases the likelihood of any Insolvency Proceeding involving
an Obligor; or (d) results in or could reasonably be expected to result in a
Default or Event of Default.  In exercising such judgment, Agent may consider
any factors that could reasonably be expected to increase the credit risk of
lending to Borrowers on the security of the Collateral.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations where the primary
obligation associated therewith would otherwise constitute debt under this
definition; (c) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (d) in the case of any
Obligor, the Obligations.  The Debt of a Person shall include any recourse Debt
of any partnership in which such Person is a general partner or joint venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Deposit Account: as defined in Section 1.3.

 

8

--------------------------------------------------------------------------------


 

Deposit Account Control Agreements: the deposit account control agreements, in
form and substance reasonably acceptable to Agent, to be executed by each
institution maintaining a Controlled Deposit Account for an Obligor, in favor of
Agent, for the benefit of Secured Parties, as security for the Obligations.

 

Dilution Percent: the percent, determined for Borrowers’ most recent twelve
calendar months, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

 

Dilution Reserve:  A percentage of the value of Eligible Accounts, which
percentage shall be the Dilution Percent minus 5% (but in any event not less
than 0%).

 

Distribution: (a) any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest
or (b) any payment of management or similar fees to any holder of Equity
Interests of Boise Cascade or any Affiliate of such holder of Equity Interests.

 

Document: as defined in Section 1.3.

 

Dollars: lawful money of the United States.

 

Domestic Subsidiary: any Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

 

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes and into which funds from Controlled Deposit Accounts shall
be swept following delivery by Agent of a Notice of Exclusive Control.

 

EBITDA: determined on a consolidated basis in accordance with GAAP for any
fiscal period of Boise Cascade and Subsidiaries, the sum of (a) Adjusted Net
Income, plus (b) to the extent deducted in the calculation of Adjusted Net
Income:

 

(i)            all income tax expense of Boise Cascade and Subsidiaries, on a
consolidated basis;

 

(ii)           all interest expense of Boise Cascade and Subsidiaries, on a
consolidated basis;

 

(iii)          depreciation, depletion and amortization expense of Boise Cascade
and its Subsidiaries, on a consolidated basis (in each case excluding
amortization expense attributable to a prepaid item that was paid in cash in a
prior period);

 

(iv)          any management fees paid to Principal Holder in such period, not
to exceed $1,000,000 for any consecutive four-quarter period;

 

(v)           any non-recurring costs and expenses incurred in connection with
the Paper Group Disposition, including non-recurring costs and expenses incurred
in connection with the Revolver Facility and severance costs incurred within
twelve months of the Closing Date, in an aggregate amount for all periods not to
exceed $10,000,000;

 

(vi)          any non-recurring costs and expenses related to any public or
private offering of Equity Interests of Parent or the Borrower to the extent
that cash proceeds of such offering exceed the costs and expenses of such
offering; and

 

9

--------------------------------------------------------------------------------


 

(vii)         payments or charges in resulting from the delivery of Equity
Interests of Boise, Inc. to satisfy obligations of Boise Cascade under the
Contingent Value Rights Agreement entered into by Boise Cascade on the Closing
Date (as in effect on the Closing Date);

 

in each case for such period.  Notwithstanding the foregoing, the provision for
taxes based on the income or profits of, and the depreciation, amortization and
depletion and non-cash charges of, a Subsidiary shall be added to Net Income to
compute EBITDA only to the extent (and in the same proportion, including by
reason of minority interests) that the net income or loss of such Subsidiary was
included in calculating Net Income for any purpose and, with respect to a
Subsidiary that is not an Obligor, only if a corresponding amount would be
permitted at the date of determination to be dividended to an Obligor by such
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to such
Subsidiary or its stockholders.

 

Solely for purposes of calculating the Fixed Charge Coverage Ratio, if during
any period (each, a “Reference Period”) (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Borrowers or
any Subsidiary shall have made a Material Disposition or Material Acquisition,
their EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Reference Period; provided that such pro forma
calculations shall give effect to operating expense reductions and other cost
savings only to the extent that such reductions and savings would be permitted
to be reflected in a pro forma financial statement prepared in compliance with
Regulation S-X.  As used in this definition, “Material Acquisition” means any
Permitted Acquisition or series of related Permitted Acquisitions that involves
consideration (including any non-cash consideration) with a fair market value in
excess of $20,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property or assets (including the
Equity Interests of a Subsidiary) that involves consideration (including any
non-cash consideration) with a fair market value in excess of $20,000,000.

 

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its Credit Judgment, to be an Eligible
Account; provided that (x) if Availability immediately after giving effect
thereto is not less than the Restricted Payment Availability Threshold, the
Agent shall not establish any criteria for excluding Accounts from Eligible
Accounts other than those set forth below unless the Agent shall have given
Boise Cascade at least five Business Days’ prior notice of the Agent’s intention
to establish such criteria including an explanation as to the reasons that the
Agent has determined in its Credit Judgment that such criteria are appropriate,
and (y) if Availability immediately after giving effect thereto is less than the
Restricted Payment Availability Threshold, the Agent shall endeavor to give
Boise Cascade at least five Business Days’ prior notice of the Agent’s intention
to establish any criteria for excluding Accounts from Eligible Accounts other
than those set forth below but the Agent shall have no obligation to deliver any
such notice if the Agent determines in its Credit Judgment that it is necessary
or appropriate to establish such criteria without delay; and provided, further,
that in no event shall the Agent have any liability to any Obligors or otherwise
for failure to deliver any notice described above.  Without limiting the
foregoing, no Account shall be an Eligible Account if (a) it is unpaid for more
than 60 days after the original due date, or more than 90 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with all Accounts owing by the Account Debtor, it exceeds (i) 10% of the
aggregate Eligible Accounts (not generated by Home Depot or Lowe’s) or (ii) 20%
of the aggregate Eligible Accounts generated by Home Depot or Lowe’s or, (d) it
does not conform with a covenant or representation herein; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) to the knowledge of a Borrower, an Insolvency Proceeding
has been commenced by or against the Account Debtor; or the Account Debtor has
failed, has suspended or ceased

 

10

--------------------------------------------------------------------------------


 

doing business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; (g) the Account Debtor is organized or has its principal offices or
assets outside the United States, Canada, or an Approved Foreign Jurisdiction
(provided the aggregate amount of Accounts owing from Account Debtors organized
or having their principal office or assets in Approved Foreign Jurisdictions
shall not exceed 5% of the Eligible Accounts at any time) except to the extent
that such Account is secured or payable by a letter of credit in form and
substance satisfactory to the Agent; (h) it is owing by a Government Authority,
unless the Account Debtor is the United States or any department, agency or
instrumentality thereof and the Account has been assigned to Agent in compliance
with the Assignment of Claims Act; (i) it is not subject to a duly perfected,
first priority Lien in favor of Agent, or is subject to any other Lien (other
than Permitted Liens that (i) are junior in priority to the Agent’s Liens or
subject to Availability Reserves as required by Agent and (ii) do not impair the
ability of Agent to realize on or obtain the full benefit of the Collateral);
(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a
cash-on-delivery basis; (m) it arises from a sale to an Affiliate, or from a
sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis; (n) it
represents a progress billing or retainage; (o) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof; (p) it arises from a retail sale to a Person who is purchasing for
personal, family or household purposes; or (q) it is owing by an Account Debtor
which is located in a jurisdiction where Borrowers are required to qualify to
transact business or to file reports, unless the applicable Borrower has so
qualified or filed, except to the extent the failure to so qualify could not
reasonably be expected to have a material adverse effect on the collectibility
of such Account by Borrowers or Agent.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

 

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5,000,000,000, extends asset-based lending facilities in
its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of the Code or any other
Applicable Law; and (c) when any Event of Default has occurred and is
continuing, any Person acceptable to Agent in its discretion

 

Eligible Equipment: means all Equipment owned by a Borrower that Agent, in its
Credit Judgment, deems to be Eligible Equipment.  Without limiting the
foregoing, no Equipment shall constitute Eligible Equipment if it (a) is not
owned by a Borrower; (b) does not conform with the covenants and representations
herein; (c) is not subject to Agent’s duly perfected, first priority Lien, and
no other Lien (other than Permitted Liens that (i) are junior in priority to the
Agent’s Liens or subject to Availability Reserves as required by Agent and
(ii) do not impair the ability of the Agent to realize on or obtain the full
benefit of the Collateral); (d) is not in good repair and normal operating
conditions or which has not been maintained in accordance with an appropriate
maintenance program of a Borrower, including annual and preventative maintenance
and rebuilds; (e) is obsolete; or (f) is located on leased premises, unless the
lessor has delivered a Lien Waiver or is subject to a Rent and Charges Reserve.

 

Eligible In-Transit Inventory: Inventory owned by a Borrower or payment for
which is backed by documentary Letters of Credit issued to support Borrowers’
purchase of such Inventory, that would be Eligible Inventory if it were not
subject to a Document and in transit from a domestic or foreign location to a
location of Obligor within the United States (excluding all Inventory that is in
transit between Borrowers), and that Agent, in its Credit Judgment, deems to be
Eligible In-Transit Inventory.  Without limiting the foregoing, no Inventory
shall be Eligible In-Transit Inventory unless it (a) is insured in a

 

11

--------------------------------------------------------------------------------


 

manner satisfactory to Agent; (b) has been identified to the applicable sales
contract and title has passed to a Borrower; (c) is not sold by a vendor that
has a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (d) is
subject to purchase orders and other sale documentation satisfactory to Agent;
(e) is shipped by a common carrier that is not affiliated with the vendor; and
(f) in the case of Inventory in transit from a foreign location, (A) shall be
subject a negotiable Document showing Agent (or, with the consent of Agent, the
applicable Borrower) as consignee, which Document is in the possession of Agent
or such other Person as Agent shall approve and (B) is being handled by a
customs broker, freight-forwarder or other handler that has delivered a Lien
Waiver.

 

Eligible Inventory: Inventory owned by a Borrower or payment for which is backed
by documentary Letters of Credit issued to support Borrowers’ purchase of such
Inventory that Agent, in its Credit Judgment, deems to be Eligible Inventory. 
Without limiting the foregoing, no Inventory shall be Eligible Inventory unless
it (a) is finished goods, raw materials or work-in-process, and not packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not subject to any deposit or down payment;
(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-  moving, obsolete or unmerchantable,
and does not constitute returned or repossessed goods; (e) meets all standards
imposed by any Governmental Authority, and does not constitute hazardous
materials under any Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien (other than Permitted Liens, provided that such Liens
(i) are junior in priority to the Agent’s Liens or subject to Availability
Reserves as required by Agent and (ii) do not impair the ability of the Agent to
realize on or obtain the full benefit of the Collateral); (h) is within the
continental United States or Canada, is not in transit except between locations
of Borrowers; (i) is not subject to any warehouse receipt or negotiable
Document; (j) is not subject to any License or other arrangement that restricts
in any material respect such Borrower’s or Agent’s right to dispose of such
Inventory; and (k) is not (i) located on leased premises unless the lessor or
such Person has delivered a Lien Waiver or an appropriate Rent and Charges
Reserve has been established or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, reload center or other Person
or (ii) consigned to any Person, unless with respect to clauses (j) and to this
clause (k)(ii), the Inventory constitutes either Eligible Offsite Inventory or
Eligible In-Transit Inventory.

 

Eligible Offsite Inventory: any Inventory that would otherwise constitute
Eligible Inventory hereunder except for the fact that such Inventory is located
offsite at warehousemen, processors, repairmen, mechanics, reload centers or
consignees in the Ordinary Course of Business, provided the Agent has received
acceptable documentation of the amount and nature of such Inventory, a Lien
Waiver or an Availability Reserve reasonably satisfactory to Agent, is satisfied
that acceptable inventory controls exists at such locations, and all necessary
UCC filings, notices, and other actions have been taken to maintain the
perfection and priority of the Agent’s Lien on such Inventory.

 

Eligible Swap Assets: in the case of a Permitted Operating Asset Swap, assets
constituting warehousing or distribution facilities (including any related
equipment and interests in real property associated therewith).

 

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

Environmental Agreement: each agreement of Borrowers with respect to any Real
Estate subject to a Mortgage, pursuant to which Borrowers agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.

 

12

--------------------------------------------------------------------------------


 

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies having the force and effect of law),
relating to protection of public health from environmental hazards (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any similar
Environmental Law.

 

Equipment: as defined in Section 1.3.

 

Equipment Security Agreement: the security agreement pursuant to which a
Borrower grants a Lien to the Agent, for the benefit of Secured Parties, on such
Borrower’s current and future owned Equipment as security for the Obligations.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the failure by any Obligor or ERISA Affiliate to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan; (f) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Obligor or ERISA Affiliate.

 

Event of Default: as defined in Section 11.

 

Excluded Assets: (a) any lease, license, contract, property right or agreement
to which any Obligor is a party or any of such Obligor’s rights or interests
thereunder if and only for so long as the grant of a security interest therein
under any Loan Document shall constitute or result in a breach, termination or
default or invalidity under such lease, license, contract, property right, or
agreement or would violate any law, rule, or regulation applicable to or
governing such lease, license, contract, property right, or agreement (other
than to the extent that any such term, law, or regulation would be rendered
ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or

 

13

--------------------------------------------------------------------------------


 

any other applicable law); provided that such lease, license, contract, property
right or agreement shall be an Excluded Asset only to the extent and for so long
as the consequences specified above shall exist and shall cease to be an
Excluded Asset and shall become subject to the security interest granted under
the   Security Documents, immediately and automatically, at such time as such
consequences shall no longer exist; (b) any interests in real property that
constitutes a leasehold of any Obligor; (c) any intellectual property if and to
the extent a grant of a security interest therein will result in the loss,
voiding, abandonment, cancellation or termination of any right, title or
interest in or to such intellectual property; provided, however, that such
intellectual property shall be an Excluded Asset only to the extent and for so
long as the circumstances specified above shall exist and shall cease to be an
Excluded Asset and shall become subject to the security interest granted under
the Security Documents, immediately and automatically, at such time as such
circumstances shall no longer exist; (d) the Excluded Copyrights; and (e) any
vehicles (whether powered or unpowered) subject to certificate of title
statutes.  Notwithstanding the foregoing, Excluded Assets shall not affect and
shall not exclude the Agent’s security interest in any proceeds of any Excluded
Assets.

 

Excluded Copyrights: the copyright registrations owned by Boise Cascade, L.L.C.
as of the date hereof that are set forth on Schedule 9.1.12(c).

 

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above; and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 5.10, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax.

 

Existing Credit Agreement:  the Third Amended and Restated Credit Agreement
dated as of May 3, 2007 by and among the Parent, Boise Cascade, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented or modified prior to the date hereof.

 

Extraordinary Expenses: all costs, expenses or advances (which are documented to
the extent they are out of pocket) that Agent may incur during Default or Event
of Default, or during the pendency of an Insolvency Proceeding of an Obligor,
including those relating to (a) any audit, inspection, repossession, storage,
repair, appraisal, insurance, manufacture, preparation or advertising for sale,
sale, collection, or other preservation of or realization upon any Collateral;
(b) any action, arbitration or other proceeding (whether instituted by or
against Agent, any Lender, any Obligor, any representative of creditors of an
Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents, Letters of Credit or Obligations, including
any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and

 

14

--------------------------------------------------------------------------------


 

salaries paid to employees of any Obligor or independent contractors in
liquidating any Collateral, and travel expenses.

 

Fee Letter: the fee letter agreement between Agent and Borrower Agent dated
January 18, 2008.

 

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

 

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
the Borrowers and their Subsidiaries as of the last day of the most recent month
then ended, of (a) EBITDA for the Rolling Period ending on such date minus
Capital Expenditures (except those financed with Borrowed Money (other than
Revolver Loans)) for the Rolling Period ending on such date, to (b) Fixed
Charges for the Rolling Period ending on such date.  For purposes of calculating
the Fixed Charge Coverage Ratio, EBITDA, Capital Expenditures, and Fixed Charges
for periods prior to the Closing Date shall be deemed to be the amounts set
forth on Schedule 1.2.

 

Fixed Charges: the sum of cash interest expense (net of payments received in
respect of interest rate Hedging Agreements and interest income for such
period), principal payments made on Borrowed Money (including the Amortization
Equipment Amount and Amortization Mortgage Property Amount but otherwise
excluding payments on other Revolver Loans and excluding any principal payments
made with the proceeds of, and concurrently with or promptly following the
incurrence of, new Debt permitted to be incurred under this Agreement), cash
payments in respect of taxes, and Distributions (excluding Distributions made by
any Borrower or any Subsidiary to any other Borrower or Subsidiary and any
Distributions of the type described in clauses (iii) and (iv) of
Section 10.2.4).

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

 

Forest Products: Forest Products Holdings, L.L.C., a Delaware limited liability
company.

 

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) Cash Collateralization (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral) of all LC
Obligations; (c) adequate provision (as determined by Agent in its discretion,
reasonably exercised) having been made for the repayment of all contingent or
inchoate Obligations related to the provisional application of collections to
the Loan Account, including the amount of any automated clearinghouse transfers
and the full face amount of any check or other instrument that may be dishonored
or returned or that remain unpaid for any reason, plus any bank charges and all
other reasonable costs that may be incurred by Agent or any Lender or that may
otherwise arise as a result of any such dishonor or return; and (d) adequate
provision (as determined by the Agent in its discretion, reasonably exercised)
having been made for any claims against any Indemnitee that have been asserted
or threatened or that can otherwise reasonably be identified by

 

15

--------------------------------------------------------------------------------


 

Agent based on the then-known facts and circumstances.  No Loans shall be deemed
to have been paid in full until all Commitments related to such Loans have
expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

General Intangibles: as defined in Section 1.3.

 

Goods: as defined in Section 1.3.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, province, territory, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions for or pertaining to any government or court, in each
case whether associated with the United States, a state, district or territory
thereof, or a foreign entity or government.

 

Guaranteed Obligations:  as defined in Section 15.1.1.

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantor: each Initial Guarantor and each other Person who guarantees payment
or performance of any Obligations from time to time.

 

Guaranty: collectively, the Guaranty made by the Initial Guarantors hereunder,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 10.1.9.

 

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

 

Home Depot: Home Depot Inc., a Delaware corporation and its Affiliates.

 

Indemnified Taxes: Taxes other than Excluded Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Indenture: that certain Indenture dated as of October 29, 2004 between Boise
Cascade, Boise Cascade Finance Corporation, certain guarantors party thereto and
U.S. Bank National Association.

 

Initial Guarantors: as defined in the preamble to this Agreement.

 

Initial Guaranty: as defined in Section 15.1.1.

 

Insolvency Proceeding: any case, filing or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, interim receiver, trustee, liquidator, administrator, monitor,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors.

 

16

--------------------------------------------------------------------------------


 

Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
rights under property insurance covering the Collateral (and Equipment and Real
Estate included in PP&E during the PP&E Inclusion Period) and business
interruption insurance.  In addition, Agent, for itself and on behalf of the
Lenders, shall be named as additional insured on all liability policies of
Obligors other than D&O, fiduciary, special crime, and workers’ compensation
policies.

 

Instrument: as defined in Section 1.3.

 

Intellectual Property: all right, title and interest in, to and under its
current and future Copyrights, Patents, Trade Secrets, and Trademarks including,
without limitation all, intellectual rights and similar Property of a Person,
including inventions, designs, internet domain names, Patents, registered
Copyrights, registered Trademarks, material unregistered Trademarks, service
marks, trade names, trade secrets, confidential or any other proprietary
information of any kind or nature, customer lists, know-how, software and
databases; all embodiments or fixations thereof and all related documentation,
applications, and registrations and franchises; and all books and records
relating to the foregoing, in any format or media, and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits or
settlements), the right to sue for past, present and future infringements or
dilution of any of the foregoing or for any injury to goodwill, all rights
corresponding thereto throughout the world and all re-issues, divisions,
continuations, renewals,   extensions and continuations-in-part thereof;
provided, however, that Intellectual Property does not include the Excluded
Copyrights.

 

Intellectual Property Claim: any claim or assertion (in writing or by suit filed
against a Borrower or a Subsidiary) that a Borrower’s or Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

 

Intercompany Obligations: as defined in Section 15.5.

 

Interest Period: as defined in Section 3.1.3.

 

Inventory: as defined in Section 1.3.

 

Inventory Formula Amount: (a) the lesser of (i) 85% of the NOLV Percentage of
the Value of Appraised Inventory or (ii) 70% of the Value of Eligible Inventory,
provided, however, that there will be excluded from the calculation of Inventory
Formula Amount under (i) or (ii) above the Value of Eligible Offsite Inventory
in excess of 5% of the Revolving Commitments at any time; and (b) the Value of
Eligible In-Transit Inventory in excess of 10% of the Borrowing Base at any
time.

 

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

 

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.  For purposes of calculation, the amount of any Investment outstanding
at any time shall be the aggregate Investment less all cash dividends and cash
distributions (or the fair market value of any non-cash dividends and
distributions) received by such Person.

 

Investment Property: as defined in Section 1.3.

 

17

--------------------------------------------------------------------------------


 

IPO: initial public offering by (i) any Person that directly or indirectly owns
the majority of the Equity Interests of the Parent (other than the Principal
Holder or any Person owning the majority of its Equity Interests), (ii) the
Parent or (iii) Boise Cascade of its Equity Interests to the public by means of
an offering registered with the Securities and Exchange Commission.

 

IRS: the United States Internal Revenue Service.

 

Issuing Bank: Bank of America or an Affiliate of Bank of America and any other
Lender selected by Borrowers and approved by the Agent in its discretion,
reasonably exercised.  Any Issuing Bank may, in its discretion, reasonably
exercised, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

 

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.

 

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Sublimit, no Overadvance exists and, if no Revolver Loans are outstanding, the
LC Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 5 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the form of the proposed Letter of Credit is
satisfactory to Agent and Issuing Bank in their discretion.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

 

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

 

LC Reserve: the aggregate of all LC Obligations, other than those that have been
Cash Collateralized.

 

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance or pursuant to
Section 2.4.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

 

18

--------------------------------------------------------------------------------


 

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.

 

Letter-of-Credit Right: as defined in Section 1.3.

 

Letter of Credit Sublimit: $100,000,000.  The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Credit Facility.

 

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/32nd of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market.  If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

 

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

 

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with (a) any manufacture, marketing,
distribution or disposition of Collateral, (b) any use of Property or (c) any
other conduct of its business (in each case, other than any shrink-wrap license
or other similar license or agreement associated with generally available
“off-the-shelf” software).

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property pursuant to a License.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property; provided, however, that
non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business are not Liens.

 

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to use such Intellectual
Property in connection with the enforcement of Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of such
Intellectual

 

19

--------------------------------------------------------------------------------


 

Property, whether or not a default exists under any applicable License, so long
as Agent causes payments (other than accrued payments not paid by the Borrowers)
to be kept current under such License.

 

Loan: a Revolver Loan.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

Lowe’s:  Lowes Companies Inc., a North Carolina corporation and its Affiliates.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Acquisition has the meaning assigned to such term in the definition of
“EBITDA”.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could
reasonably be expected to have a material adverse effect on the business,
operations, Properties, or condition (financial or otherwise) of any Borrower
individually or the Obligors taken as a whole, on the value of any material
portion of the Collateral, on the enforceability of any Loan Documents, or on
the validity or priority of Agent’s Liens on any material portion of the
Collateral; (b) impairs the ability of any Borrower individually or the Obligors
taken as a whole to perform any obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise impairs the ability of Agent or
any Lender to enforce or collect any Obligations or to realize upon any material
portion of the Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$10,000,000 or more, all of which as of the Closing Date are listed on Schedule
1.3.

 

Material License: any License that is a Material Contract and that is necessary
with respect to the use of any material portion of the Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
portion of the Property of Obligors and Subsidiaries.

 

Material Subsidiary: at any time, any Subsidiary, whether now owned or hereafter
formed or acquired, (a) whose total assets at any time equal or exceed five
percent (5%) of the consolidated assets of Boise Cascade and its Subsidiaries as
shown on Boise Cascade’s consolidated financial statements for its most recent
Fiscal Quarter or (b) whose total revenue for such Fiscal Quarter equals or
exceeds five percent (5%) of the consolidated revenue of Boise Cascade and its
Subsidiaries as shown on Boise Cascade’s consolidated financial statements for
its most recent Fiscal Quarter; provided that, no Foreign Subsidiary shall be
considered a Material Subsidiary or be included in any of the calculations above
in determining Material Subsidiaries.

 

Members:  the holders of the Equity Interests of Parent.

 

Moody’s:  Moody’s Investors Service, Inc., and its successors.

 

20

--------------------------------------------------------------------------------


 

Mortgage: each mortgage, deed of trust, or deed to secure debt in form and
substance acceptable to the Agent pursuant to which a Borrower grants to Agent,
for the benefit of Secured Parties, Liens upon the Real Estate owned by such
Borrower, as security for the Obligations.

 

Mortgaged Property: each parcel of Real Estate of a Borrower for which a
Mortgage has been delivered to Agent.

 

Mortgage Support Documents:  for each Mortgaged Property with respect to any
Real Estate owned by a Borrower and subject to a Mortgage, the following, in
form and substance satisfactory to Agent and received by Agent for review at
least 15 days prior to the effective date of the Mortgage:  (a) a mortgagee
title policy (or binder therefor) covering Agent’s interest under the Mortgage
(except where Agent determines such document is not necessary), in a form and
amount and by an insurer acceptable to Agent, which must be fully paid on such
effective date; (b) such assignments of leases, owner’s or lessee’s affidavits,
estoppel letters, attornment agreements, consents, waivers and releases as Agent
may require with respect to other Persons having an interest in the Real Estate;
(c) a current, as-built survey of the Real Estate, containing a metes-and-bounds
property description and flood plain certification, and certified by a licensed
surveyor acceptable to Agent; (d) flood insurance in an amount, with
endorsements and by an insurer acceptable to Agent, if the Real Estate is within
a flood plain; (e) a current fair market appraisal of the Real Estate, prepared
by an appraiser selected by Agent and reasonably acceptable to Borrowers, and in
form and substance reasonably satisfactory to Agent; (f) an environmental
assessment, prepared by environmental engineers acceptable to Agent, and
accompanied by such reports, certificates, studies or data as Agent may
reasonably require; (g) such opinions of local counsel with respect to the
Mortgages as Agent may reasonably require, and (h) an Environmental Agreement
and such other documents, instruments or agreements as Agent may reasonably
require with respect to any environmental risks regarding the Real Estate.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

 

NOLV Percentage: the net orderly liquidation value of Borrowers’ Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory, performed
by an appraiser and on terms reasonably satisfactory to Agent and which may be
adjusted upward and downward in Agent’s Credit Judgment to reflect seasonal
factors as expressed in such appraisals from time to time.

 

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

 

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.

 

21

--------------------------------------------------------------------------------


 

Notice of Exclusive Control: as defined in Section 8.5.

 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors to Agent or Lenders
pursuant to the Loan Documents, including the Guaranteed Obligations, whether
now existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, however, that in no event shall Bank Product Debt payable to any
Lender or any Affiliate of any Lender (other than Bank of America and its
Affiliates) constitute “Obligations” unless (i) such Bank Product Debt was
incurred after such Lender or such Affiliate has provided written notice to
Agent that such Lender or Affiliate intends to provide Bank Products and the
amount and nature thereof (together with written notice to Agent if at any time
the aggregate amount of Bank Product Debt payable to such Lender increases by
more than $100,000); (ii) sufficient Availability exists to impose a Bank
Product Reserve in respect of such Bank Product Debt, (iii) Agent has
established such Bank Product Reserve, and (iv) Agent has delivered written
notice to such Lender or such Affiliate that the foregoing conditions have been
met and the applicable Bank Product Debt constitutes “Obligations” under this
Agreement (which notice Agent agrees to deliver promptly following the
satisfaction of the conditions set forth in the foregoing clauses (i), (ii), and
(iii)).

 

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, in the exercise of its reasonable business judgment and undertaken
in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreements: the Notes, the LC Documents, the Fee Letter, the Lien Waivers,
the Mortgage Support Documents; each Borrowing Base Certificate, each Compliance
Certificate, each financial statement or report delivered hereunder; and each
other document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Agent or a
Lender in connection with any transactions relating hereto (excluding any
contracts of the Borrowers or any Subsidiaries with parties other than Agent or
Lenders).

 

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

Outsourcing Services Agreement: the Outsourcing Services Agreement dated as of
February 22, 2008 by and between Boise Cascade L.L.C. and Boise Paper Holdings,
L.L.C.

 

Overadvance: as defined in Section 2.1.5.

 

22

--------------------------------------------------------------------------------


 

Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.

 

Paper Group: collectively, (a) at all times prior to the Paper Group
Disposition, Boise Paper Holdings, L.L.C., Boise Packaging & Newsprint, L.L.C.,
Boise Cascade Transportation Holdings Corp., and Boise White Paper, and their
respective Subsidiaries, and (b) at all times after the Paper Group Disposition,
Boise Paper Holdings, L.L.C., Boise Packaging & Newsprint, L.L.C., Boise Cascade
Transportation Holdings Corp., Boise White Paper, Aldabra Sub Holdings, and
Boise, Inc., and their respective Subsidiaries.

 

Paper Group Disposition: the sale of Boise Paper Holdings, L.L.C., Boise
Packaging & Newsprint, L.L.C., Boise Cascade Transportation Holdings Corp., and
Boise White Paper, and their respective Subsidiaries, pursuant to the terms of
the Purchase and Sale Agreement.

 

Parent:  Boise Cascade Holdings, L.L.C., a Delaware limited liability company.

 

Participant: as defined in Section 13.2.

 

Patents:  (a) all letters of patent of the United States, any other country,
union of countries or any political subdivision of any of the foregoing, and all
reissues and extensions thereof, including any of the foregoing listed in
Schedule 9.1.12, (b) all applications for letters of patent of the United States
or any other country or union of countries or any political subdivision of any
of the foregoing and all divisions, continuations and continuations-in-part
thereof, all improvements thereof, including any of the foregoing listed in
Schedule 9.1.12, and (c) any reissues or extensions of the foregoing.

 

Patent Security Agreement: each patent security agreement pursuant to which an
Obligor grants a Lien on or assigns to Agent, for the benefit of Secured
Parties, a Lien on such Obligor’s interests in its Patents, as security for the
Obligations.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

Permitted Acquisition: means any acquisition by the Borrowers or any Subsidiary
of all or substantially all the assets of, or all the Equity Interests in, a
Person or division, line of business, or a manufacturing or distribution
facility of a Person permitted by the terms of this Agreement.

 

Permitted Asset Disposition: any Asset Disposition that is:

 

(a)            a sale of Inventory in the Ordinary Course of Business;

 

(b)            a disposition of Inventory that is used, obsolete, surplus, worn
out, unmerchantable or otherwise unsalable in the Ordinary Course of Business,
the Net Proceeds of

 

23

--------------------------------------------------------------------------------


 

which are deposited into an account subject to a Deposit Account Control
Agreement or remitted to the Agent for application against outstanding
Obligations;

 

(c)            termination of a lease or license of real or personal Property
the termination of which could not reasonably be expected to have a Material
Adverse Effect;

 

(d)            the Paper Group Disposition;

 

(e)            the sale of operations in Brazil including the Equity Interests
of any Subsidiary organized in Brazil or any Domestic Subsidiary with no assets
other than the Equity Interests of any Subsidiary organized in Brazil;

 

(f)             sales of Cash Equivalents in the Ordinary Course of Business the
Net Proceeds of which are deposited into an account subject to a Deposit Account
Control Agreement or remitted to the Agent for application against outstanding
Obligations;

 

(g)            Asset Dispositions among Borrowers, among Guarantors, from a
Guarantor to a Borrower, or from any Subsidiary that is not an Obligor to an
Obligor;

 

(h)            the lease, sublease, license or sublicense (on a non-exclusive
basis with respect to any intellectual property) of real, personal or
intellectual property in the Ordinary Course of Business so long as it does not
result in a Material Adverse Effect;

 

(i)             Asset Dispositions of property that does not constitute
Collateral (or Equipment or Real Estate included in PP&E during the PP&E
Inclusion Period) (including like-kind exchanges) to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Disposition are promptly
applied to the purchase price of such replacement property, in each case under
Section 1031 of the Code or otherwise;

 

(j)             Asset Dispositions of Investments in joint ventures (regardless
of the form of legal entity) to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(k)            sales, discounting or forgiveness of Accounts in the Ordinary
Course of Business the Net Proceeds of which are deposited into an account
subject to a Deposit Account Control Agreement or remitted to the Agent for
application against outstanding Obligations;

 

(l)             Asset Dispositions of Real Estate or Equipment, so long as the
PP&E is not included in the Borrowing Base;

 

(m)           voluntary terminations of Hedge Agreements;

 

(n)            the termination of leases and licenses in the Ordinary Course of
Business;

 

(o)            the abandonment of or failure to maintain Intellectual Property
in the Ordinary Course of Business that is obsolete, uneconomical or, in the
reasonable judgment of an Obligor, no longer used or useful or necessary in, or
material to, its business or that of any Subsidiary;

 

(p)            Permitted Operating Asset Swaps; and

 

24

--------------------------------------------------------------------------------


 

(q)            any other Asset Disposition so long as (i) no Default or Event of
Default shall exist immediately prior to or would result directly or indirectly
from such Asset Disposition, (ii) Availability immediately after giving effect
thereto and Average Availability for the most recently ended Fiscal Quarter
after giving pro forma effect to thereto, in each case, shall not be less than
the Restricted Payment Availability Threshold, and (iii) if such Asset
Disposition is an Asset Disposition of the type described in clause (b) of this
definition, the Net Proceeds of such Asset Disposition are deposited into an
account subject to a Deposit Account Control Agreement or remitted to the Agent
for application against outstanding Obligations.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) described on Schedule 10.2.1 existing on the Closing Date, and any extension
or renewal thereof that does not increase the amount of such Contingent
Obligation when extended or renewed; (d) incurred in the Ordinary Course of
Business with respect to surety, appeal or performance bonds, or other similar
obligations; (e) arising from customary indemnification obligations in favor of
purchasers in connection with dispositions of Equipment permitted hereunder;
(f) arising under the Loan Documents; (g) in respect of Indebtedness permitted
under Section 10.2.1. (other than clauses (g) or (h) of such Section); and
(h) not otherwise described in this definition in an aggregate amount of
$1,000,000 or less at any time.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Operating Asset Swap: any transfer of Eligible Swap Assets by any
Borrower or any Subsidiary in which at least 95% of the consideration received
by the transferor consists of Eligible Swap Assets (and any balance of such
consideration consists of cash); provided that after giving effect to such
transfer, the aggregate fair market value of all assets transferred pursuant to
Permitted Operating Asset Swaps (i) during any fiscal year of the Borrowers, on
a cumulative basis, shall not exceed $20,000,000 and (ii) during the term of
this Agreement, on a cumulative basis, shall not exceed $40,000,000.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount of such Debt does not exceed $25,000,000 at any time and its
incurrence does not violate Section 10.2.3.

 

Permitted Restrictive Agreement:  as defined in Section 10.2.14.

 

Permitted Tax Distributions: Tax Distributions to Parent and/or by Parent to its
Members in respect of any taxable year of Parent equal to the product of (a) the
amount of taxable income allocated to the Members for such taxable year, less
the amount of taxable loss allocated to the Members for all prior taxable years
(except to the extent such taxable losses have previously been taken into
account under this provision or are not usable to offset taxable income for such
year), multiplied by (b) the highest aggregate marginal statutory Federal
(including alternative minimum tax), state and local income tax rate (determined
taking into account the deductibility of state and local income taxes for
Federal income tax purposes) to which any of the direct or indirect Members of
Parent is subject for such year; and Parent shall be permitted to make Tax
Distributions, and distributions to Parent shall be permitted, on a quarterly
basis during such taxable year based on the best estimate of the chief financial
officer of Parent of the amounts specified in clauses (a) and (b) above;
provided that if the aggregate amount of the estimated Tax Distributions made in
any taxable year of Parent exceeds the actual maximum amount of Tax
Distributions for that year as finally determined, the amount of any Tax
Distributions in the succeeding taxable year (or, if necessary, any subsequent
taxable years) shall be reduced by the amount of such excess.

 

25

--------------------------------------------------------------------------------


 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Pledge Agreement: the pledge agreement pursuant to which the Obligors pledge and
assign to the Agent, for the benefit of Secured Parties, such Obligor’s current
and future owned Equity Interests (other than Equity Interests in Boise, Inc.
and any Foreign Subsidiary that is not a Pledged Foreign Subsidiary) as security
for the Obligations.

 

Pledged Collateral: as defined in the Pledge Agreement.

 

Pledged Foreign Subsidiary: each Foreign Subsidiary identified on Schedule 1.4.

 

Post Petition Interest: as defined in Section 15.5.2.

 

PP&E: as defined in Section 2.2.

 

PP&E Adjusted Amount: the sum of (a) 85% of the Value of Eligible Equipment on
the PP&E Inclusion Date plus (b) 65% of the Appraisal Value of Mortgaged
Property on the PP&E Inclusion Date, as such sum shall be reduced on the first
day of each month in an amount equal to the aggregate of the Amortization
Equipment Amount plus the Amortization Mortgage Property Amount, beginning with
the first month following the PP&E Inclusion Date; provided, that such Appraisal
Value of any Mortgaged Property that is the subject of any loss, destruction, or
condemnation (less any Amortization Mortgage Property Amount attributable to
such Mortgaged Property) shall immediately be deducted from the PP&E Adjusted
Amount until such time as such Mortgaged Property is repaired or replaced and
the conditions precedent set forth in Sections 2.2.2 and 2.2.3 are satisfied in
respect of the repaired or replacement Mortgaged Property.

 

PP&E Formula Amount: an amount equal to the lesser of (a) 15% of the Revolving
Commitments, or (b) the PP&E Adjusted Amount.

 

PP&E Inclusion Date: the date selected by the Borrowers upon which all PP&E
Inclusion Conditions have been met and PP&E is to be included in the calculation
of the Borrowing Base in accordance with the terms of this Agreement.

 

PP&E Inclusion Conditions: as defined in Section 2.2.

 

PP&E Inclusion Period:  the period commencing on the PP&E Inclusion Date and
terminating on the date on which PP&E is released from inclusion in the
Borrowing Base pursuant to Section 2.2.4.

 

Principal Holder: Madison Dearborn Partners IV, L.P. or any successor fund or
partnership, the sole general partner of which is Madison Dearborn Partners,
LLC, its Affiliates and investment funds under common management with Madison
Dearborn Partners IV, L.P.

 

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Loans and LC Obligations by the aggregate amount of all
outstanding Loans and LC Obligations.

 

26

--------------------------------------------------------------------------------


 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect or result in forfeiture or sale of any material assets of the Obligor;
(e) no Lien is imposed on assets of the Obligor, unless bonded and stayed to the
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: as defined in Section 2.1.6.

 

Purchase and Sale Agreement: that certain Purchase and Sale Agreement dated
September 7, 2007 by and among Boise Cascade, Boise Paper Holdings, L.L.C.,
Boise Packaging & Newsprint, L.L.C., Boise White Paper, L.L.C., Boise Cascade
Transportation Holdings Corp., L.L.C., Aldabra 2 Acquisition Corp., and Aldabra
Sub LLC, as amended prior to and including the Closing Date.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred within 90 days before or after acquisition of any fixed or
capital assets, for the purpose of financing any of the purchase price thereof;
and (c) any renewals, extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed or capital assets acquired with such Debt and constituting a Capital
Lease or a purchase money security interest under the UCC.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced plus capitalized interest, fees
and expenses incurred in connection therewith paid in respect of the refinancing
thereof; (b) it has a final maturity no sooner than, and a weighted average life
no less than, the Debt being extended, renewed or refinanced; (c) if required
under this Agreement to be subordinated to the Obligations at least to the same
extent as the Debt being extended, renewed or refinanced; (d) the
representations, covenants and defaults applicable to it are not materially less
favorable to Borrowers than those applicable to the Debt being extended, renewed
or refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt (unless such Person would otherwise be
permitted under this Agreement to be obligated on the Debt being refinanced);
and (g) upon giving effect to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

 

Reimbursement Date: as defined in Section 2.3.2.

 

Registered Intellectual Property: all registered trademarks and registered
copyrights, all applications for registration of trademarks and copyrights
(other than the Excluded Copyrights), and all patents and applications for
patents that are, in each case, owned by an Obligor and that have been issued

 

27

--------------------------------------------------------------------------------


 

by (with respect to patents), registered with, or filed with, the United States
Patent and Trademark Office or the United States Copyright Office.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could reasonably be expected
to be payable to any such Person, unless it has executed a Lien Waiver.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 

Reporting Availability Threshold:  the greater of (a) $75,000,000 or (b) 20% of
the Revolving Credit Facility.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/32nd of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

 

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments to the extent existing on the Closing Date; (b) Investments by
any Borrower in any other Borrower; (c) Cash Equivalents held in a Controlled
Securities Account (to the extent required by the terms of this Agreement);
(d) Investments in any existing Obligor or any new Subsidiary created or
acquired after the Closing Date that becomes an Obligor (provided that any such
Investments shall not exceed $5,000,000 in the aggregate at a time when any
Default or Event of Default exists or would directly or indirectly result from
any such Investment); (e) Investments consummated after the Closing Date in
Subsidiaries that are not Obligors, in the Equity Interests of Persons that are
not Subsidiaries, and in the form of loans to Persons in which an Obligor holds
an Equity Interest; (f) loans and advances permitted under Section 10.2.7;
(g) Investments in Equity Interests of Boise, Inc. or Debt of Boise, Inc. owing
to any Obligor; (h) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
(i) Investments consisting of non-cash consideration received by the Borrowers
or any Subsidiary in connection with any sale, transfer, lease or other
disposition of assets permitted by Section 10.2.6; (j) deposits, prepayments and
other credits made or extended to suppliers in the Ordinary Course of Business;
(k) Investments in Hedging Agreements; (l) Specified Investments; (m) minority
Investments made in cooperatives required to obtain goods or services in the
ordinary course of business, not to exceed $5,000,000 at any time outstanding;
and (n) Investments in Louisiana Timber Procurement, LLC, a Louisiana limited
liability company, not to exceed $10,000,000 at any time outstanding; provided,
however, that with respect any Investment under clause (e) above, (i) no Default
or Event of Default exists immediately prior to or would result directly or
indirectly from such Investment, and (ii) Availability immediately after giving
effect thereto and Average Availability for the most recently ended Fiscal
Quarter after giving pro forma effect to thereto, in each case, shall not be
less than the Restricted Payment Availability Threshold.

 

28

--------------------------------------------------------------------------------


 

Restricted Payment Availability Threshold: (a) at any time other than during the
PP&E Inclusion Period, the greater of (i) $45,000,000 or (ii) 15% of the
Revolving Credit Facility or (b) at any time during the PP&E Inclusion Period,
the greater of (i) $75,000,000 or (ii) 15% of the Revolving Credit Facility.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

 

Revolver Increase Effective Date: as defined in Section 2.4.4.

 

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

 

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender, upon such Lender’s request, in the form of Exhibit A, which shall be in
the amount of such Lender’s Revolver Commitment and shall evidence the Revolver
Loans made by such Lender.

 

Revolver Termination Date: February 22, 2013.

 

Revolving Credit Facility: at any time, the aggregate amount of Lenders’
Revolver Commitments at such time, including after giving effect to any increase
in the aggregate Revolver Commitments pursuant to Section 2.4.

 

Rolling Period: any period of the most recently ended twelve consecutive months
of Borrowers.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

 

Securities Account Control Agreements: the securities account control
agreements, in form and substance reasonably acceptable to Agent, to be executed
by each institution maintaining a Controlled Securities Account for an Obligor,
in favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

 

Security Documents: the Guaranties, Mortgages, Equipment Security Agreements,
Pledge Agreements, Copyright Security Agreements, Patent Security Agreements,
Trademark Security Agreements, Insurance Assignments, Deposit Account Control
Agreements, and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.

 

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer, treasurer or controller of a Borrower or, if the
context requires, an Obligor.

 

29

--------------------------------------------------------------------------------


 

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates.  “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

 

Specified Investment: any Investment by the Borrowers or any Subsidiary that is
financed solely with proceeds received from the issuance of Equity Interests by
Boise Cascade after the Closing Date, provided that (i) the Agent receives
written notice describing such investment concurrently with or promptly
following the issuance of such Equity Interests and (ii) such investment is made
within 90 days of receipt by Boise Cascade of such proceeds.

 

Subordinated Debt: (a) the senior subordinated notes issued by Boise Cascade on
October 29, 2004 in the aggregate principal amount of $400,000,000 and the
Indebtedness represented thereby (the “ Initial Subordinated Debt “) and (b) any
subordinated debt securities issued by Boise Cascade after such date to
refinance the Initial Subordinated Debt; provided  that (i) such subordinated
debt securities do not mature earlier than, or require any scheduled payment of
principal, sinking fund payment or similar payment prior to, the scheduled
maturity date of the Initial Subordinated Debt, (ii) the Indebtedness in respect
of such subordinated debt securities is not guaranteed by any Person that did
not guarantee (and is not permitted by this Agreement to provide a guaranty) the
Initial Subordinated Debt, (iii) the aggregate principal amount of such
subordinated debt securities does not exceed the aggregate principal amount of
Initial Subordinated Debt refinanced thereby plus capitalized interest and any
applicable redemption premiums paid in respect of the refinancing thereof,
(iv) such subordinated debt securities are unsecured and are not supported by
any letter of credit or other credit enhancement, (v) the terms and conditions
of such subordinated debt securities and any Subordinated Debt Documents in
respect thereof (including subordination provisions, covenants, events of
default and any provisions relating to any mandatory redemption or required
offer to repurchase such subordinated debt securities) are no less favorable in
any material respect to the Obligors and the Lenders than the terms and
conditions of the Initial Subordinated Debt and the Subordinated Debt Documents
in respect of the Initial Subordinated Debt, and (vi) the Initial Subordinated
Debt being refinanced by such subordinated debt securities is repaid on the same
date that such subordinated debt securities are issued.

 

Subordinated Debt Documents: the Indenture and all other instruments, agreements
and other documents evidencing or governing any Subordinated Debt or providing
for any guarantee or other right in respect thereof.

 

Subsidiary: any entity (other than Boise, Inc. and its subsidiaries) more than
50% of whose voting securities or Equity Interests is owned by a Borrower or any
combination of Borrowers (including indirect ownership by a Borrower through
other entities in which Borrower directly or indirectly owns more than

 

30

--------------------------------------------------------------------------------


 

50% of the voting securities or Equity Interests) and any other entity whose
financial results are included in the consolidated financial statements of the
Borrowers.

 

Supporting Obligation: as defined in Section 1.3.

 

Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

 

Tax Distributions: means cash distributions by Parent to the Members in respect
of its Equity Interests for the purpose of providing the Members with funds to
pay the tax liability attributable to their shares of the taxable income of
Parent and its subsidiaries.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges that are in the nature of a tax
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Title Policy: each ALTA title insurance policy issued with respect to each
Mortgaged Property in form and substance acceptable to Agent and Lenders and
containing such endorsements as Agent and Lenders may require.

 

Trademarks: all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks, logos, all indicators of the source of goods or services,
designs and general intangibles of a like nature, all registrations and
applications for any of the foregoing including, but not limited to the
registrations and applications referred to in Schedule 9.1.12 (as such schedule
may be amended or supplemented from time to time), but excluding in all cases
all intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, all extensions or renewals of any
of the foregoing, all of the goodwill of the business connected with the use of
and symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in Trademarks, as security for the Obligations.

 

Trade Secrets: all trade secrets and all other confidential or proprietary
information and know-how including drawings, formulae, schematics, designs,
plans, processes, supplier lists, business plans, business methods and
prototypes now or hereafter owned or used in the business of an entity
throughout the world (all of the foregoing being collectively called a “Trade
Secret”), whether or not such Trade Secret has been reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past, present and future infringement of any Trade Secret, and all proceeds
of the foregoing, including license royalties, income, payments, claims,
damages, and proceeds of suit.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Average Availability is less than the Availability Threshold (i) for
a period of any calendar month with

 

31

--------------------------------------------------------------------------------


 

respect to Sections 5.7 and 7.2.1 and (ii) at any time with respect to
Section 10.3.1; and (b) continuing until no Event of Default has existed and
Average Availability has been greater than the Availability Threshold at all
times for two consecutive months.

 

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the validity, enforceability,
perfection, priority or enforcement of any Lien, the Uniform Commercial Code of
such jurisdiction.

 

Unused Line Fee: as defined in Section 3.2.1.

 

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

 

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, with cost calculated on the Borrowers’ historical basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; (b) for an Account, its face amount, net of any
returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person; and (c) for
Equipment, the net orderly liquidation value of such Equipment expected to be
realized at an orderly, negotiated sale held within a reasonable period of time,
net of all liquidation expenses, as determined from the most recent appraisal of
such Equipment performed by an appraiser selected by Agent and reasonably
acceptable to Borrowers, and in form and substance reasonably satisfactory to
Agent.

 

1.2.         Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any changes required or permitted by GAAP if Borrowers’ certified
public accountants concur in such changes and such changes are disclosed to
Agent; provided that, if Borrowers notifies the Agent that Borrowers request an
amendment to any provision hereof to eliminate the effect of any such change in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  shall have been amended in
accordance herewith.

 

1.3.         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Inventory,” “Investment Property,” “Letter-of-Credit Right,” “Securities
Account,” and “Supporting Obligation.”

 

1.4.         Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem

 

32

--------------------------------------------------------------------------------


 

generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions;
(b) any document, instrument or agreement include any amendments, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day means New York time of day; or (g) discretion of Agent, Issuing
Bank or any Lender mean the sole and absolute discretion of such Person.  All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time.  Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents.  No provision of any Loan Documents shall
be construed against any party by reason of such party having, or being deemed
to have, drafted the provision.  Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.  Any Event of Default that shall have occurred hereunder at any time
shall be deemed continuing unless (a) such Event of Default is cured, provided
that an Event of Default may only be cured within the time-frame and only if so
expressly permitted under the terms of this Agreement or (b) such Event of
Default is waived in writing as required under this Agreement.

 

SECTION 2          CREDIT FACILITIES

 

2.1.         Revolver Commitment.

 

2.1.1.         Revolver Loans.  Each Lender agrees, severally on a Pro Rata
basis up to its Revolver Commitment, on the terms set forth herein, to make
Revolver Loans to Borrowers from time to time through the Commitment Termination
Date.  The Revolver Loans may be repaid and reborrowed as provided herein.  In
no event shall Lenders have any obligation to honor a request for a Revolver
Loan if the unpaid balance of Revolver Loans outstanding at such time (including
the requested Loan) would exceed the Borrowing Base.

 

2.1.2.         Revolver Notes.  The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender.  At the request of any Lender, Borrowers shall deliver a Revolver Note
to such Lender.

 

2.1.3.         Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
general corporate and any other lawful corporate purposes of Borrowers
(including any transaction permitted by this Agreement).

 

2.1.4.         Termination of Revolver Commitments.  The Revolver Commitments
shall terminate on the Revolver Termination Date, unless sooner terminated in
accordance with this Agreement.  Upon at least 10 days (or such shorter period
as may be agreed to in writing by Agent in its discretion) prior written notice
to Agent, Borrowers may, at their option, terminate the Revolver Commitments and
this credit facility.  Any notice of termination given by Borrowers shall be
irrevocable; provided that if

 

33

--------------------------------------------------------------------------------


 

such notice is given in connection with a refinancing and such refinancing fails
to close, such notice may be revoked one time only during the term of this
Agreement and so long as written notice of such revocation is delivered to Agent
at least two Business Days prior to the date of termination.  On the termination
date, Borrowers shall make Full Payment of all Obligations.

 

2.1.5.         Overadvances.  If the aggregate outstanding Revolver Loans exceed
the Borrowing Base (“Overadvance”) or the aggregate Revolver Commitments at any
time, the excess amount shall be payable by Borrowers on demand by Agent, but
all such Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents.  Unless its
authority has been revoked in writing by Required Lenders, Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by Agent to exceed the greater of (x) $35,000,000 and
(y) 10% of the Borrowing Base; and (b) regardless of whether an Event of Default
exists, if Agent discovers an Overadvance not previously known by it to exist,
as long as from the date of such discovery the Overadvance (i) is not increased
to more than the greater of (x) $35,000,000 and (y) 10% of the Borrowing Base,
and (ii) does not continue for more than 30 consecutive days.  In no event shall
Overadvance Loans be required that would cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments.  Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.  In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

 

2.1.6.         Protective Advances.  Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, and
without regard to the aggregate Commitments, to make Base Rate Loans
(“Protective Advances”) (a) up to an aggregate amount of the greater of
(x) $35,000,000 and (y) 10% of the Borrowing Base outstanding at any time, if
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectibility or repayment of Obligations; or (b) to pay any
other amounts chargeable to Obligors under any Loan Documents, including costs,
fees and expenses.  Each Lender shall participate in each Protective Advance on
a Pro Rata basis.  Required Lenders may at any time revoke Agent’s authority to
make further Protective Advances by written notice to Agent.  Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.

 

2.2.         PP&E Addition to the Borrowing Base.  Provided no Default or Event
of Default exists, the Borrowers may, on a single occasion during the term of
this Agreement, elect to include in the Borrowing Base certain Eligible
Equipment, fixtures and Mortgaged Property of the Borrowers (collectively,
“PP&E”) in accordance with the terms of this Section.  In order to include PP&E
in the Borrowing Base, such property must be otherwise satisfactory to Agent in
its reasonable exercise of discretion and the following conditions shall be
satisfied (the “PP&E Inclusion Conditions”):

 

2.2.1.         Notice of PP&E Inclusion.  At least 60 days (or such shorter
period that Agent may agree in writing) prior to the PP&E Inclusion Date, the
Agent shall have received a written notice from the Borrower Agent setting forth
(a) the intent to include PP&E in the Borrowing Base in accordance with this
Agreement, (b) a description of all PP&E to be included in the Borrowing Base,
including a legal description of each parcel of Real Estate, if any; and
identification of the type and location of all Equipment, all in form and detail
satisfactory to the Agent and (c) the proposed PP&E Inclusion Date.

 

2.2.2.         Security Instruments.  The Agent shall have received (a) an
Equipment Security Agreement duly executed by all of the Borrowers owning
Equipment, (b) written appraisals of all Equipment and Real Estate of the
Borrowers to be included in the Borrowing Base, (c) UCC-1 financing

 

34

--------------------------------------------------------------------------------


 

statements covering all Equipment, fixtures and proceeds thereof, (d) duly
executed Mortgages and Mortgage Support Document for each parcel of Real Estate
to be included in the Borrowing Base, (e) Insurance Assignments in respect of
property insurance covering the Equipment and Real Estate included in PP&E
during the PP&E Inclusion Period, and (f) all other documents and agreements
reasonably requested by the Agent, all in form and substance reasonably
satisfactory to the Agent and any Lender to the extent any regulatory
requirements (including, without limitation, under the Financial Institutions
Reform Recovery and Enforcement Act of 1989) are implicated with respect to such
Lender by the inclusion of PP&E in the Borrowing Base, and sufficient to grant
and perfect a first priority security interest (subject to Permitted Liens,
provided that such Liens (i) are junior in priority to the Agent’s Liens or
subject to Availability Reserves as required by Agent and (ii) do not impair the
ability of the Agent to realize on or obtain the full benefit of the Collateral)
in and Lien on the Equipment, fixtures and Real Estate of the Borrowers to the
Agent for the benefit of the Lenders.

 

2.2.3.         Certificate.  Agent shall have received a certificate, in form
and substance satisfactory to it, from a Senior Officer of Borrower Agent
certifying that, as of the PP&E Inclusion Date, (i) no Default or Event of
Default exists; (ii) the representations and warranties set forth in Section 9
are true and correct in all material respects as of that date except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date; and (iii) that an attached copy of resolutions of the
appropriate governing body of each Borrower authorizing execution and delivery
of the Security Documents relating to the PP&E is true and complete, and that
such resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked.

 

2.2.4.         Release of PP&E.  So long as (a) no Event of Default exists,
(b) Availability is greater than the Availability Threshold and (c) as
determined for the prior 45 days, Availability would have at all times been
greater than the Availability Threshold if such determination had been made
excluding any PP&E, then upon delivery of a certificate requesting the release
of the PP&E from inclusion in the Borrowing Base, together with a Borrowing Base
Certificate demonstrating that outstanding Revolving Loans plus the LC Reserve
does not exceed the Borrowing Base (excluding any PP&E) calculated within seven
days of the Agent’s receipt of the most recent month end Borrowing Base
Certificate , the Agent will release all of its Liens in the PP&E and execute
and deliver (at Borrower’s expense) any documentation reasonably requested by
Borrower to give effect to such release and evidence such release and the Agent
agrees to file (or authorize the Borrowers to file) appropriate amendments to
UCC financing statements to cause such release.

 

2.3.         Letter of Credit Facility.

 

2.3.1.         Issuance of Letters of Credit.  Issuing Bank agrees to issue
Letters of Credit from time to time until 5 days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:

 

(a)           Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount.  Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; and (ii) each LC Condition is satisfied.  If
Issuing Bank receives written notice from a Lender at least five Business Days
before issuance of a Letter of Credit that any LC Condition has not been
satisfied, Issuing Bank shall have no obligation to issue the requested Letter
of Credit (or any other) until such notice is withdrawn in writing by that
Lender or until Required Lenders have waived such condition in accordance with
this Agreement.  Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.

 

35

--------------------------------------------------------------------------------


 

(b)           Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as Agent may approve from time to time in
writing in its discretion, reasonably exercised.  The renewal or extension of
any Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of Issuing Bank.

 

(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

 

(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts. 
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

2.3.2.         Reimbursement; Participations.

 

(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Loans from the Reimbursement
Date until payment by Borrowers.  The obligation of Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary.  Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans in an amount necessary to pay all amounts due Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

 

(b)           Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank

 

36

--------------------------------------------------------------------------------


 

makes any payment under a Letter of Credit and Borrowers do not reimburse such
payment on the Reimbursement Date, Agent shall promptly notify Lenders and each
Lender shall promptly (within one Business Day) and unconditionally pay to
Agent, for the benefit of Issuing Bank, Lender’s Pro Rata share of such
payment.  Upon request by a Lender, Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.

 

(c)           The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

 

(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.

 

2.3.3.         Cash Collateral.  If any LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) on or after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations.  If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).  If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all Events of Default have been cured, to the extent permitted by and
under this Agreement or waived in writing.

 

2.4.         Increase in Revolving Credit Facility.

 

2.4.1.         Request for Increase.  Provided there exists no Default, upon
notice to the Agent (which shall promptly notify the Lenders), the Borrowers may
from time to time, request an increase in the Revolving Credit Facility by an
amount (for all such requests) not exceeding $150,000,000; provided that any
such request for an increase shall be in a minimum amount of $25,000,000.  At
the time of sending such notice, the Borrower Agent (in consultation with the
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

 

37

--------------------------------------------------------------------------------


 

2.4.2.         Lender Elections to Increase.  Each Lender shall have the right,
but shall be under no obligation, to participate in any requested increase in
the Revolving Credit Facility under this Section 2.4.  Each Lender shall notify
the Agent within the time period specified in accordance with Section 2.4.1
whether or not it agrees to increase its Revolver Commitment and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata share of such
requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolver Commitment.

 

2.4.3.         Notification by Agent; Additional Lenders.  The Agent shall
notify the Borrowers and each Lender of the Lenders’ responses to each request
made hereunder.  To achieve the full amount of a requested increase, and subject
to the approval of the Agent, the Issuer Bank and the Lenders of the Swingline
Loans (which approvals shall not be unreasonably withheld), the Borrowers may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to Agent and its counsel.

 

2.4.4.         Effective Date and Allocations.  If the Revolving Credit Facility
is increased in accordance with this Section, the Agent and the Borrowers shall
determine the effective date (the “Revolver Increase Effective Date”) and the
final allocation of such increase.  The Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Revolver Increase Effective Date.  Upon the satisfaction of the conditions
precedent set forth in Section 2.4.5 on the proposed Revolver Increase Effective
Date and, with respect to any new Lenders participating in the proposed
increase, delivery to Agent of a joinder agreement in form and substance
satisfactory to Agent and its counsel and a processing fee of $3,500 (unless
otherwise agreed by Agent in its discretion), the Revolving Credit Facility
shall be so increased and the applicable Lenders, Agent and Borrowers shall make
appropriate arrangements for issuance of replacement and/or new Notes, as
applicable.

 

2.4.5.         Conditions to Effectiveness of Increase.  As a condition
precedent to such increase, the Borrowers shall deliver to the Agent a
certificate of each Obligor dated as of the Revolver Increase Effective Date
signed by a Senior Officer of such Obligor (a) certifying and attaching the
resolutions adopted by such Obligor approving or consenting to such increase,
and (b) in the case of a Borrower, certifying that, before and after giving
effect to such increase, (i) the representations and warranties contained in
Section 9 and the other Loan Documents are true and correct in all material
respects on and as of the Revolver Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.4.5, the representations and warranties contained
in Section 9.18 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b) and (c), respectively, of Section 10.1.2, and
(ii) no Default exists.  The Borrowers shall prepay any Revolver Loans
outstanding on the Revolver Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.9) to the extent necessary to keep the
outstanding Revolver Loans ratable with any revised change in the Pro Rata
interests of the Lenders arising from any nonratable increase in the Revolver
Commitments under this Section.

 

2.4.6.         Conflicting Provisions.  This Section shall supersede any
provisions in Section 12.5 or Section 13.1 to the contrary.

 

SECTION 3          INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.         Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
LIBOR Loan, at LIBOR for the applicable

 

38

--------------------------------------------------------------------------------


 

Interest Period, plus the Applicable Margin; and (iii) if any other Obligation
(including, to the extent permitted by law, interest not paid when due), at the
Base Rate in effect from time to time, plus the Applicable Margin for Base Rate
Loans.  Interest shall accrue from the date the Loan is advanced or the
Obligation is incurred or payable, until paid by Borrowers.  If a Loan is repaid
on the same day made, one day’s interest shall accrue.

 

(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment).  Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.

 

(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand.  Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.

 

3.1.2.         Application of LIBOR to Outstanding Loans.

 

(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate Loans
to, or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan. In addition, until the earlier of (a) Agent notifying
Borrower Agent that syndication of the credit facility hereunder is complete and
(b) 120 days following the Closing Date, no Loan may be made as or converted
into a LIBOR Loan, other than a LIBOR Loan with an Interest Period of one week.

 

(b)           Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 12:00 p.m. at least three Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified).  If, upon the expiration of any Interest Period in respect of
any LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

 

3.1.3.         Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which Interest Period shall be a period of one
week or a period of one, two or three months; provided, however, that:

 

(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on (i) the
eighth day after commencement in the case of weekly LIBOR Loans and (ii) on the
numerically corresponding day in the calendar month at its end in the case of
monthly LIBOR Loans;

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest

 

39

--------------------------------------------------------------------------------


 

Period would expire on a day that is not a Business Day, the period shall expire
on the next Business Day; and

 

(c)           no Interest Period shall extend beyond the Revolver Termination
Date.

 

3.2.         Fees.

 

3.2.1.         Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee (the “Unused Line Fee”) equal to the Applicable Margin
for the Unused Line Fee times the amount by which the Revolver Commitments
exceed the average daily balance of Revolver Loans and stated amount of Letters
of Credit during any month.  The Unused Line Fee shall be payable in arrears, on
the first day of each month and on the Commitment Termination Date.

 

3.2.2.         LC Facility Fees.  Borrowers shall pay (a) to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans times the average daily stated amount of Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Issuing Lender, for its own account, a fronting fee equal to .125% per
annum (or such other amount as may be agreed between Issuing Lender and
Borrowers) on the stated amount of each Letter of Credit it issues, which fee
shall be payable monthly in arrears, on the first day of each month; and (c) to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred.  During any period when the Default Rate is applicable pursuant to
Section 3.1.1(b), the fee payable under clause (a) shall be increased by 2% per
annum.

 

3.2.3.         Other Fees.  Borrowers shall pay to Agent the fees described in
the Fee Letter.

 

3.3.         Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days.  Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error.  All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration.  All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

 

3.4.         Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
All legal, accounting and consulting fees shall be charged to Borrowers by
Agent’s professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin

 

40

--------------------------------------------------------------------------------


 

and the amount actually paid.  All amounts payable by Borrowers under this
Section shall be due on demand.

 

3.5.         Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended for such Lender until such Lender
notifies Agent that the circumstances giving rise to such determination no
longer exist.  Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans.  Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.6.         Inability to Determine Rates.  If Required Lenders notify Agent for
any reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender.  Thereafter, the obligation of Lenders to make or
maintain LIBOR Loans shall be suspended until Agent (upon instruction by
Required Lenders) revokes such notice.  Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan.

 

3.7.         Increased Costs; Capital Adequacy.

 

3.7.1.         Change in Law.  If any Change in Law shall:

 

(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;

 

(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or Issuing Bank); or

 

(c)           impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in LC Obligations;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other

 

41

--------------------------------------------------------------------------------


 

amount) then, upon request of such Lender or Issuing Bank, Borrowers will pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.  Notwithstanding the foregoing, if
Borrowers reasonably believe that any such Taxes were not correctly or legally
asserted, the applicable Lender or Issuing Bank, as the case may be, will use
reasonable efforts to cooperate with the Borrowers to obtain a refund of such
Taxes so long as such efforts would not, in the sole determination of such
Lender or Issuing Bank, as the case may be, result in any non-reimbursable
additional costs, expenses or risks or be otherwise disadvantageous to it.

 

3.7.2.         Capital Adequacy.  If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate it or its holding company
for any such reduction suffered.

 

3.7.3.         Compensation.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.8.         Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable in the future, as applicable; and (b) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrowers agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

3.9.         Funding Losses.  If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds.  Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

 

3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the

 

42

--------------------------------------------------------------------------------


 

maximum rate of non-usurious interest permitted by Applicable Law (“maximum
rate”).  If Agent or any Lender shall receive interest in an amount that exceeds
the maximum rate, the excess interest shall be applied to the principal of the
Obligations or, if it exceeds such unpaid principal, refunded to Borrowers.  In
determining whether the interest contracted for, charged or received by Agent or
a Lender exceeds the maximum rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 

SECTION 4          LOAN ADMINISTRATION

 

4.1.         Manner of Borrowing and Funding Revolver Loans.

 

4.1.1.         Notice of Borrowing.

 

(a)           Whenever Borrowers desire funding of a Borrowing of Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing.  Such notice must
be received by Agent (i) no later than 2:00 p.m. New York City time on the
Business Day of the requested funding date, in the case of Base Rate Loans, and
(ii) no later than 12:00 p.m. noon, New York city time, at least three Business
Days prior to the requested funding date, in the case of LIBOR Loans.  Notices
received after 2:00 p.m. in the case of Base Rate Loans and 12:00 noon in the
case of LIBOR Loans shall be deemed received on the next Business Day.  Each
Notice of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be one month if not specified).

 

(b)           Unless payment is otherwise timely made by Borrowers, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations.  The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation.  In addition,
Agent may, at its option, charge such Obligations against any operating,
investment or other account of a Borrower maintained with Agent or any of its
Affiliates.

 

(c)           If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Loans on the date of such presentation, in the amount of the check and items
presented for payment.  The proceeds of such Revolver Loans may be disbursed
directly to the controlled disbursement account or other appropriate account.

 

4.1.2.         Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans.  Each Lender shall fund to Agent
such Lender’s Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day.  Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent.  Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has

 

43

--------------------------------------------------------------------------------


 

deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers.  If a Lender’s share of any Borrowing is
not in fact received by Agent, then Borrowers agree to repay to Agent on demand
the amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing.

 

4.1.3.         Swingline Loans; Settlement.

 

(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of (i) the greater of
$35,000,000 or 10% of the Revolving Credit Facility, unless the funding is
specifically required to be made by all Lenders hereunder.  Each Swingline Loan
shall constitute a Revolver Loan for all purposes, except that payments thereon
shall be made to Agent for its own account.  The obligation of Borrowers to
repay Swingline Loans shall be evidenced by the records of Agent and need not be
evidenced by any promissory note.

 

(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place periodically on a date
determined from time to time by Agent, which shall occur at least once each
week.  On each settlement date, settlement shall be made with each Lender in
accordance with the Settlement Report delivered by Agent to Lenders.  Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by Borrower or any provision
herein to the contrary.  Each Lender’s obligation to make settlements with Agent
is absolute and unconditional, without offset, counterclaim or other defense,
and whether or not the Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor.

 

4.1.4.         Notices.   Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of interest rates, and transfer
funds to or on behalf of Borrowers based on telephonic or e-mailed
instructions.  Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs in any material respect from the action taken by
Agent or Lenders, the records of Agent and Lenders shall govern.  Neither Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.

 

4.2.         Defaulting Lender.  If a Lender fails to make any payment to Agent
that is required hereunder, Agent may (but shall not be required to), in its
discretion, retain payments that would otherwise be made to such defaulting
Lender hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement.  The failure
of any Lender to fund a Loan or to make a payment in respect of a LC Obligation
shall not relieve any other Lender of its obligations hereunder, and no Lender
shall be responsible for default by another Lender.  Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

 

4.3.         Number and Amount of LIBOR Loans; Determination of Rate.  For ease
of administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest

 

44

--------------------------------------------------------------------------------


 

Periods shall be aggregated together, and such Borrowings shall be allocated
among Lenders on a Pro Rata basis.  No more than eight (8) Borrowings of LIBOR
Loans may be outstanding at any time (of which no more than four (4) Borrowings
of LIBOR Loans may have an Interest Period of one week), and each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, or an
increment of $100,000 in excess thereof.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

 

4.4.         Borrower Agent.  Each Borrower hereby designates Boise Cascade
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, preparation and
delivery of Borrowing Base and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, Issuing Bank or any Lender.  Borrower Agent
hereby accepts such appointment.  Agent and Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower.  Agent and Lenders may give any notice or communication with a
Borrower hereunder to Borrower Agent on behalf of such Borrower.  Each of Agent,
Issuing Bank and Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents.  Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Borrower Agent
shall be binding upon and enforceable against it.

 

4.5.         One Obligation.  The Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral; provided, however, that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.

 

4.6.         Effect of Termination.  On the Commitment Termination Date, all
Obligations shall be immediately due and payable, and any Lender may terminate
its and its Affiliates’ Bank Products (including, only with the consent of
Agent, any Cash Management Services).  All undertakings of Obligors contained in
the Loan Documents shall survive any termination, and Agent shall retain its
Liens in the Collateral and all of its rights and remedies under the Loan
Documents until Full Payment of the Obligations.  Notwithstanding Full Payment
of the Obligations, Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages Agent may incur as a result of
the dishonor or return of Payment Items applied to Obligations, Agent receives
(a) a written agreement, executed by Borrowers and any Person whose advances are
used in whole or in part to satisfy the Obligations, indemnifying Agent and
Lenders from any such damages; or (b) such Cash Collateral as Agent, in its
discretion, deems necessary to protect against any such damages.  The provisions
of Sections 2.3, 3.4, 3.6, 3.7, 3.8, 3.9, 5.5, 5.9, 12, 14.2 and this Section,
and the obligation of each Obligor and Lender with respect to each indemnity
given by it in any Loan Document, shall survive Full Payment of the Obligations
and any release relating to this credit facility.

 

SECTION 5       PAYMENTS

 

5.1.         General Payment Provisions.  All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Indemnified Taxes or Other Taxes, and in
immediately available funds, not later than 2:00 p.m. on the due date.  Any
payment after such time shall be deemed made on the next Business Day.  If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. 
Any payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all

 

45

--------------------------------------------------------------------------------


 

amounts due under Section 3.9.  Any prepayment of Loans shall be applied first
to Base Rate Loans and then to LIBOR Loans; provided, however, that as long as
no Event of Default exists, prepayments of LIBOR Loans may, at the option of
Borrowers and Agent, be held by Agent as Cash Collateral and applied to such
Loans at the end of their Interest Periods.

 

5.2.         Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium.  Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or the
first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolver Loans in an amount sufficient to reduce the principal
balance of Revolver Loans to the Borrowing Base.

 

5.3.         [Reserved].

 

5.4.         Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

 

5.5.         Marshaling; Payments Set Aside.  None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

 

5.6.         Post-Default Allocation of Payments.

 

5.6.1.         Allocation.  Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

 

(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;

 

(b)           second, to all amounts owing to Agent on Swingline Loans;

 

(c)           third, to all amounts owing to Issuing Bank on LC Obligations;

 

(d)           fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);

 

(e)           fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);

 

(f)            sixth, to provide Cash Collateral for outstanding Letters of
Credit;

 

(g)           seventh, to all other Obligations, other than Bank Product Debt;
and

 

(h)           last, to Bank Product Debt.

 

46

--------------------------------------------------------------------------------


 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  The allocations set forth in this Section are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor.  This Section is not for the benefit of or enforceable by any
Borrower.

 

5.6.2.         Erroneous Application.  Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.7.         Application of Payments.  During the Trigger Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day.  Each
Borrower irrevocably waives the right to direct the application of any payments
or Collateral proceeds, and agrees that Agent shall have the continuing,
exclusive right to apply and reapply same against the Obligations, in such
manner as Agent deems advisable, notwithstanding any entry by Agent in its
records.  If, as a result of Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not accrue interest in
favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.

 

5.8.         Loan Account; Account Stated.

 

5.8.1.         Loan Account.  Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time.  Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.

 

5.8.2.         Entries Binding.  Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein.  If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 90 days after receipt or inspection that specific
information is subject to dispute.

 

5.9.         Taxes.

 

5.9.1.         Payments Free of Taxes.  Any and all payments by any Obligor on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (b) the Obligor
shall make such deductions; and (c) Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.  Without limiting the foregoing, Borrowers shall timely pay all Other Taxes
to the relevant Governmental Authorities.

 

5.9.2.         Payment.  Borrowers shall indemnify, hold harmless and reimburse
Agent, Lenders and Issuing Bank, within 10 days after written demand therefor,
for the full amount of any

 

47

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent, any Lender or Issuing Bank with respect to any Obligations,
Letters of Credit or Loan Documents, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Borrower Agent by a Lender or Issuing Bank
(with a copy to Agent), or by Agent, shall be conclusive absent manifest error. 
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
a Borrower, Borrower Agent shall deliver to Agent a receipt issued by the
Governmental Authority evidencing such payment or other reasonable evidence of
payment; provided that if Borrower reasonably believes that such taxes were not
correctly or legally asserted, the Agent, Lender or Issuing Bank, as the case
may be, will use reasonable efforts to cooperate with the Borrower to obtain a
refund of such taxes so long as such efforts would not, in the sole
determination of the Agent, such Lender or the Issuing Bank, as the case may be,
result in any non-reimbursable additional costs, expenses or risks or be
otherwise disadvantageous to it.

 

5.9.3.         If Agent, a Lender or Issuing Bank determines, in its sole
discretion, that it has received a refund of, or the benefit of any credit or
deduction with respect to, any Indemnified Taxes or Other Taxes as to which it
has been indemnified by Borrowers or with respect to which Borrowers have paid
additional amounts pursuant to this Section 5.9, it shall pay over such refund,
or the value of any such credit or deduction, to Borrowers (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers
under this Section 5.9 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent,
Lender or Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrowers, upon the request of Agent, Lender or Issuing Bank, agree to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Agent, Lender or Issuing Bank
in the event Agent, Lender or Issuing Bank is required to repay such refund to
such Governmental Authority, or is not permitted to recognize the benefit of
such credit or deduction.

 

5.10.       Foreign Lenders.

 

5.10.1.       Exemption.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
an Obligor is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under any Loan Document shall
deliver to Agent and Borrower Agent, at the time or times prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by Agent or Borrower Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Agent or Borrower Agent as will enable Agent and
Borrower Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

5.10.2.       Documentation.  Without limiting the generality of the foregoing,
if a Borrower is resident for tax purposes in the United States, a Foreign
Lender shall deliver to Agent and Borrower Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender hereunder (and from time to time thereafter upon
the request of Agent or Borrower Agent, but only if such Foreign Lender is
legally entitled to do so), (a) duly completed copies of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (b) duly completed copies of IRS Form W-8ECI; (c) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (i) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Obligor within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the

 

48

--------------------------------------------------------------------------------


 

Code, and (ii) duly completed copies of IRS Form W-8BEN; or (d) any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding tax, duly completed together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers to determine the withholding or deduction required to be made.

 

5.11.       Nature and Extent of Each Borrower’s Liability.

 

5.11.1.       Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations and
all agreements under the Loan Documents; provided, however, that each Borrower
shall only be liable under this Section for the maximum amount of such liability
that can be hereby incurred without rendering this Section, as it relates to
such Borrower, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount.  Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and performance and not of collection, that such obligations shall not
be discharged until Full Payment of the Obligations, and that such obligations
are absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, including any increase of the amount of, any Obligations or Loan
Document, or any other document, instrument or agreement to which any Obligor is
or may become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent or any Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by Agent or any Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Obligor; (e) any election by Agent or any Lender in an Insolvency Proceeding for
the application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of any
claims of Agent or any Lender against any Obligor for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.

 

5.11.2.       Waivers.

 

(a)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations.  It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit.  Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

 

(b)           Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate to the extent Real Estate has been included during the PP&E
Inclusion Period, by judicial foreclosure or non-judicial sale or enforcement,
without affecting any rights and remedies under this Section 5.11.  If, in
taking any action in connection with the exercise of any rights or remedies,
Agent or any Lender shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any Borrower or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had.  Any election of remedies that

 

49

--------------------------------------------------------------------------------


 

results in denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations.  Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person.  Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

 

5.11.3.       Extent of Liability; Contribution.

 

(a)           Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

 

(b)           If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

 

(c)           Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.  Agent
and Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

 

5.11.4.       Joint Enterprise.  Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically. 
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that consolidation of their credit facility will enhance the borrowing power of
each Borrower and ease the administration of their relationship with Lenders,
all to the mutual advantage of Borrowers.  Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

 

5.11.5.        Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution,

 

50

--------------------------------------------------------------------------------


 

indemnification or set off, that it may have at any time against any other
Obligor, howsoever arising, to the Full Payment of all Obligations.

 

SECTION 6       CONDITIONS PRECEDENT

 

6.1.         Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:

 

(a)           Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Note.  Each other Loan Document (other than
the Equipment Security Agreement, Mortgages, and Mortgage Support Documents)
shall be in form and substance satisfactory to Agent, shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

 

(b)           Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral (to the extent
perfection of such Liens is required hereunder), as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

 

(c)           The Agent shall have received certificates and instruments
evidencing the Pledged Collateral existing on the Closing Date accompanied by an
undated instrument of assignment executed in blank by the applicable Obligor.

 

(d)           Agent shall have received duly executed agreements establishing
the Dominion Account, in form and substance reasonably satisfactory to Agent.

 

(e)           Agent shall have received a certificate, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of Borrower Agent
certifying that, after giving effect to the initial Loans and transactions
hereunder, as of the Closing Date (i) each of the Borrowers individually and the
Obligors taken as a whole on a consolidated basis are Solvent; (ii) no Default
or Event of Default exists; (iii) the representations and warranties set forth
in Section 9 are true and correct in all material respects; and (iv) each
Obligor has complied with all agreements and conditions to be satisfied by it
under the Loan Documents as of the Closing Date (unless waived by Agent).

 

(f)            Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

 

(g)           Agent shall have received a written opinion, from Kirkland & Ellis
LLP, counsel to Borrowers and the Initial Guarantors in form and substance
reasonably satisfactory to Agent.

 

(h)           Agent shall have received good standing certificates for each
Obligor, issued by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization.

 

51

--------------------------------------------------------------------------------


 

(i)            Agent shall have received Insurance Assignments and copies of
policies or certificates of insurance for the insurance policies carried by
Obligors, all in compliance with the Loan Documents.

 

(j)            To the extent not previously received, Agent shall have received
(i) Parent’s 2005 and 2006 audited consolidated financial statements,
(ii) Parent’s unaudited consolidated financial statements as of and for the
periods ended March 31, 2007, June 30, 2007, and September 30, 2007,
(iii) unaudited balance sheet and income statement of the Building Materials
Distribution and Wood Products businesses of the Borrowers from the Borrowers’
internal operating statements for December 31, 2005, December 31, 2006,
March 31, 2007, June 30, 2007, September 30, 2007 and for each closed month
ending after September 30, 2007 (which are not intended to be prepared in
accordance with generally accepted accounting principles and exclude footnotes
to the financial statements), (iv) a pro forma consolidated balance sheet of the
Borrowers and their Subsidiaries as of December 31, 2007 giving effect to the
Paper Group Disposition and the effect of entering into the Revolving Credit
Facility, and (v) projections of the Borrowers giving effect to the Paper Group
Disposition, the proposed uses of the proceeds thereof, and the effect on the
Borrowers and the Revolving Credit Facility for the period beginning January 1,
2008 and ending December 31, 2012.

 

(k)           No Closing Date Material Adverse Effect shall have occurred.

 

(l)            Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date.

 

(m)          Agent shall have received a Borrowing Base Certificate prepared as
of a date that is no more than 45 days prior to the Closing Date.

 

(n)           After giving effect to (i) the initial funding of Loans and
issuance of Letters of Credit, (ii) the consummation of the Paper Group
Disposition and application of all proceeds thereof,  (iii) the payment by
Borrowers of all fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby, including the Paper Group Disposition,
and (iv) any payables stretched beyond their customary payment practices,
Availability shall be at least $150,000,000.

 

(o)           Agent shall have received the following in connection with the
Paper Group Disposition:

 

(i)            copies of the fully executed Purchase and Sale Agreement and all
amendments thereto, together with evidence of consummation of the Paper Group
Disposition;

 

(ii)           a fully executed payoff letter with respect to the Existing
Credit Agreement evidencing the payment in full and termination of all Debt and
other obligations under the Existing Credit Agreement and related loan
documents, together with all release documentation with respect to any security
interest granted in connection therewith  reasonably requested by Agent;

 

(iii)          an 8-K issued by Parent evidencing its intent to make an Asset
Disposition tender (as defined in the Indenture) for not less than $150,000,000
of the Subordinated Debt and evidence that such amount has been invested in Cash
Equivalents pending delivery to the trustee in a manner reasonably acceptable to
Agent;

 

(iv)          evidence of termination of the receivables securitization program
of Boise Cascade and certain of its subsidiaries with Bank of America and
certain other

 

52

--------------------------------------------------------------------------------


 

investors party thereto, together with all release documentation with respect to
any security interests granted in connection therewith reasonably requested by
Agent; and

 

(v)           evidence of payment and termination of all obligations under any
interest rate swaps hedging any of variable rate obligations being repaid or to
the extent not terminated: (a) such swaps do not have a mark-to-market position
that would cause Excess Availability under this Agreement to be less than
$150,000,000 on the Closing Date if such swaps were terminated and (b) the swap
counterparties have released their liens under the Existing Credit Agreement or
agreed to a continuation of such swaps in respect of the Revolving Loans.

 

(p)           Agent shall be satisfied with the capital structure of the
Borrowers as of the Closing Date.

 

(q)           No action, suit, investigation, litigation or proceeding shall be
pending or threatened in writing in any court or before any arbitrator or
governmental instrumentality that in Agent’s reasonable business judgment could
reasonably be expected to have a Closing Date Material Adverse Effect.

 

(r)            To the extent not already provided to Agent, the Borrowers shall
have provided all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the U.S.A.
Patriot Act, to the extent such information is requested at least ten Business
Days prior to the Closing Date.

 

(s)           Agent shall not have become aware of any material information or
other matter not previously known to Agent that in its good faith, reasonable
determination is inconsistent in a material and adverse manner with any previous
due diligence, information or matter known to Agent, which material information
or other matter not previously known to Agent is reasonably likely to have a
Closing Date Material Adverse Effect.

 

6.2.         Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank
and Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

 

(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 

(b)           The representations and warranties of each Obligor in the Loan
Documents (including, without limitation, in Section 9.1.8) shall be true and
correct in all material respects on the date of, and upon giving effect to, such
funding, issuance or grant (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date);

 

(c)           All conditions precedent in any other Loan Document shall be
satisfied; and

 

(d)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information,

 

53

--------------------------------------------------------------------------------


 

documents, instruments and agreements as it deems reasonably appropriate in
connection therewith (but only to the extent such other information, documents,
instruments or agreements are in the possession of or available to the
Obligors).

 

6.3.         Limited Waiver of Conditions Precedent.  If Agent, Issuing Bank or
Lenders fund any Loans, arrange for issuance of any Letters of Credit or grant
any other accommodation when any conditions precedent are not satisfied
(regardless of whether the lack of satisfaction was known or unknown at the
time), it shall not operate as a waiver of (a) the right of Agent, Issuing Bank
and Lenders to insist upon satisfaction of all conditions precedent with respect
to any subsequent funding, issuance or grant; nor (b) any Default or Event of
Default due to such failure of conditions or otherwise.

 

SECTION 7       COLLATERAL

 

7.1.         Grant of Security Interest.  To secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon the
following Property of such Obligor whether now owned or hereafter acquired, and
wherever located:

 

(a)           all Accounts;

 

(b)           all Chattel Paper, including electronic chattel paper;

 

(c)           all Deposit Accounts;

 

(d)           all Documents;

 

(e)           all General Intangibles, including Intellectual Property;

 

(f)            all Inventory;

 

(g)           all Instruments;

 

(h)           all Investment Property;

 

(i)            all Letter-of-Credit Rights;

 

(j)            all Supporting Obligations;

 

(k)           all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

 

(l)            all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

 

(m)          all books and records (including customer lists, files,
correspondence, tapes, and print-outs and computer records) pertaining to the
foregoing so long as such security interests in such books and records does not
violate the provisions of the Outsourcing Services Agreement (as modified by the
Assignment of Outsourcing Services Agreement).

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted under this Section 7.1 include (a) any of the outstanding
Equity Interests in any member of the Paper Group, any Debt owing from any
member of the Paper Group to any Obligor, or any proceeds of any of the

 

54

--------------------------------------------------------------------------------


 

foregoing, (b) any of the outstanding Equity Interests of a Pledged Foreign
Subsidiary in excess of 65% of the voting power of all classes of Equity
Interests of such Pledged Foreign Subsidiary entitled to vote, (c) any of the
outstanding Equity Interests of a Foreign Subsidiary that is not a Pledged
Foreign Subsidiary, or (d) any Excluded Asset.

 

7.2.         Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.         Deposit Accounts.  To further secure the prompt payment and
performance of all Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of such Obligor, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept.  Each Obligor authorizes and directs each bank or other depository,
during any Trigger Period and to the extent a Notice of Exclusive Control has
been delivered, to deliver to the Dominion Account, on a daily basis, all
balances in each Controlled Deposit Account maintained by such Obligor with such
depository for application to the Obligations then outstanding.

 

7.2.2.         Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss.  Each Obligor hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere.  Agent may apply Cash Collateral to the payment of any
Obligations, in such order as Agent may elect, as they become due and payable. 
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Agent.  No Obligor or other Person claiming through or
on behalf of any Obligor shall have any right to any Cash Collateral, until the
earlier of (i) Full Payment of all Obligations or (ii) such time as such Obligor
is no longer required to Cash Collateralize such Obligations.

 

7.3.         [Reserved].

 

7.4.         Other Collateral.

 

7.4.1.         Intellectual Property.  Concurrently with the delivery of the
financial statements pursuant to Section 10.1.2(b), each Obligor shall notify
Agent in writing if it has obtained additional ownership interests in any
Registered Intellectual Property during the period then ended that has not
become a part of the Collateral as of such date.  Each Obligor authorizes Agent
to the make the filings referred to in Section 7.6 with respect to such new
Intellectual Property and agrees to take such actions as Agent reasonably deems
appropriate or necessary to confer upon Agent (for the benefit of Secured
Parties) a duly perfected Lien upon such Registered Intellectual Property
subject only to Permitted Liens.

 

7.4.2.         Certain After-Acquired Collateral.  Obligors shall promptly
notify Agent in writing if, after the Closing Date, any Obligor obtains any
interest in any Collateral (a) consisting of Chattel Paper, Documents,
Instruments and Letter-of-Credit Rights with a value in excess of $250,000, or
(b) consisting of any Controlled Deposit Accounts, Controlled Securities
Accounts, or other Investment Property not held in a Securities Account, shall
promptly take such actions as Agent deems appropriate to effect Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver.  If any tangible
Collateral (other than Eligible In-Transit Inventory) is in the possession of a
third party, either (i) such Collateral shall be excluded from the Borrowing
Base or (ii) Obligors shall obtain an acknowledgment that such third party holds
the Collateral for the benefit of Agent.

 

The Obligors shall not permit the balance of assets contained in any Securities
Account that is not subject to a Securities Account Control Agreement to exceed
$250,000 at any time, and shall not permit

 

55

--------------------------------------------------------------------------------


 

the balance of funds and other assets contained in all Securities Accounts that
are not subject to Securities Account Control Agreements to exceed $500,000 at
any time.  Notwithstanding the foregoing, the Obligors shall not be required to
subject to a Securities Account Control Agreement any Securities Account to the
extent it holds only the cash and Cash Equivalents described in
Section 6.1(o)(iii) or cash collateral posted on the Closing Date with US Bank
in connection with letters of credit in existence on the Closing Date.

 

7.5.                            No Assumption of Liability.  The Lien on
Collateral granted hereunder is given as security only and shall not subject
Agent or any Lender to, or in any way modify, any obligation or liability of
Obligors relating to any Collateral.  Notwithstanding anything herein to the
contrary, (a) each Obligor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed and (b) the exercise by Agent of any of the
rights hereunder shall not release such Obligor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

7.6.                            Filing Authorization.  Each Obligor authorizes
Agent to file any financing statement (including fixture filings after the PP&E
Inclusion Date) in any relevant jurisdiction that indicates the Collateral, and
ratifies any action taken by Agent before the Closing Date to effect or perfect
its Lien on any Collateral.  In addition, each Obligor authorizes Agent to file
with the United States Patent and Trademark Office or United States Copyright
Office or Canadian Intellectual Property Office (or any successor or similar
foreign office) the Copyright Security Agreement, the Patent Security Agreement,
the Trademark Security Agreement, and such other documents as may be reasonably
necessary for the purpose to perfecting, confirming, continuing, enforcing or
protecting the Lien granted by each Obligor, without the signature of any
Obligor (to the extent not required by any applicable filing office), and naming
any Obligor or the Obligors as debtors and Agent as secured party.

 

7.7.                            Further Assurances.  Promptly upon request,
Obligors shall deliver such instruments, assignments, title certificates, or
other documents or agreements, and shall take such actions, as Agent deems
reasonably necessary under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.

 

7.8.                            No Further Actions.  Except for the filings and
agreements referred to in Section 7.6 and except as set forth on Schedule 7.8,
no consent, authorization, approval or other action by, and no notice of filing
with, any Governmental Authority or other Person that has not been received,
taken or made is required (i) for the grant by each Obligor of the security
interest and Lien granted hereby or under any other Security Documents to the
extent a security interest can be granted in such Collateral under the UCC or
other Applicable Law, (ii) for the perfection and maintenance of the security
interest and Lien hereunder or under any other Security Documents to the extent
such security interest may be perfected by such filings referred to in
Section 7.6, or (iii) for the exercise by the Secured Parties of the rights or
the remedies in respect of the Collateral pursuant to this Agreement.

 

7.9.                            Cooperation.  Each Obligor agrees, after the
occurrence and during the continuance of an Event of Default, to take any
actions that Agent may reasonably request in order to enable the Secured Parties
to obtain and enjoy the full rights and benefits granted to them by this
Agreement and the other Loan Documents.  Each Obligor further consents to the
transfer of control or assignment of all or any portion of the Collateral to a
receiver, interim receiver, receiver-manager, trustee, transferee, or similar
official or to any purchaser of the Collateral pursuant to any public or private
sale, judicial sale, foreclosure or exercise of other remedies available to the
Secured Parties as permitted by the Loan Documents, Applicable Law or otherwise.

 

56

--------------------------------------------------------------------------------


 

SECTION 8       COLLATERAL ADMINISTRATION

 

8.1.                            Borrowing Base Certificates.  By the 20th day of
each month (or by Tuesday of each week for the prior week any time that
Availability is less than the Availability Threshold until such times as the
Average Availability has exceeded the Availability Threshold for two consecutive
calendar months), Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business of the previous month (or week, if applicable), and at such other
times as Agent may request.  All calculations of Availability in any Borrowing
Base Certificate shall originally be made by Borrowers and certified by a Senior
Officer, provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; (c) to change Availability Reserves in
accordance with the terms hereof; and (d) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.

 

8.2.                            Administration of Accounts.

 

8.2.1.                            Records and Schedules of Accounts.  Each
Borrower shall submit to Agent, on or before the 20th day of each month (or more
frequently as requested by Agent following the occurrence of an Event of
Default), accurate and complete records of its Accounts, including all payments
and collections thereon, and shall submit to Agent a summary aged trial balance
and sales, collection, reconciliation and other reports in form satisfactory to
Agent.  To the extent Agent has so requested, each Borrower shall also provide
to Agent, on or before the 20th day of each month (or more frequently as Agent
may request during the continuance of an Event of Default), a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Agent may reasonably request.  If Accounts in an aggregate face
amount of $2,000,000 or more cease to be Eligible Accounts, Borrowers shall
notify Agent of such occurrence promptly (and in any event within one Business
Day) after any Borrower has knowledge thereof.

 

8.2.2.                            Taxes.  If an Account of any Borrower includes
a charge for any Taxes, Agent is authorized, when an Event of Default has
occurred and is continuing in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.

 

8.2.3.                            Account Verification.  Whether or not a
Default or Event of Default exists, Agent shall have the right at any time, in
the name of Agent, any designee of Agent or any Borrower, to verify the
validity, amount or any other matter relating to any Accounts of Borrowers by
mail, telephone or otherwise.  Borrowers shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.  Agent
shall endeavor to give Boise Cascade prior notice of the Agent’s intention to
conduct such verifications by telephone; provided, that the failure by Agent to
give such notice shall in no event limit the right of the Agent to conduct such
verifications; and provided, further, that in no event shall the Agent have any
liability to any Obligors or otherwise for failure to deliver any notice
described above.

 

8.2.4.                            Maintenance of Dominion Account.  Borrowers
shall at all times maintain the Dominion Account pursuant to lockbox or other
arrangements acceptable to Agent.  Neither Agent nor Lenders assume any
responsibility to Borrowers for any lockbox arrangement or Dominion Account,

 

57

--------------------------------------------------------------------------------


 

including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.

 

8.2.5.                            Proceeds of Collateral.  Each Obligor shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts or otherwise relating to Collateral are made directly to
the Dominion Account (or a lockbox relating to the Dominion Account) or a
deposit account over which the Agent has a perfected security interest.  If any
Obligor or Subsidiary receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for Agent and promptly (not later than
the next Business Day) deposit same into the Dominion Account or a deposit
account over which the Agent has a perfected security interest.

 

8.3.                            Administration of Inventory.

 

8.3.1.                            Records and Reports of Inventory.  Each
Borrower shall keep accurate and complete records of its Inventory in all
material respects, including costs and daily withdrawals and additions, and
shall submit to Agent inventory and reconciliation reports in form satisfactory
to Agent, on such periodic basis as Agent may request (but in no event more than
monthly).  Each Borrower shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Agent when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may request.  Agent may participate in and observe each
physical count.  Each Borrower shall also provide to Agent, on or before the
20th day of each month (or more frequently as Agent may request during the
continuance of an Event of Default), a detailed report of all Inventory as of
the end of the preceding month, in form satisfactory to Agent.

 

8.3.2.                            Returns of Inventory.  No Borrower shall
return any Inventory to a supplier, vendor or other Person, whether for cash,
credit or otherwise, unless (a) such return is in the Ordinary Course of
Business; (b) no Default, Event of Default or Overadvance exists or would result
therefrom; (c) Agent is promptly notified if the aggregate Value of all
Inventory returned in any month exceeds $2,000,000; and (d) any payment received
by a Borrower for a return is promptly remitted to Agent for application to the
Obligations.

 

8.3.3.                            Acquisition, Sale and Maintenance.  Borrowers
shall take all steps to assure that all Inventory is produced in accordance with
Applicable Law, including the FLSA.  Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

8.4.                            Administration of Equipment.

 

8.4.1.                            Records and Schedules of Equipment.  Each
Borrower shall keep accurate and complete records of its Equipment in all
material respects, including kind, quality, quantity, cost, acquisitions and
dispositions thereof, and shall submit to Agent, on such periodic basis as Agent
may request (but no more than monthly), a current schedule thereof, in form
satisfactory to Agent.  Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.

 

8.4.2.                            Dispositions of Equipment.  No Borrower shall
sell, lease or otherwise dispose of any Equipment, without the prior written
consent of Agent, other than (a) a Permitted Asset Disposition; and
(b) replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens (other than
Permitted Liens).

 

58

--------------------------------------------------------------------------------


 

8.4.3.                            Condition of Equipment.  The Borrowers will
use commercially reasonable efforts to keep the Equipment in good operating
condition and repair, and make all necessary replacements and repairs so that
the value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted.  Each Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications.  No Borrower shall permit any Equipment included in the
Collateral to become affixed to real Property it does not own or has mortgaged
unless any landlord or mortgagee delivers a Lien Waiver.

 

8.5.                            Administration of Deposit Accounts.  Schedule
8.5 sets forth all Deposit Accounts maintained by Obligors as of the Closing
Date, including the Dominion Account, and including a designation as to whether
each such Deposit Account is a “Controlled Deposit Account”.  Each Obligor shall
take all actions necessary to establish Agent’s control of each Controlled
Deposit Account pursuant to a Deposit Account Control Agreement stating, among
other things, (a) that the applicable financial institution shall comply with
instructions from Agent regarding the applicable Controlled Deposit Account and
the balance of funds on deposit therein from time to time without further
consent of the applicable Obligor, (b) that until such financial institution
receives a written notice from Agent that Agent is exercising exclusive control
over transfers, withdrawals, and other dispositions of funds from the applicable
Controlled Deposit Account (a “Notice of Exclusive Control”), the applicable
Obligor and its authorized representatives shall have control of the applicable
deposit account and all funds on deposit therein from time to time, including
the authority to make transfers, withdrawals, and other dispositions of funds by
check or any other means, and (c) that, promptly following receipt by such
financial institution of a Notice of Exclusive Control from Agent, (i) such
financial institution shall not permit any funds to be transferred or withdrawn
by any Obligor from the applicable Controlled Deposit Account except with the
prior written consent of Agent, and (ii) Agent shall have exclusive control over
transfers, withdrawals, and other dispositions of funds from the applicable
Controlled Deposit Account, in each case.  Agent agrees that it shall not
deliver a Notice of Exclusive Control except during a Trigger Period or
following an Event of Default and Agent agrees to promptly withdraw such Notice
of Exclusive Control when such Trigger Periods is no longer in effect or such
Event of Default is cured or waived in writing to the extent permitted and in
accordance with the terms of this Agreement.

 

The Obligors shall be the sole account holders of each of its Deposit Accounts
and shall not allow any other Person (other than Agent) to have control over a
Deposit Account or any Property deposited therein.  Each Obligor shall promptly
notify Agent of any opening or closing of a Deposit Account and, with the
consent of Agent, will amend Schedule 8.5 to reflect same (provided that any
Deposit Account opened after the Closing Date shall be a “Controlled Deposit
Account” and shall be identified on Schedule 8.5 as such).  The Obligors shall
not permit the balance of funds contained in any Deposit Account that is not
subject to a Deposit Account Control Agreement (other than Deposit Accounts used
solely for the purpose of making tax, payroll, or employee benefit payments) to
exceed $250,000 at any time, and shall not permit the balance of funds contained
in all Deposit Accounts that are not subject to Deposit Account Control
Agreements (other than Deposit Accounts used solely for the purpose of making
tax, payroll, or employee benefit payments) to exceed $500,000 at any time.

 

8.6.                            General Provisions.

 

8.6.1.                            Location of Collateral.  All tangible items of
Collateral, other than Inventory in transit, and Collateral delivered to the
Agent, shall at all times be kept by Obligors at the locations set forth in
Schedule 8.6.1 (which shall indicate if such locations are not owned or leased
by Obligors), except that Obligors may (a) make sales or other dispositions of
Collateral in accordance with Section 10.2.6; and (b) move Collateral to another
location in the United States not included on Schedule 8.6.1 upon 5 Business
Days prior written notice to Agent.  Notwithstanding the foregoing, so long as
Collateral on consignment is not part of the Eligible Inventory or Eligible
Offsite Inventory and is not subject to a bailee waiver in favor of Agent, such
Collateral shall not be required to be included on Schedule 8.6.1 or subject to
the

 

59

--------------------------------------------------------------------------------


 

limitations set forth herein and the Borrowers may have Collateral with an
aggregate value not to exceed $1,000,000 for all locations not set forth on
Schedule 8.6.1.

 

8.6.2.                            Insurance of Collateral; Condemnation
Proceeds.

 

(a)                                  Each Obligor shall maintain insurance with
respect to the Collateral, covering casualty, hazard, public liability, theft,
malicious mischief, flood and other risks, in amounts, with endorsements and
with insurers (with a Best Rating of at least A7, unless otherwise approved by
Agent) satisfactory to Agent (and Agent agrees that insurance in effect on the
Closing Date is satisfactory).  From time to time upon request, Obligors shall
deliver to Agent the originals or certified copies of its insurance policies and
updated flood plain searches if Real Estate has been included in the PP&E during
the PP&E Inclusion Period.  Unless Agent shall agree otherwise, each policy of
property insurance covering the Collateral (and Equipment and Real Estate
included in PP&E during the PP&E Inclusion Period), each policy of business
interruption insurance, and each policy of liability insurance (other than D&O,
fiduciary, special crime, and workers’ compensation insurance) shall include
satisfactory endorsements (i) showing Agent as sole loss payee or additional
insured, as appropriate; (ii) requiring 30 days prior written notice to Agent in
the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy.  If any Obligor fails to provide and pay for any such insurance, Agent
may, at its option, but shall not be required to, procure such insurance and
charge Obligors therefor.  Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies for claims in excess
of $2,500,000.  While no Event of Default exists, Obligors may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent
to the extent required hereunder.  If an Event of Default exists, only Agent
shall be authorized to settle, adjust and compromise claims with respect to
property insurance covering the Collateral (and Equipment and Real Estate
included in PP&E during the PP&E Inclusion Period), business interruption
insurance, and liability insurance for any claims involving Agent or any Lender
(other than D&O, fiduciary, special crime, and workers’ compensation insurance).

 

(b)                                 Any proceeds of property insurance covering
the Collateral (and, subject to clause (c) below, Equipment and Real Estate
included in PP&E during the PP&E Inclusion Period), any awards arising from
condemnation of any Collateral (and, subject to clause (c) below, Equipment and
Real Estate included in PP&E during the PP&E Inclusion Period), and any proceeds
of business interruption insurance shall be paid to Agent and  shall be applied
to payment of the Revolver Loans, and then to any other Obligations outstanding.

 

(c)                                  If Equipment and Real Estate has been
included in PP&E during the PP&E Inclusion Period, if requested by Borrowers in
writing within 15 days after Agent’s receipt of any insurance proceeds or
condemnation awards relating to any loss or destruction of Equipment or Real
Estate, Borrowers may use such proceeds or awards to repair or replace such
Equipment or Real Estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral) as long as (i) no Default or Event of Default exists;
(ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Agent; (iii) replacement buildings are
constructed on the sites of the original casualties and are of comparable size,
quality and utility to the destroyed buildings; (iv) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens; (v) Borrowers comply with disbursement procedures for such repair
or replacement as Agent may reasonably require; and (vi) the aggregate amount of
such proceeds or awards from any single casualty or condemnation does not exceed
$1,000,000.

 

8.6.3.                            Protection of Collateral.  All expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes payable with respect to any Collateral (including any
sale thereof), and all other payments required to be made by Agent to any Person

 

60

--------------------------------------------------------------------------------


 

to realize upon any Collateral, shall be borne and paid by Obligors.  Agent
shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.

 

8.6.4.                            Defense of Title to Collateral.  Each Obligor
shall, to the extent it is commercially sensible to do so in its reasonable
business judgment), at all times defend its title to Collateral and Agent’s
Liens therein against all Persons, claims and demands whatsoever, except
Permitted Liens.

 

8.7.                            Power of Attorney.  Each Obligor hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Obligor ‘s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section.  This power of attorney is coupled with an interest.  
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Obligor:

 

(a)                                  During a Trigger Event or following the
occurrence and during the continuance of an Event of Default, endorse an
Obligor’s name on any Payment Item or other proceeds of Collateral (including
proceeds of insurance) that come into Agent’s possession or control; and

 

(b)                                 During an Event of Default, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Agent deems advisable; (iv) take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign an Obligor ‘s name to a proof
of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to an Obligor, and notify postal authorities
to change the address for delivery thereof to such address as Agent may
designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or similar document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor ‘s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) to the extent an Obligor has rights sufficient to allow Agent or its
designee to do so, use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which an Obligor is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents.

 

SECTION 9        REPRESENTATIONS AND WARRANTIES

 

9.1.                            General Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement and to make available the
Commitments, Loans and Letters of Credit, each Borrower and other Obligor, as
applicable, represents and warrants that, after giving effect to the
transactions contemplated under the Purchase and Sale Agreement and related
documents in each case as of the date of such representation and warranty is
made unless an earlier date is specified:

 

9.1.1.                            Organization and Qualification.  Each
Borrower, other Obligor and Subsidiary is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.  Each
Borrower, other Obligor and Subsidiary is duly qualified, authorized to do
business

 

61

--------------------------------------------------------------------------------


 

and in good standing as a foreign corporation, company or other entity in each
jurisdiction where failure to be so qualified would reasonably be expected to
have a Material Adverse Effect.

 

9.1.2.                            Power and Authority.  Each Obligor is duly
authorized to execute, deliver and perform its Loan Documents.  The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, other than those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor.

 

9.1.3.                            Enforceability.  Each Loan Document is a
legal, valid and binding obligation of each Obligor party thereto, enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

9.1.4.                            Capital Structure.  Schedule 9.1.4 shows, for
each Obligor and Subsidiary, as of the Closing Date, its name, its jurisdiction
of organization, its authorized and issued Equity Interests, the holders of its
Equity Interests, and all agreements binding on such holders with respect to
their Equity Interests.  Each Obligor has good title to its Equity Interests in
its Subsidiaries, subject only to Agent’s Lien and Permitted Liens arising by
operation of law), and all such Equity Interests are duly issued, and in the
case of Equity Interests representing a corporation, fully paid and
non-assessable.  There are no outstanding options to purchase, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney (other than those granted under a Loan Document)
relating to any Equity Interests of any Obligor or Subsidiary.

 

9.1.5.                            Corporate Names; Locations.  During the five
years preceding the Closing Date, except as shown on Schedule 9.1.5, no Obligor
or Subsidiary has been known as or used any corporate, fictitious or trade
names, has been the surviving corporation of a merger or combination, or has
acquired any substantial part of the assets of any Person.  As of the Closing
Date, the chief executive offices and other places of business of Borrowers and
Subsidiaries are shown on Schedule 8.6.1.  During the five years preceding the
Closing Date, no Obligor or Subsidiary has had any other office or place of
business.

 

9.1.6.                            Title to Properties; Priority of Liens.  Each
Obligor and Subsidiary has good and marketable title to (or valid leasehold
interests in) all of its Real Estate, and good title to all of its personal
Property, including all Property reflected in any financial statements delivered
to Agent or Lenders, in each case free of Liens except Permitted Liens.  Each
Obligor and Subsidiary has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted Liens.  All
Liens of Agent in the Collateral (other than Liens on Collateral consisting of
Deposit Accounts, Securities Accounts, Equity Interests of certain Foreign
Subsidiaries, Letter of Credit Rights, and other Investment Property not held in
a Securities Account, in each case to the extent not required to be perfected
hereunder or pursuant to the Post-Closing Agreement, money not in possession of
the Agent, Copyrights, and foreign Intellectual Property) are duly perfected,
first priority Liens, subject only to Permitted Liens.

 

9.1.7.                            Accounts.  Agent may rely, in determining
which Accounts are Eligible Accounts, on all statements and representations made
by Borrowers with respect thereto.  Borrowers warrant, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:

 

(a)                                  it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;

 

62

--------------------------------------------------------------------------------


 

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods or rendition of services in the Ordinary Course of
Business, and substantially in accordance with any purchase order, contract or
other document relating thereto;

 

(c)                                  it is for a sum certain, maturing as stated
in the invoice covering such sale or rendition of services, a copy of which has
been furnished or is available to Agent on request;

 

(d)                                 it is not subject to any offset, Lien (other
than Agent’s Lien or Permitted Lien), deduction, defense, dispute, counterclaim
or other adverse condition except as arising in the Ordinary Course of Business
and disclosed to Agent; and it is absolutely owing by the Account Debtor,
without contingency in any respect;

 

(e)                                  no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to Agent (unless such
restriction is ineffective under the UCC), and the applicable Borrower is the
sole payee or remittance party shown on the invoice;

 

(f)                                    no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Agent hereunder; and

 

(g)                                 to the best of the Senior Officer’s of each
Borrower’s knowledge, (i) there are no facts or circumstances that are
reasonably likely to impair the enforceability or collectibility of such Account
(other than rebates granted in the Ordinary Course of Business); (ii) the
Account Debtor had the capacity to contract when the Account arose, continues to
meet the applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened in writing or pending against any Account Debtor that could
reasonably be expected to have a material adverse effect on the Account Debtor’s
financial condition.

 

9.1.8.                            Financial Statements.  The consolidated
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Parent and Subsidiaries that have been delivered to Agent and
Lenders, are prepared in accordance with GAAP (except as set forth in
Section 6.1(j) and, in the case of unaudited financial statements, subject to
year-end adjustments and the absence of footnotes), and fairly present the
financial positions and results of operations of Boise Cascade and Subsidiaries
at the dates and for the periods indicated.  All projections delivered from time
to time to Agent and Lenders have been prepared in good faith and based on
assumptions believed by Borrowers to be reasonable in light of the circumstances
at such time (it being understood that the projections are subject to
significant assumptions and contingencies, many of which are beyond Borrowers
control, no assurance can be given than the projections will be realized and the
actual results may differ materially).  As of the Closing Date, there has been
no change in the condition, financial or otherwise, the Obligors taken as a
whole that would reasonably be expected to have a Closing Date Material Adverse
Effect.  Since December 31, 2007, there has not been a Material Adverse Effect. 
No financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading in light of the
circumstances under which such statements are made.  The Borrowers, individually
and the Obligors on a consolidated basis, are Solvent.

 

9.1.9.                            Surety Obligations.  Except as disclosed on
Schedule 9.19, as of the Closing Date, no Obligor or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person.

 

9.1.10.                     Taxes.  Each Obligor and Subsidiary has filed all
federal, state and local tax returns and other reports that it is required by
law to file, and has paid, or made provision for the payment

 

63

--------------------------------------------------------------------------------


 

of, all Taxes upon it, its income and its Properties that are due and payable,
except to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
to the extent being Properly Contested.  The provision for Taxes on the books of
each Borrower and Subsidiary is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

 

9.1.11.                     Brokers.  There are no third-party brokerage
commissions, finder’s fees or investment banking fees payable in connection with
the Loans or the Revolver Commitments.

 

9.1.12.                     Intellectual Property. Except as would not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
such Obligor, each Obligor and Subsidiary owns or has the lawful right to use
all Intellectual Property necessary for the conduct of its business, and such
use does not conflict with, misappropriate, infringe on or violate, in any
material respect, the intellectual property rights of others.  All registrations
of Intellectual Property owned by an Obligor and set forth on Schedule
9.1.12(a) are and, to the Obligors’ knowledge, all Intellectual Property
exclusively licensed to an Obligor on the Closing Date, are valid, enforceable,
subsisting and unexpired and have not been abandoned, except for such instances
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  There is no pending or, to the knowledge of any Senior
Officer of Borrowers, threatened (in writing) pending Intellectual Property
Claim that has been received by, or filed against, a Borrower in within the last
three years with respect to any Obligor, any Subsidiary or any of their Property
(including any Intellectual Property) which could reasonably be expected to have
a Material Adverse Effect.  There is no holding or judgment that has been
rendered on or after the date that is five years prior to the Closing Date by
any Governmental Authority or arbitrator in the United States or outside the
United States which would limit or cancel the validity or enforceability of any
Intellectual Property owned by an Obligor, or to such Obligor’s knowledge, any
Intellectual Property licensed to an Obligor which could reasonably be expected
to have a Material Adverse Effect.  To the knowledge of Obligors, there are no
any unauthorized infringing uses of any item of Intellectual Property owned by
any Obligor that could reasonably be expected to (i) lead to such item becoming
invalid or unenforceable and (ii) have a Material Adverse Effect.  As of the
Closing Date, no Obligor or Subsidiary pays or owes, pursuant to a License, any
material Royalty or other material compensation to any Person with respect to
any Intellectual Property.  All Registered Intellectual Property owned by any
Obligor or Subsidiary as of the Closing Date is shown on Schedule 9.1.12(a).

 

9.1.13.                     Governmental Approvals.  Each Obligor and Subsidiary
has, is in compliance with, and is in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties, including without limitation, all material licenses,
permits, leases and agreements necessary to its business, except where the
failure to do so would not be reasonably expected to have a Material Adverse
Effect.  All necessary import, export or other licenses, permits or certificates
for the import or handling of any goods or other Collateral have been procured
and are in effect, and Obligors and Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.

 

9.1.14.                     Compliance with Laws.  Each Obligor and Subsidiary
has duly complied, and its Properties and business operations are in compliance,
in all material respects with all Applicable Law, except where noncompliance
would not reasonably be expected to have a Material Adverse Effect.  There have
been no citations, notices or orders of material noncompliance issued to any
Obligor or Subsidiary under any material Applicable Law material to the
Borrowers’ business.  To the knowledge of the Borrowers after due inquiry, no
Inventory has been produced in violation of the FLSA.

 

9.1.15.                     Compliance with Environmental Laws.  Except as
disclosed on Schedule 9.1.15 or as would not reasonably be expected to result in
a Material Adverse Effect, no Obligor ‘s or Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or

 

64

--------------------------------------------------------------------------------


 

local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up.  No Obligor or Subsidiary has received any Environmental Notice with
respect to circumstances that could reasonably be expected to result in a
Material Adverse Effect.  No Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it,
which, in each case, would reasonably be expected to have a Material Adverse
Effect.

 

9.1.16.                     Burdensome Contracts.  No Obligor or Subsidiary is a
party or subject to any contract, agreement or charter restriction that would
reasonably be expected to have a Material Adverse Effect.  No Obligor or
Subsidiary is party or subject to any Restrictive Agreement other than a
Permitted Restrictive Agreement, none of which prohibit the execution or
delivery of any Loan Documents by an Obligor nor the performance by an Obligor
of any obligations thereunder.

 

9.1.17.                     Litigation.  Except as shown on Schedule 9.1.17,
there are no proceedings or investigations pending or, to any Borrower’s
knowledge, threatened in writing against any Obligor or Subsidiary, or any of
their businesses, operations, Properties, prospects or conditions, that
(a) relate to any Loan Documents or transactions contemplated thereby; or
(b) there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.  No Obligor or Subsidiary is in default with respect to any order,
injunction or judgment of any Governmental Authority that would reasonably be
expected to have a Material Adverse Effect.

 

9.1.18.                     No Defaults.  No event or circumstance has occurred
or exists that constitutes a Default or Event of Default.  No Obligor or
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract.  There is no basis upon which any party (other than
an Obligor or Subsidiary) could terminate a Material Contract prior to its
scheduled termination date.

 

9.1.19.                     ERISA.  Except as disclosed on Schedule 9.1.19:

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other federal
and state laws.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS, an
application for such a letter is currently being processed by the IRS with
respect thereto or such plan is still within its applicable remedial amendment
period for purposes of such an application and, to the knowledge of Borrowers,
nothing has occurred which would reasonably be expected to prevent, or cause the
loss of, such qualification.  Each Obligor and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 of the Code for any
plan year ended in 2007 or any prior calendar year, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the knowledge of
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
in or would reasonably be expected to have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur (other than resulting from the Paper Group
Disposition) which would reasonably be expected to result in a material
liability; (ii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan (other than premiums due and not delinquent under Section 4007
of ERISA); (iii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under

 

65

--------------------------------------------------------------------------------


 

Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

(d)                                 With respect to any Foreign Plan, except as
would not reasonably be expected to result in a material liability to an
Obligor, (i) all employer and employee contributions required by law or by the
terms of the Foreign Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance, or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
Governmental Authority.

 

9.1.20.                     Trade Relations.  There exists no actual or
threatened (in writing) termination, limitation or modification of any business
relationship between any Obligor or Subsidiary and any customer or supplier, or
any group of customers or suppliers, that could reasonably be expected to have a
Material Adverse Effect.  There exists no condition or circumstance that would
reasonably be expected to impair in any material respect the ability of any
Obligor or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

 

9.1.21.                     Labor Relations.  Except as described on Schedule
9.1.21, as of the Closing Date, no Obligor or Subsidiary is party to or bound by
any collective bargaining agreement, material management agreement, or material
consulting agreement.  There are no grievances, disputes or controversies with
any union or other organization of any Obligor ‘s or Subsidiary’s employees, or,
to any Borrower’s knowledge, any asserted or threatened (in writing) strikes,
work stoppages or demands for collective bargaining, in each case, that could
reasonably be expected to have a Material Adverse Effect.

 

9.1.22.                     Payable Practices.  No Obligor or Subsidiary has
made any material change in its historical accounts payable practices from those
in effect on the Closing Date, other than changes consistent with then-current
industry practice that could not reasonably be expected to have a Material
Adverse Effect.

 

9.1.23.                     Not a Regulated Entity.  No Obligor is (a) an
“investment company” or a “person directly or indirectly controlled by or acting
on behalf of an investment company” within the meaning of the Investment Company
Act of 1940; or (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.

 

9.1.24.                     Margin Stock.  No Obligor or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Loan
proceeds or Letters of Credit will be used by Obligors to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

 

9.1.25.                     Material Subsidiaries.  None of the Obligors has any
Material Subsidiary that is not either a Borrower or a Guarantor.

 

9.1.26.                     Copyrights.  None of the Excluded Copyrights are
used in the manufacture or sale of any products of the Obligors or have any
material value.

 

66

--------------------------------------------------------------------------------


 

9.2.                            Complete Disclosure.  No Loan Document contains
any untrue statement of a material fact, nor fails to disclose any material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made.   There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10                        COVENANTS AND CONTINUING AGREEMENTS

 

10.1.                     Affirmative Covenants.  As long as any Commitments are
Outstanding or Full Payment has not been made on all Obligations, each Obligor
shall, and shall cause each Subsidiary to:

 

10.1.1.                     Inspections; Appraisals.

 

(a)                                  Permit Agent from time to time, subject to
reasonable notice and normal business hours, to visit and inspect the Properties
of any Obligor or Subsidiary, inspect, audit and make extracts from any Obligor
‘s or Subsidiary’s books and records, and discuss with its officers, employees,
agents, advisors and independent accountants (so long as, with respect to
advisors and accountants, a representative of the Borrowers have been afforded a
reasonable opportunity to be present at such discussions) such Obligor ‘s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations.  Lenders may participate in any such visit or inspection, at their
own expense.  Neither Agent nor any Lender shall have any duty to any Obligor to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Obligor.  Obligors acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Obligors
shall not be entitled to rely upon them.

 

(b)                                 Reimburse Agent for all charges, costs and
expenses of Agent in connection with (i) examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate,
(x) up to three times per Loan Year in the event that Average Availability is
less than the Availability Threshold for any month during such Loan Year or an
Event of Default has occurred and is continuing, and (y) up to two times per
Loan Year at any other time; (ii) appraisals of Inventory (x) up to two times
per Loan Year in the event that Average Availability is less than the
Availability Threshold for any month during such Loan Year or an Event of
Default has occurred and is continuing and (y) one time per Loan Year at any
other time; and (iii) during the PP&E Inclusion Period, appraisals of Equipment,
one time per Loan Year and following an Event of Default, an appraisal of Real
Estate.  Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an employee of
Agent or its Affiliates is engaged in any examination activities, and shall pay
the standard charges of Agent’s internal appraisal group.  This Section shall
not be construed to limit Agent’s right to conduct examinations or to obtain
appraisals at any time in its discretion, nor to use third parties for such
purposes, but payment for such examinations and appraisals by Borrowers is
limited as set forth herein.

 

10.1.2.                     Financial and Other Information.  Keep adequate
records and books of account with respect to its business activities, in which
proper entries are made in accordance with GAAP reflecting all financial
transactions; and furnish to Agent:

 

(a)                                  as soon as available, and in any event
within 90 days after the close of each Fiscal Year, balance sheets as of the end
of such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on a consolidated basis for Boise
Cascade and Subsidiaries, which shall be audited and certified (without
qualification as to scope, “going concern” or similar items) by KPMG LLP or
another firm of independent certified public accountants of recognized standing
selected by Obligors and reasonably acceptable to Agent, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information acceptable to Agent;

 

67

--------------------------------------------------------------------------------


 

(b)                                 as soon as available, and in any event
within 45 days after the end of each Fiscal Quarter, unaudited balance sheets as
of the end of such Fiscal Quarter and the related statements of income and cash
flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on a consolidated basis for Boise Cascade and Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such fiscal quarter and period, subject to normal year-end
adjustments and the absence of footnotes;

 

(c)                                  if at any time Availability falls below the
Reporting Availability Threshold and until such time as Average Availability for
two months is greater than the Reporting Availability Threshold, as soon as
available, and in any event within 30 days after the end of each month,
unaudited balance sheets as of the end of such month and the related statements
of income and cash flow for such month and for the portion of the Fiscal Year
then elapsed, on a consolidated basis and separately for the Building Material
Distribution Group and the Wood Products businesses of the Obligors from the
Borrowers’ internal operating statements (which are not intended to be prepared
in accordance with GAAP), certified by the chief financial officer of Borrower
Agent as fairly presenting the financial position and results of operations for
such month;

 

(d)                                 as soon as available, and in any event not
later than 20 days as of the end of each month, detailed calculations setting
forth any differences from the projections delivered in the previous month’s
Borrowing Base Certificate, with respect to (i) declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(ii) adjustments to advance rates to reflect changes in dilution, quality, mix
and other factors affecting Collateral; and (ii) to the extent the calculation
set forth in such Borrowing Base Certificate did not accurately reflect the
Availability Reserve.

 

(e)                                  concurrently  with delivery of financial
statements under clauses (a), (b) and (c) above, or more frequently if requested
by Agent while a Default or Event of Default exists (but no more frequently than
monthly), a Compliance Certificate executed by a Senior Officer of Borrower
Agent;

 

(f)                                    concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to Obligors by their accountants in connection with
such financial statements;

 

(g)                                 concurrently with delivery of financial
statements under clauses (a) and (b) above, (i) a schedule of all obligations of
the Obligors as surety or indemnitor under any bond or other contract that
assures payment or performance of any obligation of any Person (or a certificate
that there have been no changes with respect to such obligations since the last
delivery of such a schedule), and (ii) a schedule of all collective bargaining
agreements, material management agreements, and material consulting agreements
by which any Obligor or Subsidiary is party to or bound (or a certificate that
there have been no changes with respect to such agreements since the last
delivery of such a schedule);

 

(h)                                 as soon as available but not later than 45
days following the beginning of each Fiscal Year, projections of Boise Cascade’s
consolidated balance sheets, results of operations, cash flow and Availability
for the such Fiscal Year, quarter by quarter, and for the next three Fiscal
Years, year by year;

 

(i)                                     all reports and other disclosures
required under Sections 8.2.1 and 8.3.1;

 

(j)                                     at Agent’s request, a listing of each
Obligor’s trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form satisfactory to Agent;

 

68

--------------------------------------------------------------------------------


 

(k)           promptly after the sending or filing thereof, copies of any
regular, periodic and special reports or registration statements or prospectuses
that any Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by an Obligor to the public
concerning material changes to or developments in the business of such Obligor;

 

(l)            promptly after the sending or filing thereof, copies of any
annual report to be filed in connection with each Plan or Foreign Plan; and

 

(m)          such other reports and information (financial or otherwise) as
Agent may reasonably request from time to time in connection with any Collateral
or any Borrower’s, Subsidiary’s or other Obligor’s financial condition or
business.

 

10.1.3.       Notices.  Notify Agent and Lenders in writing, promptly after a
Borrower’s Senior Officer’s obtaining knowledge thereof, of any of the following
that affects an Obligor:  (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
is reasonably likely and could reasonably be expected to have a Material Adverse
Effect; (b) any pending or threatened (in writing) labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any event of
default under or termination of a Material Contract; (d) the existence of any
Default or Event of Default; (e) any judgment in an amount exceeding $500,000;
(f) the assertion of any Intellectual Property Claim, if it could reasonably be
expected to have a Material Adverse Effect; (g) any violation or asserted
violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution is reasonably likely and could
have a Material Adverse Effect; (h) any Environmental Release by an Obligor or
on any Property owned, leased or occupied by an Obligor; or receipt of any
Environmental Notice, if it could reasonably be expected to have a Material
Adverse Effect; (i) the occurrence of any ERISA Event which would reasonably be
expected to result in a material liability to an Obligor or the failure of any
Obligor or Subsidiary to timely contribute any amount required to be contributed
to a Pension Plan under Sections 412 and 430 of the Code; (j) the discharge of
or any withdrawal or resignation by Borrowers’ independent accountants; or
(k) any opening of a new office or place of business with 150 employees, at
least 30 days prior to such opening.

 

10.1.4.       Landlord and Storage Agreements.  Upon request, provide Agent with
copies of all existing material agreements between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which there is any Collateral.

 

10.1.5.       Compliance with Laws.  Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain would not reasonably be expected to have a Material Adverse Effect. 
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary that would
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to investigate such Environmental Release to the extent required
by Environmental Laws and report to Agent and to the extent required by
Environmental Laws report all appropriate Governmental Authorities the extent
of, and to make appropriate remedial action to the extent required by
Environmental Laws to remediate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.

 

10.1.6.       Taxes.  Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested or are of a de minimis amount; provided that Taxes that are determined
to have been due as a result of a subsequent audit notwithstanding a good faith
determination by the Obligors that such Taxes were not payable at the time such
Taxes are determined to have been due shall not be deemed to be delinquent for
purposes of this

 

69

--------------------------------------------------------------------------------


 

Section 10.1.6 so long as the Obligors shall pay and discharge such Taxes
promptly following the auditor’s determination that such Taxes were due, unless
such determination is being Properly Contested.

 

10.1.7.       Insurance.  In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A7, unless otherwise approved by Agent) reasonably satisfactory to
Agent (and Agent acknowledges that insurer providing insurance on the Closing
Date is satisfactory), (a) with respect to the Properties and business of
Obligors and Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in such amounts, and with such coverages and deductibles, as are
customary for companies similarly situated, and subject to an Insurance
Assignment satisfactory to Agent.

 

10.1.8.       Intellectual Property.

 

(a)           Each Obligor shall, subject to its reasonable business judgment,
(i) continue to use each Trademark that is set forth on Schedule 9.1.12(a) in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain, consistent with reasonable business
judgment, the quality of products and services offered under each such Trademark
and take all commercially reasonable steps to ensure that all licensed users of
such Trademark maintain quality standards as established by such Obligor,
(iii) use reasonable efforts to use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable law,
(iv) not adopt or use any mark owned by any Obligor which is confusingly similar
or a colorable imitation of such Trademark unless Agent, for the benefit of the
Secured Parties, shall be entitled to obtain a perfected security interest in
such mark pursuant to this Agreement, the Trademark Security Agreement and any
other Security Document, immediately following such adoption or use, and (v) not
knowingly (and not knowingly permit any licensee or sublicensee thereof to,
subject to existing Licenses) do any act or knowingly omit to do any act whereby
any registration of such Trademark would be reasonably likely to become
invalidated or impaired in any way; in each case with respect to subsections
(i) to (v), except for such instances of non-compliance, that individually or in
the aggregate, could not reasonably be expected to have Material Adverse Effect.

 

(b)           Each Obligor, except in accordance with its reasonable business
judgment, shall not knowingly (and not knowingly permit any licensee or
sublicensee thereof to) do any act, or omit to do any act, whereby any Patent
owned by an Obligor that is set forth on Schedule 9.1.12(a) would be reasonably
likely to become forfeited, abandoned or dedicated to the public, except for
such instances of non-compliance, that individually or in the aggregate, could
not reasonably be expected to have Material Adverse Effect.

 

(c)           Each Obligor, except in accordance with its reasonable business
judgment, will not knowingly (and will not knowingly permit any licensee thereof
to, subject to existing Licenses) (i) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights owned by an Obligor would be
reasonably likely to become invalidated or otherwise impaired, or (ii) do any
act which would be reasonably likely to cause any material portion of the
Copyrights owned by an Obligor to fall into the public domain, except, in each
case, for such instances of non-compliance, that individually or in the
aggregate, could not reasonably be expected to have Material Adverse Effect.

 

(d)           Each Obligor, except in accordance with its reasonable business
judgment, agrees that it shall not (A) do any act that uses any Intellectual
Property to infringe, misappropriate or violate the intellectual property rights
of any other Person if such act is(i) done knowingly in violation of such other
person’s rights and (ii) could reasonably be expected to have a Material Adverse
Effect,  except, in each case, for such instances of non-compliance, that
individually or in the aggregate, could not reasonably be expected to have
Material Adverse Effect.

 

70

--------------------------------------------------------------------------------


 

(e)           Concurrently with the delivery of the financial statements as
provided in this Agreement, each Obligor shall notify Agent if it knows that any
application or registration included in the Registered Intellectual Property
owned or exclusively licensed by an Obligor has become forfeited, abandoned or
dedicated to the public, or of any materially adverse determination of any
Governmental Authority regarding any Obligor’s ownership of or right to use, or
the validity of, any such Intellectual Property or such Obligor’s right to
register the same, to own and maintain the same or use the same, except for
(i) office actions issued by the United States Patent and Trademark Office, the
United States Copyright Office or any similar office, agency or Governmental
Authority in any other country or any political subdivision thereof during the
ordinary course of prosecution of any applications for any Intellectual
Property, and (ii) such instances of non-compliance, forfeit, dedication to the
public, or abandonment, and such determinations, that, individually or in the
aggregate, could not reasonably be expected to have Material Adverse Effect.

 

(f)            Subject to such Obligor’s reasonable business judgment, each
Obligor shall take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office, agency or Governmental Authority
in any other country or any political subdivision thereof, to maintain and
pursue each pending application (and to obtain the relevant registration) and to
maintain each registration of Intellectual Property owned by an Obligor
including the payment of required fees and taxes, the filing of responses to
office actions issued by the United States Patent and Trademark Office and the
United States Copyright Office or any similar office, agency or Governmental
Authority in any other country or any political subdivision thereof, the filing
of applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, except for such instances of non-compliance, that individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(g)           Notwithstanding anything to the contrary set forth in this
Section 10.1.8, each Obligor shall not, without the prior written consent of
Agent, abandon any registration of its material Intellectual Property, unless
(i) such Obligor shall have determined, in its discretion, reasonably exercised,
that the use or the pursuit or maintenance of such registration of Intellectual
Property is no longer commercially reasonable or desirable in the conduct of
such Obligor’s business or (ii) the loss thereof, individually or in the
aggregate with other Intellectual Property abandoned pursuant to this
Section 10.1.8(g), could not reasonably be expected to have a Material Adverse
Effect. Upon the request of Agent, such Obligor shall prepare and deliver to
Agent a summary of any registrations of material Intellectual Property so
abandoned.

 

(h)           In the event that any Obligor becomes aware that any material
Intellectual Property owned by an Obligor has been infringed, misappropriated or
diluted in any material respect by another party, such Obligor shall take such
actions and cause its Subsidiaries to take such actions, as such Obligor shall
reasonably deem appropriate under the circumstances (to the extent such
infringement, misappropriation, or dilution could reasonably be expected to have
a Material Adverse Effect, as Agent may reasonably request) to protect,
maintain, enforce and preserve the full value of such Intellectual Property.

 

(i)            Each Obligor shall take all reasonably necessary steps reasonable
under the circumstances to protect the secrecy of all material Trade Secrets of
such Obligor, except for such instances of non-compliance that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

10.1.9.       Future Subsidiaries.  Promptly notify Agent upon any Person
becoming a Material Subsidiary and, if such Person is or becomes a Material
Subsidiary after the Closing Date, cause

 

71

--------------------------------------------------------------------------------


 

it to become a Guarantor hereunder, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall
reasonably require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person that would constitute
Collateral at such time, including delivery of such legal opinions, in form and
substance reasonably satisfactory to Agent, as it shall deem appropriate.  The
Borrowers may elect, with the written consent of the Agent (which consent shall
not be unreasonably withheld), to cause any Material Subsidiary to become a
Borrower hereunder (as opposed to a Guarantor) by executing a joinder to this
Agreement in form and substance satisfactory to Agent and causing such Material
Subsidiary to execute and deliver such documents, instruments and agreements and
to take such other actions as Agent shall reasonably require to evidence and
perfect a Lien in favor of Agent (for the benefit of Secured Parties) on all
assets of such Material Subsidiary that would constitute Collateral at such
time, including, without limitation,  delivery of such legal opinions,
appraisals and filed examinations in form and substance satisfactory to Agent,
as it shall deem appropriate.  It is understood and agreed that the assets of a
new Borrower shall not be eligible for advances until Agent has competed its due
diligence on such assets and the new Borrower with results satisfactory to the
Agent and has advised the new Borrower in writing of Agent’s credit approval.

 

10.1.10.     Controlled Deposit Accounts.  Maintain at all times Deposit Account
Control Agreements that comply with the requirements set forth in Section 8.5
with respect to all Controlled Deposit Accounts.

 

10.1.11.     Equity Issuances.  Notify Agent in writing within 10 days following
the issuance by Parent of any additional Equity Interests of any class (other
than pursuant to any management or employee incentive program) or the creation
by Parent of any new class of Equity Interests.

 

10.1.12.     Post-Closing Agreement.  Comply with the terms of the Post-Closing
Agreement, dated as of the date hereof between the Obligors and the Agent,
within the time periods set forth therein.

 

10.2.       Negative Covenants.  As long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:

 

10.2.1.       Permitted Debt.  Create, incur, guarantee or suffer to exist any
Debt, except:

 

(a)           the Obligations;

 

(b)           Subordinated Debt;

 

(c)           Permitted Purchase Money Debt;

 

(d)           Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt) described on Schedule 10.2.1, but only to the
extent outstanding on the Closing Date and not satisfied with proceeds of the
initial Loans;

 

(e)           Bank Product Debt;

 

(f)            Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when such asset is acquired by a Borrower or
Subsidiary, as long as such Debt (i) was not incurred in contemplation of such
Person becoming a Subsidiary or such acquisition, (ii) is unsecured or secured
by assets other than Accounts and Inventory, and (iii) does not exceed in the
aggregate at any time the greater of (x) $25,000,000 and (y) 30% of the value of
the Person being acquired (if the transaction involves the acquisition of a
Person);

 

(g)           Permitted Contingent Obligations;

 

72

--------------------------------------------------------------------------------


 

(h)           Refinancing Debt as long as each Refinancing Condition is
satisfied;

 

(i)            other Debt that is not included in any of the preceding clauses
of this Section, is not secured by a Lien and does not exceed $2,000,000 in the
aggregate at any time;

 

(j)            Debt of (A) any Obligor owing to any other Obligor, (B) any
Subsidiary that is not an Obligor owing to any other Subsidiary that is not an
Obligor, (C) any Obligor owing to any Subsidiary that is not an Obligor (so long
as such Debt is subordinated to the Obligations on customary terms and
conditions) or (D) any Subsidiary that is not an Obligor owing to any Obligor so
long as such Debt constitutes a Permitted Investment;

 

(k)           purchase price adjustment and similar obligations incurred by the
Borrowers or any Subsidiary in connection with a Permitted Investment, to the
extent such obligations would otherwise constitute Debt;

 

(l)            other unsecured Debt in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;

 

(m)          any other Debt (which may be secured by Liens on assets that do not
constitute Collateral); provided that (i) no Default or Event of Default exists
immediately prior to or would result directly or indirectly from the incurrence
of such Debt and (ii) Availability immediately after giving effect thereto and
Average Availability for the most recently ended Fiscal Quarter after giving pro
forma effect to thereto, in each case, is not less than the Restricted Payment
Availability Threshold; and provided, further, that any such Debt in excess of
$5,000,000 in the aggregate shall have a final maturity date later than the
Revolver Termination Date and a weighted average life to maturity of not less
than four (4) years;

 

(n)           Debt in respect of Hedge Agreements not entered into for
speculative purposes;

 

(o)           Debt in respect of customs, stay, performance, bid, appeal and
surety bonds and completion guarantees and similar obligations not in connection
with Borrowed Money, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

 

(p)           Debt consisting of (i) financing of insurance premiums or
(ii) take or pay obligations contained in supply agreements, in each case
arising in the Ordinary Course of Business and not in connection with Borrowed
Money;

 

(q)           Debt representing deferred compensation to employees of the
Borrowers (or any direct or indirect parent thereof) and the Subsidiaries
incurred in the Ordinary Course of Business;

 

(r)            additional Debt of Foreign Subsidiaries under local working
capital lines in an aggregate principal amount that at the time of incurrence
does not cause the aggregate principal amount of Debt incurred in reliance on
this clause to exceed $25,000,000;

 

(s)           Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence; and

 

(t)            cash management obligations and Debt in respect of netting
services, overdraft facilities, employee credit card programs, cash pooling
arrangements or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any cash pooling

 

73

--------------------------------------------------------------------------------


 

arrangements, the total amount of all deposits subject to any such cash pooling
arrangement at all times equals or exceeds the total amount of overdrafts that
may be subject to such cash pooling arrangements.

 

10.2.2.       Permitted Liens.  Create or suffer to exist any Lien upon any of
its Property, except the following (collectively, “Permitted Liens”):

 

(a)           Liens in favor of Agent;

 

(b)           Purchase Money Liens securing Permitted Purchase Money Debt;

 

(c)           Liens for Taxes not yet due or being Properly Contested;

 

(d)           statutory Liens (other than Liens for Taxes or imposed under
ERISA) arising in the Ordinary Course of Business, but only if (i) payment of
the obligations secured thereby is not yet due or is being Properly Contested,
and (ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor or Subsidiary;

 

(e)           Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to Agent’s Liens (if
Agent has a Lien on such Asset);

 

(f)            Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;

 

(g)           Liens arising by virtue of a judgment or judicial order against
any Obligor or Subsidiary, or any Property of an Obligor or Subsidiary, as long
as such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens (if Agent has
a Lien on such Asset);

 

(h)           easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;

 

(i)            normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;

 

(j)            existing Liens shown on Schedule 10.2.2;

 

(k)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in good faith;

 

(l)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(m)          any Lien on any property or asset acquired after the Closing Date
and existing prior to the acquisition thereof by the Borrowers or any Subsidiary
or existing on any property or asset of any Person that becomes a Subsidiary
after the Closing Date that exists prior to the time such Person becomes a
Subsidiary; provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (B) such Lien shall not apply to any other property or assets of
the Borrowers or any Subsidiary, (C) such Liens does not extend

 

74

--------------------------------------------------------------------------------


 

to any Property arising or acquired after the date of acquisition and (D) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than with respect to (1) the
capitalization of interest and (2) the capitalization of any prepayment premiums
payable in respect of the obligations so extended, renewed or replaced);

 

(n)           Liens arising from precautionary UCC financing statements filed
with respect to any lease permitted by this Agreement;

 

(o)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(p)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(q)           licenses, sublicenses, leases and subleases entered into in the
ordinary course of business and any landlords’ liens arising under any such
leases;

 

(r)            Liens arising solely under Article 4 of the Uniform Commercial
Code relating to collection on items in collection and documents and proceeds
related thereto;

 

(s)           other Liens on assets not constituting Collateral securing Debt
permitted under Section 10.2.1(l);

 

(t)            Liens arising from judgments or decrees in circumstances not
constituting an Event of Default; and

 

(u)           ground leases in respect of Real Estate on which facilities owned
or leased by the Borrowers or any of their Subsidiaries are located.

 

10.2.3.          Intentionally Deleted.

 

10.2.4.          Distributions; Restrictions on Upstream Payments.  (a) Declare
or make any Distributions, except (i) provided that no Event of Default of the
type described in clause (a), (c) (solely to the extent such Event of Default
under clause (c) results from a failure to perform any covenant contained in
Section 10.3), or (k) of Section 11.1 exists immediately prior to such
Distributions, for so long as Parent is a pass-through (including a partnership)
or disregarded entity for United States Federal income tax purposes, Boise
Cascade and Parent may make Permitted Tax Distributions; (ii) provided that no
Default or Event of Default exists immediately prior to or would result directly
or indirectly from such Distributions, the Obligors may make Upstream Payments;
(iii)  Distributions made on the Closing Date in connection with the Paper Group
Disposition in accordance with the Contribution Agreement (as in effect on the
Closing Date); (iv) any Distribution of any Equity Interest of Boise, Inc. or
Debt of Boise, Inc. owing to any Obligor or the proceeds thereof; and
(v) provided that (x) no Default or Event of Default exists immediately prior to
or would result directly or indirectly from such Distributions and
(y) Availability immediately after giving effect thereto and Average
Availability for the most recently ended Fiscal Quarter after giving pro forma
effect to thereto, in each case, is not less than the Restricted Payment
Availability Threshold, Boise Cascade may make Distributions to the extent
otherwise permitted under this Agreement.

 

(b)           Create or suffer to exist any encumbrance or restriction on the
ability of a Subsidiary to make any Upstream Payment, except for restrictions
under the Loan Documents, under Applicable Law or pursuant to a Permitted
Restricted Agreement.

 

75

--------------------------------------------------------------------------------


 

10.2.5.       Restricted Investments.  Make any Restricted Investment.

 

10.2.6.       Disposition of Assets.  Make any Asset Disposition except (a) a
Permitted Asset Disposition, (b) a disposition of Equipment under Section 8.4.2,
and (c) any other Asset Disposition approved in writing by Agent and Required
Lenders; provided that the Net Proceeds from any Asset Disposition made during a
Trigger Period shall be remitted to Agent for application against outstanding
Obligations; and provided, further, that (i) any Asset Disposition shall in any
event be for fair value and (ii) in no event shall the Obligors be permitted to
sell, lease, transfer, or otherwise dispose of all or substantially all of the
assets of any Borrower, whether in a single transaction or a series of related
transactions, except to another Borrower.

 

10.2.7.       Loans.  Make any loans or other advances of money to any Person,
except (a) advances to an officer, director or employee for salary, travel
expenses, commissions and similar items in the Ordinary Course of Business;
(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business; (c) deposits with financial institutions permitted hereunder;
(d) the acquisition of debt securities issued by a member of the Paper Group in
connection with the Paper Group Disposition; (e) intercompany loans solely among
Borrowers; (f) intercompany loans solely among Guarantors; (g) intercompany
loans by any Borrower to any Guarantor or by any Guarantor to any Borrower
provided that any such loans shall not exceed $5,000,000 in the aggregate if any
Default or Event of Default exists immediately prior to or would result directly
or indirectly from the making of such loans; (h) debt obligations of a purchaser
in connection with a Permitted Asset Sale representing no more than 30% of the
sale price of the assets disposed of in connection with such Permitted Asset
Sale; (i) loans from Subsidiaries that are not Obligors to Obligors to the
extent permitted under Section 10.2.1; (i) extensions of trade credit in the
Ordinary Course of Business; and (j) other loans or advances constituting
Investments that are not Restricted Investments.

 

10.2.8.       Restrictions on Payment of Certain Debt.  Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Subordinated Debt, except
(a) regularly scheduled payments of principal, interest and fees, but only to
the extent permitted under any subordination agreement relating to such Debt
repayments of principal (together with any accrued interest and premiums
thereon) with the proceeds of the Paper Group Disposition in at least the amount
disclosed to the parties as set forth on Schedule 10.2.8 on the Closing Date and
(c) any other prepayment, redemption, retirement, defeasance or acquisition of
Subordinated Debt (together with any accrued interest and premiums thereon);
provided that in the case of clause (c), (i) no Event of Default exists
immediately prior to or would result directly or indirectly from the incurrence
of such Debt and (ii) Availability immediately after giving effect thereto and
Average Availability for the most recently ended fiscal month after giving pro
forma effect to thereto, in each case, is not less than the Restricted Payment
Availability Threshold.

 

10.2.9.       Fundamental Changes.  (a) Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary or into a Borrower (i) any Subsidiary may merge into a
Borrower in a transaction in which such Borrower is the surviving entity,
(ii) any Subsidiary may merge into any other Subsidiary in a transaction in
which the surviving entity is a Subsidiary and if any party to such merger is an
Obligor, such surviving entity is an Obligor, (iii) any Subsidiary may liquidate
or dissolve if Boise Cascade determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders, (iv) any Borrower may permit another Person to
merge or consolidate with such Borrower or a Subsidiary in order to effect a
Permitted Investment (provided that the surviving entity is a Borrower or a
wholly-owned Subsidiary) and (v) a Subsidiary may merge into and consolidate
with another Person in order to effect a transaction in which all the Equity
Interests of such Subsidiary owned directly or indirectly by the Borrowers would
be disposed of pursuant to a Permitted Asset Disposition, (b) change its name,
change its tax, charter or other

 

76

--------------------------------------------------------------------------------


 

organizational identification number, or change its form or state of
organization, in each case except on 10 Business Days prior notice and so long
as the Borrowers provide Agent with all appropriate documentation (and
confirmation of filing thereof) that Agent reasonably requests to confirm the
continued perfection of its security interests in the Collateral.

 

10.2.10.      Subsidiaries.  (a) Form or acquire any Subsidiary after the
Closing Date, except in accordance with Sections 10.1.9 and 10.2.5; or
(b) permit any existing Subsidiary to issue any additional Equity Interests
except director’s qualifying interests and Equity Interests issued to Obligors
constituting Collateral hereunder.

 

10.2.11.     Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents in any material respect as in effect on the Closing Date,
except for changes required by or reasonably related to any transaction
permitted under Section 10.2.9.

 

10.2.12.     Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 

10.2.13.     Restrictive Agreements.  Become a party to any Restrictive
Agreement, except (each of the following a “Permitted Restrictive
Agreement”) (a) a Restrictive Agreement as in effect on the Closing Date and
shown on Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt
permitted hereunder, if such restrictions apply only to the collateral for such
Debt; (c) customary provisions in leases, licenses, and other contracts
restricting assignment thereof; (d) any Loan Document, the Subordinated Debt
Documents or any other document evidencing Debt otherwise permitted to be
incurred hereunder so long as such provision do not prohibit the Borrowers from
granting Liens on any of the Collateral or amend the Loan Documents or make
Distributions among Obligors and (e) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder.

 

10.2.14.     Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.

 

10.2.15.     Conduct of Business.  Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto.

 

10.2.16.     Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Obligors; (e) transactions with Affiliates that were consummated
prior to the Closing Date, as shown on Schedule 10.2.17; (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
(which terms shall be fully disclosed to Agent in the case of transactions
involving the transfer of value in excess of $1,000,000) no less favorable than
would be obtained in a comparable arm’s-length transaction with a non-Affiliate;
(g) transactions between or among the Obligors not involving any other
Affiliate, (h) the payment to Principal Holder of management fees and expense
reimbursements to the extent such fees do not exceed $1,000,000 in the aggregate
for all such fees in any Fiscal Year, (i) any Distribution permitted by
Section 10.2.4, (j) the issuance of Equity Interests of Boise Cascade to Parent
or any Foreign Subsidiary to any Obligor so long as such issuance is otherwise
permitted hereunder, (k) the consummation of the Paper Group Disposition,
(l) transactions consummated pursuant to the Contribution Agreement or the
Purchase and Sale Agreement (in each case, as in effect on the Closing Date),
and (m) any acquisition of Equity Interests from former employees in connection
with the Paper Group Disposition.

 

77

--------------------------------------------------------------------------------


 

10.2.17.     Plans.  Become party to any Multiemployer Plan or Foreign Plan,
other than any in existence on the Closing Date.

 

10.2.18.        Amendments to Subordinated Debt Documents; Amendments to
Outsourcing Services Agreement.  (a) Amend, supplement or otherwise modify any
Subordinated Debt Documents, if such modification (i) increases the principal
balance of such Debt, or increases any required payment of principal or
interest; (ii) accelerates the date on which any installment of principal or any
interest is due, or adds any additional redemption, put or prepayment
provisions; (iii) shortens the final maturity date or otherwise accelerates
amortization; (iv) increases the interest rate; (v) increases or adds any fees
or charges; (vi) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (vii) results in the Obligations not
constituting “Senior Indebtedness” under the Indenture, or otherwise not being
fully benefited by the subordination provisions thereof; provided that the
Obligors shall be permitted to make any such amendment, supplement, or other
modification solely to the extent that on the effective date thereof the
Obligors would have been permitted to incur new Debt under clauses (l) or (m) of
Section 10.2.1 in the full amount of the outstanding Subordinated Debt to which
such amendment, supplement, or other modification relates.

 

(b)           Amend, supplement or otherwise modify the Outsourcing Services
Agreement in a manner materially adverse to the interests of the Lenders or
terminate the Outsourcing Services Agreement (unless following such termination
the Obligors intend to perform for themselves the services contemplated
therein), in each case  without the prior written consent of Agent.

 

10.3.       Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Borrowers shall:

 

10.3.1.       Fixed Charge Coverage Ratio. During any Trigger Period, maintain a
Fixed Charge Coverage Ratio as of the last day of any month of at least 1.0 to
1.0.

 

10.3.2.       Capital Expenditures.  Capital Expenditures may be made (a) so
long as Availability immediately after giving effect thereto and Average
Availability for the most recently ended Fiscal Quarter after giving pro forma
effect thereto, in each case, is not less than the Restricted Payment
Availability Threshold, and (b) at any other time, $30,000,000 in the aggregate
during any Fiscal Year.

 

SECTION 11        EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.       Events of Default.  Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:

 

(a)           An Obligor fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);

 

(b)           Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;

 

(c)           A Borrower breaches or fail to perform any covenant contained in
Sections 7.2, 7.4, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

 

(d)           An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such

 

78

--------------------------------------------------------------------------------


 

Obligor has actual knowledge thereof or receives notice thereof from Agent,
whichever is sooner; provided, however, that such notice and opportunity to cure
shall not apply if the breach or failure to perform is not capable of being
cured within such period or is a willful breach by an Obligor;

 

(e)           A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);

 

(f)            Any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound which is not cured  or waived in accordance with such
document, instrument or agreement, relating to any Debt for Borrowed Money
(other than the Obligations) in excess of $20,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;

 

(g)           Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $7,500,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;

 

(h)           A loss, casualty, theft, damage or destruction occurs with respect
to any Collateral if the amount not covered by insurance exceeds $10,000,000;

 

(i)            An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time and
such cessation of business could reasonably be expected to have a Material
Adverse Effect; or any material Collateral or Property of an Obligor is taken or
impaired through condemnation;

 

(j)            an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs (unless otherwise permitted hereunder); or any
Borrower individually ceases to be, or the Obligors taken as a whole cease to
be, Solvent;

 

(k)           An Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee, receiver, interim receiver, receiver and
manager, monitor or similar official is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding is commenced against an Obligor and the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Obligor, the petition is not dismissed within 60 days
after filing, or an order for relief is entered in the proceeding;

 

(l)            An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in material liability of an Obligor to a Pension Plan, Multiemployer Plan or
PBGC, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan
which could reasonably be expected to result in material liability of an Obligor
to such Multiemployer Plan; or any event similar to the foregoing occurs or
exists with respect to a Foreign Plan;

 

79

--------------------------------------------------------------------------------


 

(m)          An Obligor or any of its Senior Officers is convicted for (i) a
felony committed in the conduct of the Obligor’s business that could reasonably
be expected to have a Material Adverse Effect, or (ii) violating any state or
federal law (including the Controlled Substances Act, Money Laundering Control
Act of 1986 and Illegal Exportation of War Materials Act) that could lead to
forfeiture of any material Property of an Obligor or any material portion of the
Collateral; or

 

(n)           A Change of Control occurs.

 

11.2.       Remedies upon Default.  If an Event of Default described in
Section 11.1(k) occurs with respect to any Obligor, then to the extent permitted
by Applicable Law, all Obligations shall become automatically due and payable
and all Commitments shall terminate, without any action by Agent or notice of
any kind.  In addition, or if any other Event of Default exists, Agent may in
its discretion (and shall upon written direction of Required Lenders) do any one
or more of the following from time to time:

 

(a)           declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Obligors to the fullest
extent permitted by law;

 

(b)           terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base;

 

(c)           require Obligors to Cash Collateralize LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

 

(d)           exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC.  Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Obligors to assemble
Collateral, at Obligors’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by an Obligor, Obligors agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable.  Each Obligor
agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable.  Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law.  Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

 

11.3.       License.  For the purpose of enabling the Agent, during the
continuance of an Event of Default, to exercise the rights and remedies under
Section 11.2 at such time as the Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, each Obligor hereby grants
to the Agent, to the extent assignable by such Obligor, is hereby granted an
irrevocable, non-exclusive license (subject, (i) in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Obligor to
avoid the risk of invalidation of such Trademarks, and (ii) in the case of Trade
Secrets, to an obligation of the Agent to take steps reasonable under the
circumstances to keep the Trade Secrets confidential to avoid the risk of
invalidation of such Trade Secrets) or other right to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property owned by Obligors in advertising for sale,
marketing, selling, collecting, completing manufacture of, or

 

80

--------------------------------------------------------------------------------


 

otherwise exercising any rights or remedies with respect to, any Collateral. 
The license granted in this Section 11.3 shall continue in full force and effect
until Full Payment of the Obligations and termination of this Agreement in
accordance with its terms, at which time such license shall immediately
terminate.

 

11.4.       Setoff.  At any time during an Event of Default, Agent, Issuing
Bank, Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

 

11.5.       Remedies Cumulative; No Waiver.

 

11.5.1.       Cumulative Rights.  All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Obligors contained
in the Loan Documents are cumulative and not in derogation or substitution of
each other.  In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.

 

11.5.2.       Waivers.  The failure or delay of Agent or any Lender to require
strict performance by any Obligor with any terms of the Loan Documents, or to
exercise any rights or remedies with respect to Collateral or otherwise, shall
not operate as a waiver thereof nor as establishment of a course of dealing. 
All rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.  No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrower Agent and executed by
Agent or the requisite Lenders, and such modification shall be applicable only
to the matter specified.  No waiver of any Default or Event of Default shall
constitute a waiver of any other Default or Event of Default that may exist at
such time, unless expressly stated.  If Agent or any Lender accepts performance
by any Obligor under any Loan Documents in a manner other than that specified
therein, or during any Default or Event of Default, or if Agent or any Lender
shall delay or exercise any right or remedy under any Loan Documents, such
acceptance, delay or exercise shall not operate to waive any Default or Event of
Default nor to preclude exercise of any other right or remedy.  It is expressly
acknowledged by Obligors that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

 

SECTION 12        AGENT

 

12.1.       Appointment, Authority and Duties of Agent.

 

12.1.1.       Appointment and Authority.  Each Lender appoints and designates
Bank of America as Agent hereunder.  Agent may, and each Lender authorizes Agent
to, enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders.  Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders.  Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting

 

81

--------------------------------------------------------------------------------


 

agent for Lenders with respect to all payments and collections arising in
connection with the Loan Documents; (b) execute and deliver as Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Obligor or other Person; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto.  Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts, Eligible In-Transit
Inventory or Eligible Inventory, or whether to impose or release any
Availability Reserve, and to exercise its Credit Judgment, if applicable, in
connection therewith, which determinations and judgments, if exercised in good
faith, shall exonerate Agent from liability to any Lender or other Person for
any error in judgment.

 

12.1.2.       Duties.  Agent shall not have any duties except those expressly
set forth in the Loan Documents.  The conferral upon Agent of any right shall
not imply a duty on Agent’s part to exercise such right, unless instructed to do
so by Required Lenders in accordance with this Agreement.

 

12.1.3.       Agent Professionals.  Agent may perform its duties through agents
and employees.  Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional.  Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

12.1.4.       Instructions of Required Lenders.  The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. 
Agent may request instructions from Required Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by
Agent in connection with any act.  Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by reason of so refraining.  Instructions of
Required Lenders shall be binding upon all Lenders, and no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required Lenders. 
Notwithstanding the foregoing, instructions by and consent of all Lenders shall
be required in the circumstances described in Section 14.1.1, and in no event
shall Required Lenders, without the prior written consent of each Lender, direct
Agent to accelerate and demand payment of Loans held by one Lender without
accelerating and demanding payment of all other Loans, nor to terminate the
Commitments of one Lender without terminating the Commitments of all Lenders. 
In no event shall Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to personal liability.

 

12.2.       Agreements Regarding Collateral and Field Examination Reports.

 

12.2.1.       Lien Releases; Care of Collateral.  The Lenders hereby irrevocably
agree that the Liens granted to the Agent by the Obligors on any Collateral
shall be automatically released (a) in the case of all Obligors, in full, upon
Full Payment, (b) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Obligor to the extent such
sale or other disposition is made in compliance with the terms of this Agreement
(and the Agent may rely conclusively on a certificate to that effect provided to
it by any Obligor upon its reasonable request without further inquiry), (c) to
the extent such Collateral is comprised of property leased to a Obligor, upon
termination or expiration of such lease, (d) if the release

 

82

--------------------------------------------------------------------------------


 

of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with this Section 14.1.1), (e) to the extent the property
constituting such Collateral is owned by any Subsidiary, upon the release of
such Subsidiary from its obligations under this Agreement upon a disposition of
such Subsidiary permitted under the terms of this Agreement (it being understood
that any such disposed of Subsidiary shall be released from all of its
obligations under the Loan Documents in connection therewith) and (f) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Agent pursuant to the Security Documents. 
The Lenders hereby authorize the Agents to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Subsidiary or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.  Agent
shall have no obligation whatsoever to any Lenders to assure that any Collateral
exists or is owned by a Borrower, or is cared for, protected, insured or
encumbered, nor to assure that Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.

 

12.2.2.       Possession of Collateral.  Agent and Lenders appoint each other
Lender as agent for the purpose of perfecting Liens (for the benefit of Secured
Parties) in any Collateral that, under the UCC or other Applicable Law, can be
perfected by possession.  If any Lender obtains possession of any such
Collateral, it shall notify Agent thereof and, promptly upon Agent’s request,
deliver such Collateral to Agent or otherwise deal with such Collateral in
accordance with Agent’s instructions.

 

12.2.3.       Reports.  Agent shall promptly, upon receipt thereof, forward to
each Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligor or Collateral
(“Report”).  Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each
Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as any Claims arising in
connection with any third parties that obtain any part or contents of a Report
through such Lender.

 

12.3.       Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.

 

12.4.       Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof.  If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing.  Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

 

83

--------------------------------------------------------------------------------


 

12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.1, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against the Dominion Account without the prior consent of Agent.

 

12.6.       Indemnification of Agent Indemnitees.  EACH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS
(BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT).  In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders.  If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

 

12.7.       Limitation on Responsibilities of Agent.  Agent shall not be liable
to Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct.  Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents.  Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.

 

12.8.       Successor Agent and Co-Agents.

 

12.8.1.       Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. 
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring

 

84

--------------------------------------------------------------------------------


 

Agent shall be discharged from its duties and obligations hereunder but shall
continue to have the benefits of the indemnification set forth in Sections 12.6
and 14.2.  Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent.  Any successor to Bank of
America by merger or acquisition of stock or this loan shall continue to be
Agent hereunder without further act on the part of the parties hereto, unless
such successor resigns as provided above.

 

12.8.2.       Separate Collateral Agent.  It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction.  If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent.  If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent.  Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent.  Lenders shall execute and deliver such
documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

 

12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder.  Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary.  Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Agent shall have no duty or responsibility to provide any Lender with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or any of Agent’s Affiliates.

 

12.10.     Replacement of Certain Lenders.  If a Lender (a) fails to fund its
Pro Rata share of any Loan or LC Obligation hereunder, and such failure is not
cured within two Business Days, (b) defaults in performing any of its
obligations under the Loan Documents, or (c) fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Agent may, by notice to such Lender within 120 days
after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice.  Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if a Lender fails to execute same.  Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).  All fees, cost and expenses (including any assignment or processing
fee due to Agent) associated with an assignment pursuant to this Section 12.10
shall be paid by Borrowers.

 

85

--------------------------------------------------------------------------------


 

12.11.     Remittance of Payments and Collections.

 

12.11.1.     Remittances Generally.  All payments by any Lender to Agent shall
be made by the time and on the day set forth in this Agreement, in immediately
available funds.  If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

 

12.11.2.     Failure to Pay.  If any Lender fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest from
the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent.

 

12.11.3.     Recovery of Payments.  If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it.  If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender.  If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

 

12.12.     Agent in its Individual Capacity.  As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender.  Each of Bank of America
and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacity, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to Lenders, if acquired in such
individual capacity and not as Agent hereunder.

 

12.13.     Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 

12.14.     No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. 
This Section 12 does not confer any rights or benefits upon any Obligor or any
other Person.  As between Obligors and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Lenders.

 

86

--------------------------------------------------------------------------------


 

SECTION 13        BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

13.1.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and permitted assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with
Section 13.3.  Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3.  Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.

 

13.2.       Participations.

 

13.2.1.       Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Commitments
for all purposes, all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participating interests, and Borrowers and Agent
shall continue to deal solely and directly with such Lender in connection with
the Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.

 

13.2.2.       Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.

 

13.2.3.       Benefit of Set-Off.  Borrowers agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it.  By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

 

13.3.       Assignments.

 

13.3.1.       Permitted Assignments.  A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any

 

87

--------------------------------------------------------------------------------


 

Obligations assigned as described in this sentence shall satisfy Borrowers’
obligations hereunder to the extent of such payment, and no such assignment
shall release the assigning Lender from its obligations hereunder.

 

13.3.2.       Effect; Effective Date.  Upon delivery to Agent of an assignment
notice in the form of Exhibit C and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Notes, as applicable.  The transferee Lender shall comply with
Section 5.10 and deliver, upon request, an administrative questionnaire
reasonably satisfactory to Agent.

 

SECTION 14        MISCELLANEOUS

 

14.1.       Consents, Amendments and Waivers.

 

14.1.1.       Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

 

(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;

 

(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.3;

 

(c)           without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and

 

(d)           without the prior written consent of all Lenders (except a
defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definitions of Borrowing Base (and the defined terms used in such definition),
Pro Rata or Required Lenders; (iv) increase any advance rate, or the total
Commitments; (v) release Collateral with a book value greater than
(A) $35,000,000 or (B) 10% of the Revolving Credit Facility during any calendar
year, except as currently contemplated by the Loan Documents; or (vi) release
any Obligor from liability for any Obligations, if such Obligor is Solvent at
the time of the release.

 

14.1.2.       Limitations.  The agreement of Borrowers shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Notwithstanding Section 14.1.1, only the consent of the parties to
the Fee Letter, any Lien Waiver, Deposit Account Control Agreement, Insurance
Assignment or any agreement relating to a Bank Product shall be required for any
modification of such agreement, and no Affiliate of a Lender that is party to a
Bank Product agreement shall have any other right to consent to or participate
in any manner in modification of any other Loan Document.  The making of any
Loans during the existence of a Default or Event of Default shall not be deemed
to constitute a waiver of such Default or Event of Default, nor to establish a
course of dealing.  Any waiver or consent granted by Lenders hereunder shall be
effective only if in writing, and then only in the specific instance and for the
specific purpose for which it is given.  Notwithstanding any of the foregoing,
the Agent, acting in its sole discretion, reasonably exercised, and the
Borrowers may (without the consent of any

 

88

--------------------------------------------------------------------------------


 

Lender) amend or supplement this Agreement and the other Loan Documents to cure
any ambiguity, defect or inconsistency or to make a modification of a minor,
consistency or technical nature or to correct a manifest error.

 

14.1.3.       Payment for Consents.  No Borrower will, directly or indirectly,
pay any remuneration or other thing of value, whether by way of additional
interest, fee or otherwise, to any Lender (in its capacity as a Lender
hereunder) as consideration for agreement by such Lender with any modification
of any Loan Documents, unless such remuneration or value is concurrently paid,
on the same terms, on a Pro Rata basis to all Lenders providing their consent.

 

14.2.       Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction (or arbitrator to the extent such controversy or claim is
determined by binding arbitration in accordance with Section 14.15.2) to result
from the gross negligence or willful misconduct of such Indemnitee.

 

14.3.       Notices and Communications.

 

14.3.1.       Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. 
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the mail, with first-class postage pre-paid, addressed to the
applicable address; or (c) if given by personal delivery, when duly delivered to
the notice address with receipt acknowledged.  Notwithstanding the foregoing, no
notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be
effective until actually received by the individual to whose attention at Agent
such notice is required to be sent.  Any written notice or other communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party.  Any notice
received by Borrower Agent shall be deemed received by all Obligors.

 

14.3.2.       Electronic Communications; Voice Mail.  Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic communications. 
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

 

14.3.3.       Non-Conforming Communications.  Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

 

14.4.       Performance of Obligors’ Obligations.  Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of any Obligor under

 

89

--------------------------------------------------------------------------------


 

any Loan Documents or otherwise lawfully requested by Agent to (a) enforce any
Loan Documents or collect any Obligations; (b) protect, insure, maintain or
realize upon any Collateral; or (c) defend or maintain the validity or priority
of Agent’s Liens in any Collateral, including any payment of a judgment,
insurance premium, warehouse charge, finishing or processing charge, or landlord
claim, or any discharge of a Lien.  All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Obligors, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Loans.  Any payment
made or action taken by Agent under this Section shall be without prejudice to
any right to assert an Event of Default or to exercise any other rights or
remedies under the Loan Documents.

 

14.5.       Credit Inquiries.  Each Obligor hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.

 

14.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided.  Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

 

14.8.       Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto. 
Delivery of a signature page of any Loan Document by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of such
agreement.

 

14.9.       Entire Agreement.  Time is of the essence of the Loan Documents. 
The Loan Documents constitute the entire contract among the parties relating to
the subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

14.10.     Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt, and each Lender shall be entitled, to the
extent not otherwise restricted hereunder, to protect and enforce its rights
arising out of the Loan Documents.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Obligor.

 

14.11.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Obligors and such Person;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of

 

90

--------------------------------------------------------------------------------


 

Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal in connection with this credit facility, is not the financial
advisor, agent or fiduciary for Obligors, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) Agent,
Lenders, their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from Obligors and their
Affiliates, and have no obligation to disclose any of such interests to Obligors
or their Affiliates.  To the fullest extent permitted by Applicable Law, each
Obligor hereby waives and releases any claims that it may have against Agent,
Lenders, their Affiliates and any arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by a Loan Document.

 

14.12.     Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below) with the same
degree of care that it uses to protect its confidential information, but in no
event less than a reasonable degree of care, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process; (d) to any other party hereto; (e) to the extent necessary in
connection with the exercise of any remedies, the enforcement of any rights, or
any action or proceeding relating to any Loan Documents; (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any Transferee or any actual or prospective party (or its advisors) to any
Bank Product; (g) with the consent of the Obligor; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Obligors.  Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Obligors and a general description of
Obligors’ businesses, and may use Obligors’ names in advertising and other
promotional materials.  For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, or to the Collateral, or other than any information that is available
to Agent, any Lender or Issuing Bank on a nonconfidential basis prior to
disclosure by the Obligor or Subsidiary, provided that, in the case of
information received from an Obligor or Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information pursuant to this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
similar confidential information.  Each of Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary (including personally identifiable
information of an Obligor’s or its Subsidiaries’ partners, directors, officers,
employees, agents or customers); (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including federal and state securities laws.

 

14.13.     Certifications Regarding Indenture.  Borrowers certify to Agent and
Lenders that neither the execution or performance of the Loan Documents nor the
incurrence of any Obligations by Borrowers violates any provision of the
Indenture.  Borrowers further certify that the Commitments and Obligations
constitute “Senior Indebtedness” under the Indenture.  Agent may condition
Borrowings, Letters of Credit and other credit accommodations under the Loan
Documents from time to time upon Agent’s receipt of evidence that the
Commitments and Obligations continue to constitute “Senior Indebtedness” at such
time.

 

91

--------------------------------------------------------------------------------


 

14.14.     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

14.15.     Consent to Forum; Arbitration.

 

14.15.1.     Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

14.15.2.     Arbitration.  Notwithstanding any other provision of this Agreement
to the contrary, if for any reason a court having jurisdiction over an action
among the parties relating in any way to any Obligations or Loan Documents does
not uphold the waiver of jury trail contained in Section 14.16 or in any
provision of any other Loan Document, any controversy or claim among the parties
relating in any way to any Obligations or Loan Documents, including any alleged
tort, shall at the request of any party hereto be determined by binding
arbitration conducted in accordance with the United States Arbitration Act
(Title 9 U.S. Code).  Arbitration proceedings will be determined in accordance
with the Act, the then-current rules and procedures for the arbitration of
financial services disputes of the American Arbitration Association (“AAA”), and
the terms of this Section.  In the event of any inconsistency, the terms of this
Section shall control.  If AAA is unwilling or unable to serve as the provider
of arbitration or to enforce any provision of this Section, Agent may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.  The arbitration proceedings shall be conducted in New
York.  The arbitration hearing shall commence within 90 days of the arbitration
demand and close within 90 days thereafter.  The arbitration award must be
issued within 30 days after close of the hearing (subject to extension by the
arbitrator for up to 60 days upon a showing of good cause), and shall include a
concise written statement of reasons for the award.  The arbitrator shall give
effect to applicable statutes of limitation in determining any controversy or
claim, and for these purposes, service on AAA under applicable AAA rules of a
notice of claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this Section or whether a controversy or claim is arbitrable shall be
determined by the arbitrator.  The arbitrator shall have the power to award
legal fees to the extent provided by this Agreement.  Judgment upon an
arbitration award may be entered in any court having jurisdiction.  The
institution and maintenance of an action for judicial relief or pursuant to a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.  No
controversy or claim shall be submitted to arbitration without the consent of
all parties if, at the time of the proposed submission, such controversy or
claim relates to an obligation secured by Real Estate, but if all parties do not
consent to submission of such a controversy or claim to arbitration, it shall be
determined as provided in the next sentence.  At the request of any party, a
controversy or claim that is not submitted to arbitration as provided above
shall be determined by judicial reference; and if such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in AAA
sponsored proceedings and the presiding referee of the panel (or the

 

92

--------------------------------------------------------------------------------


 

referee if there is a single referee) shall be an active attorney or retired
judge; and judgment upon the award rendered by such referee or referees shall be
entered in the court in which proceeding was commenced.  None of the foregoing
provisions of this Section shall limit the right of Agent or Lenders to exercise
self-help remedies, such as setoff, foreclosure or sale of any Collateral or to
obtain provisional or ancillary remedies from a court of competent jurisdiction
before, after or during any arbitration proceeding.  The exercise of a remedy
does not waive the right of any party to resort to arbitration or reference.  At
Agent’s option, foreclosure under a Mortgage may be accomplished either by
exercise of power of sale thereunder or by judicial foreclosure.

 

14.16.     Waivers by Obligors.  To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof.  Each
Obligor acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Obligors.  Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

14.17.     Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. 
Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.

 

SECTION 15        GUARANTY

 

15.1.       Guaranty; Limitation of Liability.

 

15.1.1.        Each Initial Guarantor hereby absolutely, unconditionally and
irrevocably guarantees (the undertaking by each Initial Guarantor under this
Section 15 being, as amended from time to time, the “Initial Guaranty”) the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Obligor now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by Agent or any
other Secured Party in enforcing any rights under this Initial Guaranty or any
other Loan Document, provided, however, that each Initial Guarantor shall only
be liable under this Section for the maximum amount of such liability that can
be hereby incurred without rendering this Section, as it relates to such Initial
Guarantor, voidable

 

93

--------------------------------------------------------------------------------


 

under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount.  Without limiting the generality of the
foregoing, each Initial Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Obligor to any Secured Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of
any Insolvency Proceeding involving such other Obligor.

 

15.1.2.    Each Initial Guarantor, and by its acceptance of this Initial
Guaranty, Agent and each other Secured Party, hereby confirms that it is the
intention of all such Persons that this Initial Guaranty and the Obligations of
each Initial Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Initial Guaranty and the
Obligations of each Initial Guarantor hereunder.  To effectuate the foregoing
intention, each Initial Guarantor, Agent and each of the other Secured Parties
hereby irrevocably agree that such Guaranteed Obligations and other liabilities
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of each Initial
Guarantor that are relevant under the laws referred to in the first sentence
hereof, and after giving effect to any collections from, any rights to receive
contributions from, or payments made by or on behalf of, any of the other
Obligors in respect of the Obligations under any Loan Document, result in the
Guaranteed Obligations and all other liabilities of each Initial Guarantor under
this Initial Guaranty not constituting a fraudulent transfer or conveyance.

 

15.1.3.        Each Initial Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this Initial Guaranty any other Loan Document or any other guaranty,
each Initial Guarantor will contribute, to the maximum extent permitted by law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.

 

15.2.       Guaranty Absolute.  Each Initial Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any Applicable Law, now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of any Secured Party
with respect thereto.  The Obligations of each Initial Guarantor under or in
respect of this Initial Guaranty are independent of the Guaranteed Obligations
or any other Obligations of any other Obligor under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Initial Guarantor to enforce this Initial Guaranty, irrespective of
whether any action is brought against any Borrower or any other Obligor or
whether any Borrower or any other Obligor is joined in any such action or
actions.  The liability of each Initial Guarantor under this Initial Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Initial Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

 

(a)           any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, including any increase in the amount of, all or any of the
Guaranteed Obligations or any other Obligations of any other Obligor under or in
respect of the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Obligor or otherwise;

 

(c)           any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

94

--------------------------------------------------------------------------------


 

(d)           any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Obligor
under the Loan Documents or any other assets of any Obligor; the failure of
Agent, any other Secured Party or any other person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such Collateral, property or
security;

 

(e)           the fact that any Collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Initial Guarantor that
such Initial Guarantor is not entering into this Initial Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any such Collateral;

 

(f)            any change, restructuring or termination of the corporate
structure or existence of any Obligor or any of its Subsidiaries;

 

(g)           any failure of any Secured Party to disclose to any Obligor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Obligor now or
hereafter known to such Secured Party (each Initial Guarantor waiving any duty
on the part of the Secured Parties to disclose such information);

 

(h)           the failure of any other Person to execute or deliver any Loan
Document or any supplement thereto or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or

 

(i)            any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Obligor or any other guarantor or surety, other than payment
in full of the Guaranteed Obligations (other than contingent indemnification
obligations).

 

This Initial Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by Agent or any Secured Party or any
other Person upon the insolvency, bankruptcy or reorganization of any Borrower
or any other Obligor or otherwise, all as though such payment had not been made
and each Initial Guarantor hereby unconditionally and irrevocably agrees that it
will indemnify Agent and each of the other Secured Parties, upon demand, for all
of the costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by Agent or such other Secured Party in connection
with any such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, a fraudulent transfer or a similar payment under any bankruptcy,
insolvency or similar Law.

 

Each Initial Guarantor hereby further agrees that, as between each Initial
Guarantor on the one hand, and Agent and the Secured Parties, on the other hand,
(i) the Guaranteed Obligations of each Initial Guarantor may be declared to be
forthwith due and payable as provided in Section 11.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 11.2) for purposes of Section 15.1, notwithstanding any stay, injunction
or other prohibition preventing such declaration in respect of the Obligations
of any of the Obligors guaranteed hereunder (or preventing such Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and (ii) in the event of any declaration of acceleration of such
Guaranteed Obligations (or such Guaranteed Obligations being deemed to have
become automatically due and payable) as provided in Section 11.2, such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by each Initial Guarantor for all
purposes of this Initial Guaranty.

 

95

--------------------------------------------------------------------------------


 

15.3.       Waivers and Acknowledgments.

 

15.3.1.        Each Initial Guarantor hereby unconditionally and irrevocably
waives promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Initial Guaranty and any requirement that Agent or any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Obligor or any other Person or
any Collateral.

 

15.3.2.        Each Initial Guarantor hereby unconditionally and irrevocably
waives any right to revoke this Initial Guaranty and acknowledges that this
Initial Guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

15.3.3.        Each Initial Guarantor hereby unconditionally and irrevocably
waives (i) any defense arising by reason of any claim or defense based upon an
election of remedies by Agent or any Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of each Initial Guarantor or
other rights of each Initial Guarantor to proceed against any of the other
Obligors, any other guarantor or any other Person or any Collateral and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of each Initial Guarantor hereunder and any and all other
rights, benefits, protections, and other defenses available to such Initial
Guarantor now or at any time hereafter, including under California Civil Code
Sections 2787 to 2855, inclusive, and California Code of Civil Procedure
Sections 580a, 680b, 580d or 726, and all successor sections, whether or not
constituting Applicable Law.

 

Any reference to California code sections shall be deemed to include any
equivalent code provisions under New York law.  Without limiting the
applicability of the equivalent code provisions under New York law, the
foregoing references to the California Code of Civil Procedure and the
California Civil Code shall apply, if, notwithstanding the provisions of
Section 14.1.4, the laws of the State of California are applied to the Loan
Documents; provided that the inclusion of such provisions does not affect or
limit in any way the parties’ choice of New York law.

 

15.3.4.        Each Initial Guarantor acknowledges that Agent may, without
notice to or demand upon each Initial Guarantor and without affecting the
liability of each Initial Guarantor under this Initial Guaranty, foreclose under
any mortgage by nonjudicial sale, and each Initial Guarantor hereby waives any
defense to the recovery by Agent and the other Secured Parties against each
Initial Guarantor of any deficiency after such nonjudicial sale and any defense
or benefits that may be afforded by applicable law.

 

15.3.5.        Each Initial Guarantor hereby unconditionally and irrevocably
waives any duty on the part of Agent or any Secured Party to disclose to each
Initial Guarantor any matter, fact or thing relating to the business, financial
condition, operations, or performance of any other Obligor or any of its
Subsidiaries now or hereafter known by Agent or such Secured Party.

 

15.3.6.        Each Initial Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in
Section 15.2 and this Section 15.3 are knowingly made in contemplation of such
benefits.

 

15.4.       Subrogation.  Each Initial Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Obligor or any other insider guarantor
that arise from the existence, payment, performance or enforcement of each
Initial Guarantor’s Obligations under or in respect of this Initial Guaranty or
any other Loan Document,

 

96

--------------------------------------------------------------------------------


 

including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent or any Secured Party against any Borrower, any other
Obligor or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Borrower, any other Obligor or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than contingent indemnification
obligations) and all other amounts payable under this Initial Guaranty shall
have been paid in full in cash, all Letters of Credit and all Bank Product Debt
shall have expired or been terminated or Cash Collateralized and the Commitments
shall have expired or been terminated.  If any amount shall be paid to each
Initial Guarantor in violation of the immediately preceding sentence at any time
prior to the Full Payment of the Guaranteed Obligations and all other amounts
payable under this Initial Guaranty, such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of each Initial Guarantor and shall forthwith be paid or
delivered to Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Initial Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any Guaranteed Obligations or other amounts payable
under this Initial Guaranty thereafter arising.  If any Initial Guarantor shall
make payment to any Secured Party of all or any part of the Guaranteed
Obligations, and Full Payment of the Guaranteed Obligations shall occur, then
the Secured Parties will, at such Initial Guarantor’s request and expense,
execute and deliver to such Initial Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Initial Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Initial
Guarantor pursuant to this Initial Guaranty.

 

15.5.       Subordination.  Each Initial Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to each Initial Guarantor by
each other Obligor (the “Intercompany Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 15.5:

 

15.5.1.        Prohibited Payments, Etc.  Except (a) during the continuance of
any Event of Default under Sections 11.1(a), (j) or (k) or (b) after notice from
Agent or any Lender of any other Event of Default under this Agreement, each
Initial Guarantor may receive regularly scheduled payments from any other
Obligor on account of the Intercompany Obligations.  During the continuance of
any Event of Default under Sections 11.1(a), (j) or (k) or after notice from
Agent or any Lender of any other Event of Default under this Agreement, however,
each Initial Guarantor shall not demand, accept or take any action to collect
any payment on account of the Intercompany Obligations unless the Required
Lenders otherwise agree.

 

15.5.2.        Prior Payment of Guaranteed Obligations.  In any Insolvency
Proceeding relating to any other Obligor, each Initial Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (other than contingent indemnification obligations, but
including all interest, expenses and fees (including legal fees) accruing after
the commencement of any Insolvency Proceeding, whether or not constituting an
allowed claim in such proceeding (“Post Petition Interest”)) before each Initial
Guarantor receives payment of any Intercompany Obligations.

 

15.5.3.        Turn-Over.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
Insolvency Proceeding relating to any other Obligor), each Initial Guarantor
shall, if Agent so requests, collect, enforce and receive payments on account of
the Intercompany Obligations as trustee for the Secured Parties and deliver such
payments to Agent on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any

 

97

--------------------------------------------------------------------------------


 

necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of each Initial Guarantor under the other
provisions of this Initial Guaranty.

 

15.5.4.        Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any Insolvency Proceeding relating to any other Obligor), Agent is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Initial Guarantor, to collect and enforce, and to submit claims
in respect of, Intercompany Obligations and to apply any amounts received
thereon to the Guaranteed Obligations (including any and all Post Petition
Interest), and (ii) to require each Initial Guarantor (A) to collect and
enforce, and to submit claims in respect of, Intercompany Obligations and (B) to
pay any amounts received on such obligations to Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

 

15.6.       Continuing Guaranty; Assignments.  This Initial Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the Full
Payment of the Guaranty Obligations, (b) be binding upon each Initial Guarantor,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Secured Parties and their successors, transferees and assigns.  Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 13.3.  No
Initial Guarantor shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Secured Parties.

 

15.7.       Limitations on Guarantors.  Notwithstanding any provision set forth
herein or in any other Loan Documents to the contrary, in no event shall any
Foreign Subsidiary by required to guarantee the obligations of a Borrower or any
Domestic Subsidiary.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

 

BORROWERS:

 

 

 

 

 

BOISE CASCADE, L.L.C.

 

 

 

 

 

By:

 /s/ David G. Gadda

 

 

Title:

  Vice President and General Counsel

 

 

Address:

1111 West Jefferson Street, Suite 300

 

 

 

Boise, ID 83728

 

 

 

 

 

BOISE BUILDING SOLUTIONS

 

 

DISTRIBUTION, L.L.C.

 

 

 

 

 

By:

 /s/ David G. Gadda

 

 

Title:

  Vice President and General Counsel

 

 

Address:

1111 West Jefferson Street, Suite 300

 

 

 

Boise, ID 83728

 

 

 

 

 

BOISE BUILDING SOLUTIONS

 

 

MANUFACTURING, L.L.C.

 

 

 

 

 

By:

 /s/ David G. Gadda

 

 

Title:

  Vice President and General Counsel

 

 

Address:

1111 West Jefferson Street, Suite 300

 

 

 

Boise, ID 83728

 

 

 

 

 

INITIAL GUARANTORS:

 

 

 

 

 

BOISE BUILDING SOLUTIONS

 

 

MANUFACTURING HOLDINGS CORP.

 

 

 

 

 

By:

 /s/ David G. Gadda

 

 

Title:

  Vice President and General Counsel

 

 

Address:

1111 West Jefferson Street, Suite 300

 

 

 

Boise, ID 83728

 

 

 

 

 

BC CHILE INVESTMENT CORPORATION

 

 

 

 

 

By:

 /s/ David G. Gadda

 

 

Title:

  Vice President and General Counsel

 

 

Address:

1111 West Jefferson Street, Suite 300

 

 

 

Boise, ID 83728

 

 

 

 

 

BC BRAZIL INVESTMENT CORPORATION

 

 

 

 

 

By:

 /s/ David G. Gadda

 

 

Title:

  Vice President and General Counsel

 

 

Address:

1111 West Jefferson Street, Suite 300

 

 

 

Boise, ID 83728

 

99

--------------------------------------------------------------------------------


 

 

 

AGENT AND LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Agent and Lender

 

 

 

 

 

 

 

 

 

By:

 /s/ Todd R. Eggertsen

 

 

Title:

  Vice President

 

 

Address:

Bank of America, N.A.
55 South Lake Avenue
Pasadena, CA  91101

 

 

 

 

 

 

 

 

 

 

 

 

 

[LENDERS]

 

100

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Loan and Security Agreement

 

REVOLVER NOTE

 

February 22, 2008

$___________________

New York, New York

 

BOISE CASCADE, L.L.C., a Delaware limited liability company (“Boise Cascade”),
BOISE BUILDING SOLUTIONS DISTRIBUTION, L.L.C., a Delaware limited liability
company (“Boise Distribution”), and BOISE BUILDING SOLUTIONS MANUFACTURING,
L.L.C., a Delaware limited liability company (“Boise Manufacturing” and,
together with Boise Cascade and Boise Distribution, collectively, “Borrowers”),
for value received, hereby unconditionally promise to pay, on a joint and
several basis, to the order of ____________________________ (“Lender”), the
principal sum of ______________________________ DOLLARS ($___________), or such
lesser amount as may be advanced by Lender as Revolver Loans and owing as LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon.  Terms are used herein as defined
in the Loan and Security Agreement dated as of February 22, 2008, among
Borrowers, Boise Building Solutions Manufacturing Holdings Corp., BC Chile
Investment Corporation, and BC Brazil Investment Corporation, Bank of America,
N.A., as Agent,  and certain financial institutions party thereto as lenders, as
such agreement may be amended, modified, renewed or extended from time to time
(“Loan Agreement”).

 

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers.  The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.

 

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment thereof. 
Failure to make any notation, however, shall not affect the rights of the holder
of this Note or any obligations of Borrowers hereunder or under any other Loan
Documents.

 

Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or

 

101

--------------------------------------------------------------------------------


 

indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

 

Attest:

BOISE CASCADE, L.L.C., a Delaware limited liability

 

 

company

 

 

 

 

 

By

 

 

 

Title:

Secretary

 

 

 

Attest:

BOISE BUILDING SOLUTIONS DISTRIBUTION,

 

 

L.L.C., a Delaware limited liability company

 

 

 

 

 

By

 

 

 

Title:

Secretary

 

 

 

Attest:

BOISE BUILDING SOLUTIONS

 

 

MANUFACTURING, LLC, a Delaware limited

 

 

liability company

 

 

 

 

 

By

 

 

 

 

 

 

 

Title:

Secretary

 

 

 

102

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Loan and Security Agreement dated as of February 22,
2008, as amended (“Loan Agreement”), among BOISE CASCADE, L.L.C., a Delaware
limited liability company (“Boise Cascade”), BOISE BUILDING SOLUTIONS
DISTRIBUTION, L.L.C., a Delaware limited liability company (“Boise
Distribution”), and BOISE BUILDING SOLUTIONS MANUFACTURING, L.L.C., a Delaware
limited liability company (“Boise Manufacturing” and together with Boise Cascade
and Boise Distribution, collectively, “Borrowers”), BOISE BUILDING SOLUTIONS
MANUFACTURING HOLDINGS CORP., a Delaware corporation (“Boise Manufacturing
Holdings”), BC CHILE INVESTMENT CORPORATION, a Delaware corporation (“BC Chile
Investment”), and BC BRAZIL INVESTMENT CORPORATION, a Delaware corporation (“BC
Brazil Investment”, and together with Boise Manufacturing Holdings and BC Chile
Investment, collectively, “Guarantors”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders.  Terms are used herein as defined in
the Loan Agreement.

 

______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows:

 

1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $________ of Assignor’s
outstanding Revolver Loans and $___________ of Assignor’s participations in LC
Obligations, and (b) the amount of $__________ of Assignor’s Revolver Commitment
(which represents ____% of the total Revolver Commitments), (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.  From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

 

2.             Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, its Revolver Commitment is $__________, the
outstanding balance of its Revolver Loans and participations in LC Obligations
is $__________, (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents.  [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]

 

3.             Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received copies of the Loan Agreement and such

 

B-1

--------------------------------------------------------------------------------


 

other Loan Documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(c) agrees that it shall, independently and without reliance upon Assignor and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (d) confirms that it is an Eligible Assignee;
(e) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement as are delegated to Agent by
the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.

 

4.             This Agreement shall be governed by the laws of the State of  New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

5.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)           If to Assignee, to the following address (or to such other address
as Assignee may designate from time to time):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)           If to Assignor, to the following address (or to such other address
as Assignor may designate from time to time):

 

 

 

 

 

 

 

 

 

 

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

 

 

 

 

 

ABA No.

 

 

 

 

 

 

 

 

 

 

 

Account No.

 

 

 

Reference:

 

 

 

 

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

 

 

 

 

 

ABA No.

 

 

 

 

 

 

 

 

 

 

 

Account No.

 

 

 

Reference:

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.

 

 

 

 

 

 

(“Assignee”)

 

 

 

By

 

 

Title:

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Loan and Security Agreement dated as of
February 22, 2008, as amended (“Loan Agreement”), among BOISE CASCADE, L.L.C., a
Delaware limited liability company (“Boise Cascade”), BOISE BUILDING SOLUTIONS
DISTRIBUTION, L.L.C., a Delaware limited liability company (“Boise
Distribution”), and BOISE BUILDING SOLUTIONS MANUFACTURING, L.L.C., a Delaware
limited liability company (“Boise Manufacturing”, and together with Boise
Cascade and Boise Distribution, collectively, “Borrowers”), BOISE BUILDING
SOLUTIONS MANUFACTURING HOLDINGS CORP., a Delaware corporation (“Boise
Manufacturing Holdings”), BC CHILE INVESTMENT CORPORATION, a Delaware
corporation (“BC Chile Investment”), and BC BRAZIL INVESTMENT CORPORATION, a
Delaware corporation (“BC Brazil Investment”, and together with Boise
Manufacturing Holdings and BC Chile Investment, collectively, “Guarantors”),
BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”), and such Lenders; and
(2) the Assignment and Acceptance dated as of ____________, 20__ (“Assignment
Agreement”), between __________________ (“Assignor”) and ____________________
(“Assignee”).  Terms are used herein as defined in the Loan Agreement.

 

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations, and (b) the amount of $__________
of Assignor’s Revolver Commitment (which represents ____% of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

 

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.

 

 

 

 

 

 

(“Assignee”)

 

 

 

By

 

 

Title:

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

 

 

 

 

By

 

 

 

Title:

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

 

By

 

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

to

Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender

 

Revolver Commitment

 

Bank of America, N.A.

 

$

350,000,000

 

Total

 

$

350,000,000

 

 

 

--------------------------------------------------------------------------------


 

 

Schedule 1.2: EBITDA, Capital Expenditures, Fixed Charges

 

(all amounts in $ millions)

 

Month

 

EBITDA

 

Capital Expenditures

 

Fixed Charges

 

February 2007

 

2.3

 

5.0

 

0.4

 

March 2007

 

11.5

 

4.1

 

0.4

 

April 2007

 

10

 

1.8

 

11.6

 

May 2007

 

16.2

 

2.5

 

0.4

 

June 2007

 

15.4

 

1.9

 

0.3

 

July 2007

 

11.3

 

3.1

 

2.6

 

August 2007

 

12.3

 

3.3

 

0.3

 

September 2007

 

6.7

 

2.9

 

0.2

 

October 2007

 

6.3

 

4.7

 

11.5

 

November 2007

 

2.1

 

3.6

 

0.2

 

December 2007

 

(2.6

)

5.8

 

0.2

 

January 2008

 

(6.2

)

4.2

 

2.6

 

--------------------------------------------------------------------------------

 